     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 1 of 170 Page ID
                                       #:5776


 1   Robert J. Herrington (SBN 234417)
     herringtonr@gtlaw.com
 2   Matthew R. Gershman (SBN 253031)
     gershmanm@gtlaw.com
 3   GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
 4   Los Angeles, California 90067-2121
     Telephone: 310.586.7700
 5   Facsimile: 310.586.7800
     herringtonr@gtlaw.com
 6
     Attorneys for Defendants WAL-MART STORES, INC.
 7   and WAL-MART ASSOCIATES, INC.,
 8
                                    UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10

11
     CHELSEA HAMILTON, et al.,                   CASE NO. 5:17-cv-01415 AB (KKx)
12
                      Plaintiffs,                DEFENDANTS’ APPENDIX OF
13                                               EVIDENCE SUBMITTED IN
     v.                                          SUPPORT OF DEFENDANTS’
14                                               MOTION FOR PARTIAL SUMMARY
     WAL-MART STORES, INC., a                    JUDGMENT
15   corporation, WAL-MART
     ASSOCIATES, INC., a corporation and         Date: January 18, 2019
16   DOES 1 through 50, inclusive,               Time: 10:00 AM
                                                 Place: Courtroom 7B
17                    Defendants.
                                                 Hon. Andre Birotte Jr.
18

19

20

21

22

23

24

25

26

27

28

      APPENDIX IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
     LA 134121472v1
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 2 of 170 Page ID
                                       #:5777


 1               Defendants Wal-Mart Stores, Inc. and Wal-Mart Associates, Inc. (collectively
 2   “Walmart”) hereby submit this Appendix of Evidence in support of Walmart’s Motion for
 3   Partial Summary Judgment. The included declaration of Matthew R. Gershman
 4   authenticates the exhibits submitted, as appropriate.
 5         I.       DECLARATIONS
 6

 7                       DECLARANT                       APPENDIX CONSECUTIVE PAGE NO.
 8   Aguilar, Jose                                                       D1–D4
 9   Brown, Sophia                                                       D5–D8
10   Elskamp, James                                                     D 9 – D 12
11   Gershman, Matthew R. (and Exs. 1-5)                               D 13 – D 143
12   Hernandez, Arturo                                                D 144 – D 147
13   Limon, Leigh                                                     D 148 – D 151
14   McNeill, Marnita                                                 D 152 – D 155
15   Segura, River                                                    D 156 – D 158
16   Torres, Joshua                                                   D 159 – D 162
17   Vidana, Robert Francis                                           D 163 – D 167
18

19         II.      DEPOSITION TESTIMONY
20

21                        DEPONENT                        M. GERSHMAN DECL. EXHIBIT NO.
22   Hamilton, Chelsea                                            Exhibit 1 (D 17 – D 22)
23   McChristian, Diana                                           Exhibit 2 (D 23 – D 33)
24    Ex. 3, bates no. WM_HAMILTON 000197
25

26

27   ///
28   ///
                                                     1
      APPENDIX IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
     LA 134121472v1
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 3 of 170 Page ID
                                       #:5778


 1       III.    ADDITIONAL MATERIALS
 2

 3                    DEPONENT                      M. GERSHMAN DECL. EXHIBIT NO.
 4   Pls.’ expert disclosure, Kriegler Report              Exhibit 3 (D 34 – D 84)
 5   Canales v. Wells Fargo Bank, N.A., No.                Exhibit 4 (D 85 – D 105)
 6   B276127 (Cal. Ct. App. May 30, 2018)
 7   Reporter’s Transcript of Proceedings,                Exhibit 5 (D 106 – D 143)
 8   August 17, 2018
 9

10                                              Respectfully submitted,
11   Dated: Nov. 16, 2018                       GREENBERG TRAURIG, LLP
12
                                                /s/ Matthew R. Gershman
13                                              Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
      APPENDIX IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
     LA 134121472v1
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 4 of 170 Page ID
                                  #:5779




                      AGUILAR
                    DECLARATION



                                                                      D 001
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 5 of 170 Page ID
                                  #:5780




   1                                    DECLARATION OF JOSE AGUILAR
   2
              I, Jose Aguilar, based upon my personal knowledge of the facts stated herein, hereby declare that
   3
       the following facts are true and correct under penalty of perjury:
   4
               1.     I am over 18 years of age and a resident of Highland, California. The information
   5

   6 contained in my Declaration is true, correct and based upon my personal knowledge.

   7          2.      On July 10, 2018, I met with Michael Augustin, counsel for Wal-Mart Stores, Inc. and

   8 Wal-Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the
   9
       Fulfillment Center in Chino, California.      Nobody else was present and I have not discussed this
  10
       Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
  11
       that he does not represent me, and that my participation in the interview was completely voluntary and
  12
       would have no impact on my employment. I was informed that I did not have to answer any questions
  13
  14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a

  15 member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the

  16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

  17
       that the information provided in this Declaration could be used by W almart to be filed in court and
  18
       defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear
  19
       understanding, I agreed to provide this Declaration.
 20

 21           3.      I currently work as a Receiving Department Associate at the Walmart Fulfillment Center

 22 in Chino, California. I have been in this position since January 11, 2016, so I have worked for Walmart

 23 in this position for about two and a half years.
 24
              4.      I work on an alternative work-week schedule, and I am regularly scheduled to work 10
 25
       hours per shift, four days a week. My shift begins at 6:00 a.m. and ends at 4:30 p.m. I knew about the
 26
       alternative work week schedule when I agreed to work here, and I like that it allows for me to have three
 27
       days off, which I would not have ifI worked a typical schedule of eight-hour shifts, five days a week.
 28


                                                     DECLARATION




                                                                                                           D 002
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 6 of 170 Page ID
                                  #:5781




   1            5.    During my typical shift, I receive two 15-minute rest breaks.    Rest breaks are paid and
   2
       on the clock. My frrst break begins around 8:15 a.m., and my second break begins around 2:00 p.m. I
   3
       choose to take my rest breaks at the break room nearest to my work area. It takes me no longer than two
   4
       minutes of walking time to travel to and from the break room, and I am not working during that time.
   5

   6 Even if you consider the time I spend walking from and back to my work area, I always have at least 10
   7 minutes to myself that I can spend in the break room, or to go to the restroom or my locker.

   8            6.    For each of my 10-hour shifts, I also receive one meal period that lasts 30 minutes. Meal
   9
       breaks are typically announced via intercom. When it's time for my meal break, I go to the timeclock
  10
       near the break room and punch out. There are many punch clocks available to use, and since I started,
  11
       the facility has added many timeclocks in different locations over time. There is typically not a line at
  12
       the timeclock to punch in after lunch.
  13

  14            7.    I usually eat lunch in one of the break rooms closest to my work area. The company

 15 provides several break rooms as options where I can take my break. I can use any of the break rooms or

 16 even leave the facility during my meal period. I've never felt like I could not leave the facility to eat

  17
       lunch.
 18
                8.    At the end of my shift, I clock out. Then I gather my belongings and head to the exit.
 19
       Each associate needs to go through security before they leave. The line to get through security normally
 20
 21 takes less than one minute to get through. The amount of time to get through security can take a little

 22 longer, depending on how many people are trying to exit the facility at the same time, whether all the

 23 available security check points and exits are being used, whether other associates are trying to take
 24
       things outside with them, whether people are slowing things down by using opaque bags and containers
 25
       (as opposed to the clear bags provided by the company to make the process quicker), and how fast the
 26
       security at that particular line is screening people. Obviously, the amount of time can vary depending
 27
       on what everyone has in his or her bag. In my case, I choose to use clear containers so the security
 28
                                                        2'
                                                   DECLARATION




                                                                                                        D 003
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 7 of 170 Page ID
                                  #:5782




   1 personnel can quickly look at my bag. If I didn't use clear containers, then security would need to look

   2
       inside each one. As part of the security process, I also need to unlock my cell phone to show that it's
   3
       mine and not one taken from someone else or from the stock. It only takes a second to unlock my
   4
       phone. On a few occasions, I saw other associates whose phone batteries were dead at the security line.
   5

   6 Although those associates had to plug their phone in to power them up, that did not hold up the rest of
   7 the line or cause me any delay. I usually am at my car within 5 minutes of clocking out.

   8          9.      I have never been asked to work off the clock, nor have I done so.
   9
               10.    When I began working at Walmart, I went through an orientation process.               During
  10
       orientation, I learned that I was responsible for my own time and for taking my rest breaks and meal
  11
       periods, and for ensuring that I do not work off the clock. I was told that if I worked more than 10 hours
  12
       in a day that I was entitled to a second meal break and a third rest break. I was also told that if I had not
  13
  14 waived my first meal break, then I could waive my second meal break for shifts over 10 hours if I chose

  15 to do so. After thinking about the issue, I chose to waive my second meal break and signed a form to
  16 that effect. I did not feel pressured in making this decision, and no one at Walmart instructed me one

  17
       way or the other. It was my choice.
  18
               11.    I was provided a full opportunity to review this Declaration and make any and all
  19
       changes so as to ensure that it is true and correct based on my personal knowledge.
 20

  21          I declare under penalty of perjury that the forgoing is true and correct.

  22

  23

 24
       Date
 25

 26
 27

 28
                                                          J
                                                     DECLARATION




                                                                                                            D 004
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 8 of 170 Page ID
                                  #:5783




                      BROWN
                   DECLARATION



                                                                      D 005
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 9 of 170 Page ID
                                  #:5784




   1                                    DECLARATION OF SOPHIA BROWN
   2
              I, SOPHIA BROWN, based uron my personal knowledge of the facts stated herein, hereby declare
   3
       that the following facts are true and correct under penalty of perjury:
   4
              1.      I am over 18 years of age and a resident of California. The information contained in my
   5

   6 Declaration is true, correct and based upon my personal knowledge.

   7          2.      On July 10, 2018 I met with Amber Duffy, counsel for Wal-Mart Stores, Inc. and Wal-

   8 Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the
   9
       Fulfillment Center in Chino, California.      Nobody else was present and I have not discussed this
  10
       Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
  11
       that she does not represent me, and that my participation in the interview was completely voluntary and
  12
       would have no impact on my employment. I was informed that I did not have to answer any questions
  13
  14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a

  15 member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the

  16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

  17
       that the information provided in this Declaration could be used by Walmart to be filed in court and
  18
       defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear
  19
       understanding, I agreed to provide this Declaration.
  20

  21          3.      I currently work as a Packer in the Consolidation Department at the Walmart Fulfillment

  22 Center in Chino, California. I have been in this position since November 14, 2017.

  23          4.      I work on an alternative work week schedule. I work 10 hours a day, 4 days a week on
  24
       the day shift. I will sometimes work an additional day shift during the week for which I get paid
  25
       overtime.
  26
              5.      In a typical 10 hour shift I get two 15-minute rest breaks, one at 9:00 a.m. and one at 3:00
  27
       p.m. These rest breaks are paid and on the clock. I usually take my breaks at the front break room. When
  28


                                                     DECLARATION




                                                                                                          D 006
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 10 of 170 Page ID
                                   #:5785




    1 it's time for a break, I start walking there. It takes me about 2 minutes to arrive, depending on how fast I

    2
        walk. Then, I'll grab my lunch bag from the fridge and sit down to have a snack. I usually get up to
    3
        leave about a minute before my 15 minutes are up and start walking back to my work area. If I need to
    4
        use the restroom, I'll get up a couple of minutes earlier than that. Although the time it takes to walk to
    5

    6 and from my breaks varies, I have at least 10 minutes of sitting and resting during my 15-minute break.

    7           6.      I also get one 30-minute meal period per IO-hour shift. When it's time for my meal

    8 break, I go to the timeclock and punch out. I usually use the timeclock closest to the break room, and
    9 then I usually eat lunch outside, either in my car or I'll head to the gas station nearby to grab some food.
   10
        I do need to go through security to exit the building during lunch. The line at security to exit the
   11
        building at lunch usually takes less than 30 seconds to get through. I've never felt like I couldn't leave
   12
        the facility to eat lunch, or that I wouldn't get my full break if I chose to leave for lunch. When I get
   13
   14 back from lunch I clock in at the timeclocks close to my work area. There is typically not a line at the

   15 timeclock to punch in after lunch.
   16           7.     At the end of my shift, I clock out. Everyone needs to go through security before they
   17
        leave. The security line at the end of my shift usually takes anywhere from 1 to 2 minutes to get
   18
        through. The length of the line varies depending on what people are bringing with them. If someone has
   19
        a lot of containers in their bag it will take them longer to get through the line because security will need
  20
  21 to open them all. The line has gotten a lot faster lately. The facility has opened a new lines and that's

  22 helped cut down the time. Walmart also provides clear bags for its associates to carry their belongings in

  23 which has sped up the line as well. While people with phones have to turn their phone on to show that it
  24
        is theirs and not one taken from the stock, you show your phone at the same time that security is looking
  25
        at your bag so it doesn't increase the length ohhe security line. I have seen people have to plug in their
  26
        phone to get enough charge to tum the phone on, but that has never happened to me. If my phone is
  27
        even close to being dead that day, I'll leave it in my car.
  28

                                                            2
                                                       DECLARATION




                                                                                                           D 007
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 11 of 170 Page ID
                                   #:5786




    1          8.      When I began working at Walmart, I was given an orientation and I was told that if I
    2
        worked more than 10 hours in a day that I was entitled to a second meal break and a third rest break. I
    3
        was also told that if I had not waived my first meal break, then I could waive my second meal break if I
    4
        wanted to. I chose to waive my second meal break because that meal break is off the clock and unpaid
    5

    6 and I would rather stay on the clock and go home earlier at the end of my shift. No one at Walmart
    7 pressured me to sign the waiver and I would sign it again today.

    8
               9.     I usually never work over 10 hours in a shift. However, during peak season there were
    9
        times that I worked 11 hours. When that happened, I received overtime pay and I also always received a
   10
   11 third rest break of at least 10 minutes.

   12          10.     Sometimes we have slow days at work. On those days sometimes the Managers will ask
   13 if anyone would like to go home early. It doesn't happen very often, but anyone who volunteers can

   14
        sign a Voluntary Time Off ("VTO") log and clock out to end their shift early. Then, we can either use
   15
        any Paid Time Off ("PTO") we have to get paid for the rest of the shift, or we can choose to keep our
   16
        PTO and not get paid for those hours we don't work. I've used PTO at times, and at other times I
   17
   l 8 haven't. Or, if I want to stay, I'm allowed to do that and I'm paid for my full shift.

   19          11.    I was provided a full opportunity to review this Declaration and make any and all

   20 changes so as to ensure that it is true and correct based on my personal knowledge.
   21
               I declare under penalty of perjury that the forgoing is true and correct.
   22
   23

   24
        Date                                                  SOPHIA BROWN
   25

   26
   27

   28
                                                           3
                                                      DECLARATION




                                                                                                       D 008
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 12 of 170 Page ID
                                   #:5787




                      ELSKAMP
                    DECLARATION



                                                                       D 009
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 13 of 170 Page ID
                                   #:5788




     1                                   DECLARATION OF JAMES ELSKAMP
     2
                I, JAMES ELSKAMP, based upon my personal knowledge of the facts stated herein, hereby declare
     3
         that the following facts are true and correct under penalty of perjury:
     4
                 1.     I am over 18 years of age and a resident of California. The information contained in my
     5
     6 Declaration is true, correct and based upon my personal knowledge.

     7          2.      On July 10, 2018, I met with Amber Duffy, counsel for Wal-Mart Stores,         Inc. and Wal-
     8 Mart Associates, Inc. (together "Walmart") from. the law finn of Greenberg Traurig, LLP at the
     9 Fulfillment Center in Chino, California. Nobody else was present and I have not discussed this
    10
         Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
    11
         that she does not represent me, and that my participation in the interview was completely voluntary and
    12
         would have no impact on my employment. I was informed that I did not have to answer any questions .
    13
    14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be             a
    15 member of a putative class in the lawsuit, that the Comi has not yet decided whether or not to certify the
    16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,
    17
         that the information provided in this Declaration could be used by Walmart to be filed in court and ·
    18
         defend itself in the lawsuit, and that I am not being required to give this Declaration. With that cleat
    19
         understandingi I agreed to provide this Declaration.
    20
    21          3.      I currently work as a forklift driver in the Receiving Departinent at the Walmart

    22 Fulfillment Center in Chino, California. I have worked at this facility for just shy of two years.

    23          4.      In a typical shift, I begin around 5:30 a.m., and end around 4:30 p.m., except for
    24
         Mondays when I start at 6:00 a.m. During my typical shift, I get two 15-minute rest breaks. My first
    25
         break is typically at 8:15 a.m. and my second rest break is at 2:00 p.m. It takes me no more than 3
    26
         minutes to get from my area to the break room, and even less time if I drive my forklift because there
    27
         are places right outside the break room to park. I usually talce my full 15-minute break, and even if we
    28

                                                       DECLARATION




                                                                                                               D 010
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 14 of 170 Page ID
                                   #:5789




     1 add in my walking time, I always have at least 10 minutes to myself that I can spend in the break room,
     2
         to use the restroom, and/or to visit my locker; So if my morning rest break starts at 8: 15 a.m., I don't
     3
         start walking back to my work area from the break room until 8:30 a.m.
     4
                 5.      I also get one 30-minute meal period per 10-hour shift. Meal breaks are typically
     5
         announced. When it's time for my meal break, I go to the timeclock and punch out. There are many
     6
     7 punch clocks available to use, and the facility has added many in different locations over time. They are

     8 located throughout the facility and in different locations, and l can use whichever one I want, although I
     9 usually clock in and out at the timeclock by my work area. It's right by my locker and it's more

    10
         convenient for me. I either eat my lunch in my car or in the back break room by my area. Where I take
    11
         my lunch usually varies by season. It's really hot right now because it is sum.tnertime, so I take my
    12
         lunch break in the break room. When it's cooler I'll eat in my car and take a short nap. If I leave the
    13
    14 facility to go to my car, I do need to go through security to exit the building. The line at security to exit

    15 the building at lunch usually takes   a few seconds to get through; I've never felt like I couldn't leave the
    16 facility to eat lunch, or that I wouldn't get my full break if I chose to leave for lunch. There is typically

    17
         not a line at the timeclock to punch in after lunch because there are many timeclocks for people to use.
    18
                 6.     At the end of my shift, I clock out. Then I gather my belongings and head to the exit
    19
         Each associate needs to go through security before they leave. The line at the end of a shift usually W<:es
    20

    2 1 no more than 5 minutes to get through. W almart provides clear bags for its associates to carry their
    22 belongings in so that the time through security doesn't take as long. How long it takes also depends on

    23 what you have in your bag. All of the containers I bring in are clear, so that security can just look at my
    24
         bag and I can go. If you don't use clear containers, security needs to look in each individual container. I
    25
         usually bring my phone in with me to use during my lunch break and I do need to unlock it for security
    26
         to show that it is mine and not one taken from the stock. It only takes a second to unlock. I have seen
    27
         people have to plug in their phone to get enough charge to turn the phone on, but that does not hold up
    28

                                                            2
                                                       DECLARATION




                                                                                                              D 011
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 15 of 170 Page ID
                                   #:5790




     I the rest of the line and I've never been delayed as a result. I usually am at my car within 5 minutes o.
     2
         clocking out. I have never been asked to work off the clock, nor have I done so.
     3
                7.      I was provided a full opportunity to review this Declaration and make any and all
     4
         changes so as to ensure that it is true and correct based on my personal knowledge.
     5
                I declare under penalty of perjury that the forgoing is true and correct.
     6

     7
     8           7-10- ,g
     9 Date

    10
    11
    12
    13

    14

    15

    16

    17
    18

    19

    20
    21

    22
    23

    24

    25

    26
    27

    28
                                                            3
                                                       DECLARATION




                                                                                                         D 012
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 16 of 170 Page ID
                                   #:5791




                    GERSHMAN
                   DECLARATION



                                                                       D 013
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 17 of 170 Page ID
                                   #:5792




 1    GREENBERG TRAURIG LLP
 2    Robert J. Herrington (SBN 234417)
      herringtonr@gtlaw.com
 3    Matthew R. Gershman (SBN 253031)
 4    gershmanm@gtlaw.com
      1840 Century Park East, Suite 1900
 5    Los Angeles, California 90067-2121
 6    Tel: 310-586-7700; Fax: 310-586-7800

 7    Attorneys for Defendants Wal-Mart Stores, Inc.
 8    and Wal-Mart Associates, Inc.

 9                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
          CHELSEA HAMILTON, et al.,                            CASE NO. 5:17-CV-01415-AB (KKx)
12
13             Plaintiffs,                                     DECLARATION OF MATTHEW R.
                                                               GERSHMAN IN SUPPORT OF
14        V.                                                   DEFENDANTS' MOTION FOR
15                                                             PARTIAL SUMMARY JUDGMENT
          WAL-MART STORES, INC., a
16        Delaware corporation; and WAL-MART                   Date:        January 18, 2019
17        ASSOCIATES, INC., a Delaware                         Time:        10:00 a.m.
          corporation,                                         Place:       Courtroom 7B
18                                                             Judge:       Hon. Andre Birotte Jr.
19             Defendants.

20
21
22
23
24
25
26
27
2'8 ...


                                   GERSHMAN DECLARATION IN SUPPORT OF
                              nh'h'h'l\Tn d l\TT"' l\AnTTnl\T h'nR "TTl\;fl\;f d PV TT Tnnl\;fh'l\TT


                                                                                                       D 014
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 18 of 170 Page ID
                                   #:5793




 1                      DECLARATION OF MATTHEW R. GERSHMAN
 2           I, Matthew R. Gershman, declare as follows:
 3           1.    I am an attorney at law duly licensed to practice before all courts of the State
 4   of California and the United States District Court for the Central District of California. I
 5   am a shareholder at the law firm Greenberg Traurig, LLP, attorneys for Defendants Wal-
 6   Mart Stores, Inc. and Wal-Mart Associates, Inc (together, "Walmart"). The facts set forth
 7   herein are true of my own personal knowledge, and if called upon to testify thereto, I
 8   could and would competently do so under oath.
 9           2.    Attached hereto as Exhibit 1 is a copy of testimony excerpts from the
10   transcript of the June 29, 2018 deposition of Plaintiff Chelsea Hamilton.
11           3.    Attached hereto as Exhibit 2 is a copy of testimony excerpts from the
12   transcript of the April 12, 2018 deposition of Diana McChristian and an excerpt from
13   Exhibit 3 thereto containing a document with the bates number WM_HAMIL TON
14   000197.
15           4.    Attached hereto as Exhibit 3 is a copy of a document dated September 21,
16   2018 and entitled Expert Report of Brian Kriegler, Ph.D. ("Kriegler Report"). The
17   Kriegler Report was attached as Exhibit A to Plaintiffs' Disclosure of Expert Witness
18   Information served upon my office on September 21, 2018.
19           5.    Attached hereto as Exhibit 4 is a copy of the California Court of Appeal
20   decision in the matter of Canales v. Wells Fargo Bank, N.A., Case No. B276127. I
21   retrieved it from the internet address.
22   http://www.courts.ca.gov/opinions/archive/B276127.PDF which is located on the official
23   California Court of Appeal website.
24           6.    Attached hereto as Exhibit 5 is a copy of the Reporter's Transcript of
25   Proceedings before this Court on August 17, 2018 in the above-captioned matter.
26   III
27   III
28' ''lfl'
                                                                  1
                                GERSHMAN DECLARATION IN SUPPORT OF
                          ni:ri:n::;'l\.Tn ll l\.TTQ' "1\lfnTTnl\.T "RnR QT   T"t\;f"t\;f   ll RV TT Tnnr-.H,l\.TT


                                                                                                                     D 015
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 19 of 170 Page ID
                                   #:5794




 1          I declare under penalty of perjury under the laws of the United States of America
 2    that the foregoing is true and correct. Executed this 16th day of November 2018 at
 3    Glendale, California.
 4                                                       Isl Matthew R. Gershman

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28'
                                                                   2
                              GERSHMAN DECLARATION IN SUPPORT OF
                         nrn:rRl\.Tn   ~   l\.TT~' l\;ff)TTnl\.T RnP ~T Tl\,,fl\,,f   ~   p V TT Tnnl\ARl\.TT


                                                                                                                D 016
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 20 of 170 Page ID
                                   #:5795




      EXHIBIT 1
                                                                       D 017
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 21 of 170 Page ID
                                        #:5796
                                                                    Page 1

 1                     UNITED STATES DISTRICT COURT
 2                    CENTRAL DISTRICT OF CALIFORNIA
 3
 4       CHELSEA HAMILTON,                )
         individually and on behalf       )
 5       of all others similarly situated,)
          and ALYSSA HERNANDEZ,           )
 6       individually and on behalf       )
         of all others similarly situated )
 7                                        )
                   Plaintiffs             ) Case No.
 8                                        ) 5:17-cv-01415 AB
                   vs.                    )
 9                                        )
         WALMART STORES, INC.,            )
10       a corporation, WALMART           )
         ASSOCIATES, INC., a              )
11       corporation and DOES 1           )
         through 50, inclusive,           )
12                                        )
                   Defendants             )
13       _________________________________)
14
15               Videotaped Deposition of Chelsea Hamilton
16                        Los Angeles, California
17                         Friday, June 29, 2018
18
19
20       Reported by:
21       JOANNE M. FARRELL, RPR, CRR
22       CSR Nos. 4838(CA) 506(HI) 507(NM)
23       Job No. 2953552
24
25       Pages 1 - 230

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                             HAMILTON DEPOSITION
                                                                             D 018
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 22 of 170 Page ID
                                        #:5797
                                                                    Page 2

 1                     UNITED STATES DISTRICT COURT
 2                    CENTRAL DISTRICT OF CALIFORNIA
 3
 4       CHELSEA HAMILTON,                )
         individually and on behalf       )
 5       of all others similarly situated,)
          and ALYSSA HERNANDEZ,           )
 6       individually and on behalf       )
         of all others similarly situated )
 7                                        )
                   Plaintiffs             ) Case No.
 8                                        ) 5:17-cv-01415 AB
                   vs.                    )
 9                                        )
         WALMART STORES, INC.,            )
10       a corporation, WALMART           )
         ASSOCIATES, INC., a              )
11       corporation and DOES 1           )
         through 50, inclusive,           )
12                                        )
                   Defendants             )
13       _________________________________)
14
15
16                Videotaped Deposition of Chelsea Hamilton,
17       taken on behalf of Defendants, at Veritext Legal
18       Solutions, 707 Wilshire Boulevard, Suite 3500, Los
19       Angeles, California 90017, beginning at 8:58 a.m.,
20       on Friday, June 29, 2018, before Joanne M. Farrell,
21       Certified Shorthand Reporter No. 4838.
22
23
24
25

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                             HAMILTON DEPOSITION
                                                                             D 019
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 23 of 170 Page ID
                                        #:5798
                                                                    Page 3

 1       APPEARANCES:
 2       For Plaintiffs:
 3         LAW OFFICES OF G. SAMUEL CLEAVER
 4         By:       G. SAMUEL CLEAVER, ESQ.
 5         5670 Wilshire Boulevard, 18th Floor
 6         Los Angeles, California 90036
 7         323.648.6676
 8         sam@gscleaverlaw.com
 9         - and -
10         YOON LAW APC
11         By:       STEPHANIE E. YASUDA, ESQ.
12         One Wilshire Boulevard, Suite 2200
13         Los Angeles, California 90017
14         213.612.0988
15         syasuda@yoonlaw.com
16       - and -
17         FERNANDEZ & LAUBY LLP
18         By:       PETER J. CARLSON, ESQ.
19         4590 Allstate Drive
20         Riverside, California 92501
21         951.320.1444
22         pjc@fernandezlauby.com
23
24
25

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                              HAMILTON DEPOSITION
                                                                             D 020
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 24 of 170 Page ID
                                        #:5799
                                                                  Page 107

 1       level because you cannot leave it because you would
 2       get in trouble.
 3              Q.    Right.
 4              A.    I would have to walk down the stairs.          I
 5       would have to walk to the break room to get my
 6       lunch.      Then once I get my lunch I would go out to
 7       where the security is; go through the metal
 8       detector; put my lunch, phone, bag in the container;
 9       put it on the conveyor belt.
10                    Once that was done I would go over to the
11       security, show them my phone.              It would have to be
12       on.    You have to show them the main screen to make
13       sure the phone isn't stolen.             Open up -- I would
14       unravel my purse, my bag, unlock every zipper in my
15       purse.      Then once everything is checked out, then I
16       would go to my lunch.         But before I even go to
17       security I would have to ding for lunch.
18              Q.    Ding?
19              A.    Clock out for lunch, yes.
20              Q.   Okay.     Okay.   That gets you out and you're
21       at lunch.     Where would you eat?
22              A.   Yes.     I would always eat in my vehicle.
23              Q.   In your car?
24              A.   Yes.
25              Q.    Okay.    And then describe the process coming

                                   Veritext Legal Solutions
      800-567-8658                                                     973-410-4040
                               HAMILTON DEPOSITION
                                                                             D 021
     Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 25 of 170 Page ID
                                        #:5800
                                                                 Page 229

 1              I, the undersigned, a Certified Shorthand
 2       Reporter of the State of California, do hereby
 3       certify:
 4              That the foregoing proceedings were taken
 5       before me at the time and place herein set forth;
 6       that any witnesses in the foregoing proceedings,
 7       prior to testifying, were administered an oath; that
 8       a record of the proceedings was made by me using
 9       machine shorthand which was thereafter transcribed
10       under my direction; that the foregoing transcript is
11       a true record of the testimony given.
12              Further, that if the foregoing pertains to the
13       original transcript of a deposition in a Federal
14       Case, before completion of the proceedings review of
15       the transcript {X} was { } was not requested.
16               I further certify I am neither financially
17       interested in the action nor a relative or employee
18       of any attorney or any party to this action.
19               IN WITNESS WHEREOF, I have this date
20       subscribed my name.
21
22       Dated:      July 1, 2018
23
24                      <%signature%>
25                     Joanne M. Farrell, CSR No. 4838

                                    Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                             HAMILTON DEPOSITION
                                                                            D 022
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 26 of 170 Page ID
                                   #:5801




      EXHIBIT 2
                                                                       D 023
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 27 of 170 Page ID
                                   #:5802
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1                       UNITED STATES DISTRICT COURT
       2                      CENTRAL DISTRICT OF CALIFORNIA
       3

       4       CHELSEA HAMILTON, individually
       5       and on behalf of all others
       6       similarly situated,
       7                Plaintiff,
       8           v.                          Case No. 5-17-cv-01415 AB (KKx)
       9       WAL-MART STORES, INC.,
      10       a corporation, WAL-MART
      11       ASSOCIATES, INC., a corporation,
      12       and DOES 1 through 50, inclusive,
      13                Defendants.
      14                                 DEPOSITION OF
      15                              DIANA McCHRISTIAN
      16                        Taken at 21c Museum Hotel
      17                             200 Northeast A Street
      18                       Bentonville, Arkansas 72712
      19                        April 12, 2018, 10:09 a.m.
      20       A P P E A R A N C E S:
      21       For the Plaintiff:               Kenneth H. Yoon
      22                                        Attorney at Law
      23                                        Yoon Law, APC
      24                                        One Wilshire Boulevard
      25                                        Los Angeles, CA 90036



                                                                                 1
                                    304'LDQD0F&KULVWLDQ
                                       $SULO
                                                                         D 024
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 28 of 170 Page ID
                                   #:5803
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       For the Plaintiff:             G. Samuel Cleaver
       2                                      Attorney at Law
       3                                      Law Offices of G. Samuel Cleaver
       4                                      5670 Wilshire Blvd, 18th Floor
       5                                      Los Angeles, CA 90036
       6

       7

       8

       9

      10                                      Peter Carlson
      11                                      Attorney at Law
      12                                      Fernandez & Lauby, LL
      13                                      4590 Allstate Drive
      14                                      Riverside, CA 92501
      15

      16

      17

      18

      19       For the Defendants:            Robert J. Herrington
      20                                      Attorney at Law
      21                                      Greenberg Traurig, LLP
      22                                      1840 Century Park East
      23                                      Suite 1900
      24                                      Los Angeles, CA 90067
      25



                                                                                2
                                    304'LDQD0F&KULVWLDQ
                                       $SULO
                                                                       D 025
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 29 of 170 Page ID
                                   #:5804
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


      1                                          Katisha Fortune
      2                                          Wal-Mart Legal Department
      3                                          702 Southwest 8th Street
      4                                          Bentonville, AR 72716
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16                                          Videographer: Jeff Paz
     17
     18
     19
     20
     21
     22
     23
     24                                Joanne Greenway
     25                           Certified Court Reporter


                                                                                3
                                 304'LDQD0F&KULVWLDQ
                                    $SULO
                                                                       D 026
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 30 of 170 Page ID
                                   #:5805
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       Chino.
       2       Q:    Okay, so if you go to Exhibit Number 3, and you go to
       3       page
               page handwritten
                    handwritten 197, or excuse me, there's a WHSE Incentive.
                                                                  Incentive.
       4       Do
               Do you
                  you see that?
                          that?
       5       A:    I do.
       6       Q:    And there's an earnings of $191.79? Do you see that?
       7       A:    I do.
       8       Q:    Since there's no hours or rate, does that mean that it's
       9       a flat premium?
                      premium?
      10       A:    No.   I know what that is.    That's the flat quarterly
      11       warehouse
               warehouse incentive
                         incentive that Associates
                                        Associates working
                                                   working in
                                                           in logistics
                                                              logistics
      12       centers
               centers typically
                       typically receive
                                 receive if
                                         if they
                                            they meet the performance
                                                          performance
      13       guidelines.
               guidelines.
      14       Q:    And you say, if they meet, you mean if all the employees
      15       meet?
      16       A:    If they qualify, yes.
      17       Q:    So there's a group of employees who might qualify for an
      18       incentive,
               incentive, and if
                              if the group
                                     group qualifies,
                                           qualifies, then everybody
                                                           everybody gets
                                                                     gets
      19       it.
      20       A:    I'm going to tell you, I believe yes.     That the answer
      21       to
               to your
                  your question
                       question is
                                is yes.
                                   yes. I believe
                                          believe it's
                                                  it's by
                                                       by center.
                                                          center.
      22       Q:    Okay, and then it's not a flat rate incentive though.
      23       A:    It's a flat rate incentive.     There's a calculation
      24       behind
               behind it
                      it that may
                              may include
                                  include hours. I don't know if
                                                              if it
                                                                 it does or
      25       not.
               not. I don't
                      don't know
                            know what
                                 what that
                                      that calculation
                                           calculation is for
                                                          for this
                                                              this



                                                                                 80
                                     304'LDQD0F&KULVWLDQ
                                        $SULO
                                                                        D 027
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 31 of 170 Page ID
                                   #:5806
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       particular incentive. This is paid at a flat rate.     Is that
       2       what
               what you're
                    you're asking
                           asking me?
       3       Q:   Well, yes, because I don't see the hours or the rate, so
       4       just as an example of talking about different types of
       5       premiums that might be paid or might not be paid. I'm just
       6       asking, since there is no hours, does that mean something?
       7       And I'm just asking for this particular example, if there was
       8       no hours, does that mean it's a flat fee?
       9       A:   It's not a premium in my world.     In a payroll world or
      10       even in HR, that would not be considered a premium that would
      11       be considered a bonus or an incentive.
      12       Q:   Okay, an incentive.   But if it's an incentive, is it a
      13       flat incentive because there's no hours?      Can I -- can I look
      14       at the paystub, see that there's no hours data and then
      15       conclude that it's a flat incentive?
      16       A:   Yes, you can.
      17       Q:   And in this case, there was an overtime/inc line in
      18       there
               there as well?
                        well?
      19       A:   Correct.
      20       Q:   And that shows the earnings of the overtime adjustments
      21       for
               for the period
                       period for which
                                  which the wholesale incentive
                                                      incentive was earned?
      22       A:   Yes.
      23       Q:   And that's divided by the total hours worked in all
      24       those
               those weeks with
                           with a cap
                                  cap of 40 hours a week?
      25       A:   By work week, yes. That dollar value will be spread



                                                                                81
                                   304'LDQD0F&KULVWLDQ
                                      $SULO
                                                                        D 028
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 32 of 170 Page ID
                                   #:5807
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       across
               across the earned period,
                                 period, which
                                         which typically
                                               typically in
                                                         in this
                                                            this case is
                                                                      is a
       2       quarter,
               quarter, the previous
                            previous quarter,
                                     quarter, by
                                              by week. And then the regular
                                                                    regular
       3       rate
               rate re-calc will
                            will be done by
                                         by week and applied
                                                     applied by
                                                             by week for any
                                                                         any
       4       applicable
               applicable overtime
                          overtime hours. And then it
                                                   it will
                                                      will roll it
                                                                it up
                                                                   up and
       5       pay
               pay it
                   it for that entire
                               entire pay
                                      pay period.
                                          period.
       6       Q:   So, the company could put in this hours column all the
       7       overtime
               overtime hours in
                              in the quarter,
                                     quarter, right?
                                              right? Because the company
                                                                 company
       8       knows
               knows that that's the calculation,
                                     calculation, right?
                                                  right?
       9       A:   That's used in the calculation, yes.
      10       Q:   And the rates. I'm going to guess there's some number in
      11       the
               the cents, or maybe
                             maybe a little
                                     little bit
                                            bit more, but some rate that's
      12       pretty
               pretty modest times
                             times of many
                                      many more hours than you
                                                           you might
                                                               might see for
      13       a regular
                 regular pay
                         pay period
                             period of overtime.
                                       overtime. And then multiply
                                                          multiply to get
                                                                      get
      14       the
               the $28.17?
                   $28.17?
      15       A:   It could -- it could, well, the company could put the
      16       hours
               hours in
                     in there
                        there that
                              that were
                                   were used in
                                             in the
                                                the calculation
                                                    calculation because to
      17       your
               your point,
                    point, they
                           they do know them. They
                                              They don't put
                                                         put it
                                                             it there.
                                                                there.
      18       Q:   The hours that matter though, you need to know all the
      19       hours
               hours for the calculation,
                             calculation, but the only
                                                  only hours that are paid
                                                                      paid
      20       are
               are the overtime
                       overtime hours, right?
                                       right?
      21       A:   The only time, the only hours that for the period in
      22       which
               which that incentive
                          incentive was earned that are paid
                                                        paid the additional
                                                                 additional
      23       dollars
               dollars due to the recalculation
                                  recalculation of regular
                                                   regular rate because of
      24       the
               the incentive
                   incentive are the overtime
                                     overtime hours worked by
                                                           by work week in
                                                                        in
      25       that
               that quarter
                    quarter or period.
                               period.



                                                                               82
                                   304'LDQD0F&KULVWLDQ
                                      $SULO
                                                                       D 029
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 33 of 170 Page ID
                                   #:5808
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       Q:     Which is all the hours in each work week with a 40-hour
       2       cap?
               cap?
       3       MR. HERRINGTON: Objection, vague.       I think you're talking
       4       hours
               hours at this
                        this point.
                             point.
       5       A:     I think you're talking hours, and I'm talking how
       6       overtime
               overtime hours literally
                              literally at, because they've
                                                    they've already
                                                            already been
       7       calculated.
               ca lculated.
       8       Q:     Oh, right, right.   So you were talking about the all
       9       right
               rig ht -- so you
                            you were talking
                                     talking about the payment
                                                       payment is
                                                               is that's the
      10       number
               number of hours, the overtime
                                    overtime hours being
                                                   being paid
                                                         paid at the rate.
                                                                     rate.
      11       And
               And the rate is
                            is determined
                               determined by
                                          by taking
                                             taking the incentive
                                                        incentive dividing
                                                                  dividing
      12       by all the hours in
                                in the quarter
                                       quarter because in
                                                       in this
                                                          this case it's
                                                                    it's a
      13       quarterly
               quarterly incentive,
                         incentive, and all the hours are all the hours in
                                                                        in
      14
      14       every
               every work week with
                               with a 40-hour cap?
                                              cap?
      15                       MR. HERRINGTON:     Objection to form.
      16       A:     No, that's incorrect. The incentive is -- I used the
      17       word spread, and I apologize if I'm confusing you.       Say
      18       there's
               there's one in
                           in a typical
                                typical quarter,
                                        quarter, you're
                                                 you're going
                                                        going to have 12 or
      19       13
               13 weeks, so then there's 12. In this
                                                this particular
                                                     particular quarter,
                                                                quarter,
      20       that, on this page, 191.79 is done.        191.79 would be divided
      21       by 12 and then that particular
                                   particular as an incentive
                                                    incentive value for
      22       calculation
               calculation purposes
                           purposes would be applied
                                             applied back to every
                                                             every single
                                                                   single
      23       one of those work weeks, so it might be what, $15.       It's
      24
      24       going
               going to spread
                        spread over that work week, it's
                                                    it's going
                                                         going to do that
      25       calculation,
               calculation, cap
                            cap at 40 on the base, figure
                                                   figure out what the new



                                                                                  83
                                     304'LDQD0F&KULVWLDQ
                                        $SULO
                                                                          D 030
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 34 of 170 Page ID
                                   #:5809
                              $WNLQVRQ%DNHU&RXUW5HSRUWHUV
                                     ZZZGHSRFRP


       1       regular
               regular rate is
                            is for that work week and apply
                                                      apply the additional
                                                                additional
       2       dollars
               dollars to any
                          any overtime,
                              overtime, if
                                        if applicable,
                                           applicable, worked in
                                                              in that work
       3       week.    And it's going to do that for every week in the
       4       quarter
               quarter and then it's
                                it's going
                                     going to add all those dollar values
       5       together
               together and pay
                            pay it.
                                it.
       6       Q:   Okay.   You answered that. I won't follow up.    Okay, so
       7       -- all right. So another factor in terms of calculating the
       8       pay is whether it's a scheduled day or not a scheduled day,
       9       right?
      10       A:      I believe that when an Associate in an alternative work
      11       week, is working on a day that is not scheduled that there
      12       could potentially be different overtime rules around that or
      13       how those hours are paid.
      14       Q:   And the T&A System will give you the regular and
      15       overtime based upon that schedule or will they give you the
      16       days from the punch records from which you will calculate?
      17       A:   Payroll doesn't use the punch records. Payroll uses the,
      18       the accumulated values of category of pay that is derived
      19       from the punch records, which also will have a look back to
      20       what, what type of work week is this Associate on and what is
      21       this Associate scheduled. So all that's taken into account in
      22       the time and attendance system.      By the time it gets to
      23       payroll, payroll uses it to pay the time and attendance
      24       system has rolled it up into pay period. So for this pay
      25       period, based on the two work weeks included, the time and



                                                                                84
                                     304'LDQD0F&KULVWLDQ
                                        $SULO
                                                                        D 031
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 35 of 170 Page ID
                                   #:5810




                                                                       D 032
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 36 of 170 Page ID
                                   #:5811




                                                  REDACTED
5('$&7('
      5('$&7('




                  EXCERPT FROM EXHIBIT 3 TO McCHRISTIAN DEPOSITION

                                                                       D 033
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 37 of 170 Page ID
                                   #:5812




      EXHIBIT 3
                                                                       D 034
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 38 of 170 Page ID
                                   #:5813




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA




      Chelsea Hamilton et al.,

                       Plaintiffs,                                   No. 5:17-CV-01415

      v.

      Walmart Stores, Inc. et al.,

                      Defendants.




                      EXPERT REPORT OF BRIAN KRIEGLER, PH,D.


                                 Econ ONE Research, Inc.




                                     September 21, 2018




                                              Suite 800
                                        550 South Hope Street
                                     Los Angeles, California 90071




                                        EXHIBIT.A,



                                                                                         D 035
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 39 of 170 Page ID
                                   #:5814




                                                  TABLE OF CONTENTS


      I.     Introduction ······························~···· ............................................... 1

             A, Qualifications.,~.,,,, ... ,., ...• '"'""" ...... ,.,.,,. ...... ,.,., ......... , ........ ,,.,,                               J • ............        * ............              2

             B. Fee Statement .......................................... , ................................... , ••.• , .... ~ .... 2


      II.    Class Definitions, Assignment, and Data/Documents
             considered 11••····· . ········•·········································· .                                                            ·••{t:···-,.···········2
             A. Class Definitions . (, ......... ., ................................ t,, •••••• , ....                                   $   •• ,   ••   i~···• .   *'"~·1:.,i ••• ,1               2

             B. Assignment, ...... , .................. ,,...,., ..................... ,~ ............ , .... -....... *. ~ .. t• ~ *                                             •   ••••••        3

             C. Data/Documents Used to Calculate Damages ...................................... 5




                  2. Payroll Data \l!, ... "'. *·•* "'' •••.• ,, •• JI., •• •!!···· . ,... ,,,~·-·,,., .. ,.,.*" .. , ....                           t, ••• ff, •••       ¥.~·, ...        4 ••     6




                  4. Shift Pattern Data .,.,.,. ... ,, ... , .•                        t •• , ............ , , ... " ••• l ......... , . , •• , , , . . . . . .   * ••••••••••.•• ".                6


      III.   Understanding of Pertinent California Laws and Plaintiffs'
             Allegations ................................................................................ 7

             A. Working Off-the-Clock by Members of the Security Checkpoint and
                Overtime Subclasses ....................................................................... 7

                   1. Understanding of California Laws ........................................... ., ..... 7

                   2. Plaintiffs' Classwide Allegation ...................................................... 7

             B. Underpaid Overtime for Members of the Alternative Workweek
                Subclass .. , ...... , , _., .•...•• ~ * •••• *, ~ ..... t,,. ~ y., •• ~ ••
                                                               t.   • • • • ) • • • • ll          t • • • • ~.                                       t ~, • • • • • • • • , . , , , • •   •,.   f   8




                Chelsea Ham/lton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                            EXHIBIT A,



                                                                                                                                                                                                        D 036
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 40 of 170 Page ID
                                   #:5815




                  1. Understanding of California Laws ................................. , ................ 8

                 2. Plaintiffs' Allegations for the Alternative Workweek Subclass ............. 8

             C. Meal Periods ................................................................................... 9

                  1. Understanding of California Laws .................................................. 9

                  2. Plaintiffs' Meal Period Allegations ................................................ 10

             D, Wage. Statements .... ;;.,._. ..... ~ +,.·i., ~, ~ ...       •.~   ...... " , . . . . . . . . . . . . . .   ~ ~- t·• , . , . f i , * ••           j    •••• ·••   1 - •• " •••• ,     11

                  1. Understanding of California Laws ................................................ 11

                  2. Plaintiffs' Wage Statement Allegations .................................. , ...... 11

             E. Waiting Time Penalties ................................................................... 12

                  1. Understanding of California Laws ................................................ 12

                  2. Plaintiffs' Waiting Time Allegations .............................................. 12


       IV.   Preliminary Damages, Pre-Judgment Interest, and Penalty
             calculations to Date ...................................................·-·········.,.,· 12

             A. Preliminary Principal Damages for the Security Checkpoint and
                Overtime Subclasses .............. Ii,. t-11 ,... ••••••••••••••• , ••.•••• *. ··~ ..... "" ,11., ~ .......                                                         t •.,   •1."" i   12

                  1. Future Damages Analysis Relating to the Security Checkpoint and
                       Overtime Subclasses ··••t                ••••   •   • ···~···      J·•···· *••··          •   ••,1c•   •   t .... , . . . . . . . . . . . . .   ,t •• 8.tt••' t•••i•           13

             B. Preliminary Damages and Pre-Judgment Interest for the Alternative
                Workweek and Meal Break Subclasses .............................................. 15

                  1. Alternative Workweek Subclass ................................................... 15

                  2. Meal Break Subclass .................................................................. 16

             C. Preliminary Penalties ..................................................................... 17



                                                                                                                                                                                                       ii

                Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                        EXHlBlTA,



                                                                                                                                                                                                            D 037
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 41 of 170 Page ID
                                   #:5816




              1. Additional Details Pertaining to Meal Break Subclass Penalties ......... 18

              2. Additional Details Pertaining to the Waiting Time Penalty Subclass ... 18

              3. Additional Details Pertaining to the Wage Statement Subclass ......... 18

              4. Future Analysis Relating to Penalties ........................ , .................. 19


      v.   Concluding Remarks ...................................•............................ 19



                                      LIST OF ATTACHMENTS

      1 - Curriculum Vitae and Testimony
      2 - Formulas and Data Sources Used to Calculate Damages
      3 - Summary of Classwide Damages and Pre-Judgment Interest for the
            Alternative Workweek and Meal Break Subclasses
      4 - Criteria for Determining Shift Assignments
      5 - Summary of Classwide Waiting Time and Wage Statement Penalties




                                                                                                          iii

             Chelsea Hamilton et al. v. Wa/mart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                            EXHIBIT A



                                                                                                                D 038
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 42 of 170 Page ID
                                   #:5817




                                                                                                  9/21/2018




       I.   Introduction
       1.   I have personal knowledge of the facts set forth in this declaration, except where
            otherwise specified. If called to testify to these facts as a witness in this action, I
            would so testify.

       2.   I am the same Brian K.riegler who has given the following testimony and opinions to
            date:

                    •      Declaration of Btian Kriegler, Ph.D., in Support of Plaintiffs' Motion
                           fot Class Certification, dated June 7, 2018 ("1 st Declaration" or "1 st
                           Deel.")

                    •      Reply Declaration of Brian Kxiegler, Ph.D., in Support of Plaintiffs'
                           Motion for Class Certification, dated August 3, 2018 ("2nd Declaration"
                           or "2nd Deel.")

                    •      Deposition of Brian Roger K.riegler, Ph.D., dated July 2, 2018
                           ("Kriegler Deposition" or ''Kriegler Depa.")

                    •      Declaration of Brian Kriegler, Ph.D., in Support of Plaintiffs' Motion
                           to Compel, dated September 18, 2018 ("3rd Declaration" or "3rd
                           Deel.")

            Hereinafter I employ the same terminology introduced in my 1st Declaration, except
            where specified othcnvise.

       3.   I have been retained by Plaintiffs' counsel in Chelsea Hamilton v. Walmart Stores, Inc. et
            al. ("Walmart"), Case No. 5:17-CV-01415, pending in the United States District
            Court, Central District of California. The purpose of this report is to describe and
            show my damages, pre-judgment interest, and penalty calculations to date. To the
            extent possible I also describe work that I anticipate performing in the upcoming
            months.

       4.   My work in this case is ongoing because some relevant data have not been produced
            yet. Going forward I expect to receive some or ail of the following data:

                    •       Post-February timekeeping, shift patterns, payroll, and turnstile data



                                                                                                      Page 1

              Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                             EXHlBIT.A



                                                                                                                D 039
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 43 of 170 Page ID
                                   #:5818




                                                                                                             9/21/2018




                        "        Dates of employment for each employee

                        •        Security camera (surveillance) footage

                        •        Timekeeping data showing which timeclock was used for each clock
                                 in/out

               A. Qualifications
       5.      I am a Managing Director at Econ One Research, Inc. ("Econ One"), an economic
               and statistical consulting firm with offices in Houston, Los Angeles, Memphis,
               Sacramento, the San Francisco Bay Arca, Washington, D.C, and India. I have
               master's and doctoral degrees in statistics from UCLA, and I have a bachelor's degree
               in mathematics/ economics from Claremont McKenna College.

       6.      I have testified as an expert statistician in both State and Federal courts several dozen
               times, of which approximately half were in connection with wage and hour class
               actions. I was on a panel of speakers on the use of representative evidence at the
               2017 American Bar Association Annual Labor and Employment Conference. I have
               published several articles in peer-reviewed journals on the use of sampling and
               statistical modeling. A true and correct copy of my curriculum vitae, which includes
               my testimonial experience, is attached hereto as Attachment 1.

               B. Fee Statement
       7.      Econ One currently is being compensated for the time I spend on this matter at $340
               per hour. Econ One is being compensated for the time spent by other Econ One
               employees on this project at their normal and customary hourly rates.


       II.     Class Definitions, Assignment, and Data/ Documents
               Considered

               A. Class Definitions
       8.       I understand that the Court has certified the following classes of individuals: 1



       1 Order Granting in Part and Denying in Part Plaintiffs' j\fotion for Class Certification (Dkt. 121 ), dated

       August 21, 2018 ("Class Certification Order").


                                                                                                                  Page 2

                  Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                                    EXHIBI.T A.



                                                                                                                           D 040
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 44 of 170 Page ID
                                   #:5819




                                                                                                9/21/2018




           Security Checkpoint Subclass: All current and former non-exempt employees
           employed by Defendants in the State of California and who worked in a Walmart
           Fulfillment center and who were required to go through a security checkpoint during
           a meal period and/or at the end of his/her shift during the period from June 8, 2013
           to the present.

           Overtime Subclass: All current and former non-exempt employees employed by
           Defendants in the State of California and who worked in a Walmart Fulfillment
           center and who worked one or more shifts in excess of eight (8) hours in a day or
           forty (40) hours in a workweek and who were not properly paid all overtime wages
           during the period from June 8, 2013 to the present.

           Alternative Workweek Subclass: All current and former non-exempt employees
           employed by Defendants in the State of California and who worked in a Walmart
           Fulfillment center and pursuant to an alternative workweek schedule and were not
           paid daily overtime for work in excess of eight (8) but less than ten (10) hours.

           Meal Break Subclass: All current and former non-exempt employees employed by
           Defendants in the State of California and who worked in a Walmart Fulfillment
           center and who worked a shift in excess of six (6) hours during the period from June
           8, 2013 to the present

           Waiting Time Penalty Subclass: All current and former non-exempt employees
           employed by Defendants in the State of California and who worked in a Walmart
           Fulfillment center and who separated from their employment with Defendants during
           the period from June 8, 2014 to the present.

           Wage Statement Penalty Subclass: All current and former nonexempt employees
           employed by Defendants in the State of California and who worked in a Walmart
           Fulfillment center during the period June 8, 2016 to the present.

           B. Assignment
      9.   Plaintiffs have asked me to calculate damages/penalties for each of the
           aforementioned certified classes. At the outset I have performed these computations
           through mid-February 2018, i.e., the end ofWalmart's produced timekeeping and
           payroll data. These calculations are based on Plaintiffs' applicable liability theories


                                                                                                    Page 3

            Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                           EXHl,B.IT A.



                                                                                                              D 041
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 45 of 170 Page ID
                                   #:5820




                                                                                                 9/21/2018




           and the Court's Class Certification Order. Below are additional details about my
           classwide computations to date.

                  a.      Off-the-clock damages for travel time to the facility exit, waiting in the
                          security checkpoint line, and undergoing a security check(§ IV.A) - I
                          have estimated classwide damages per minute of compensable time off-
                          the-dock through mid-February 2018.

                  b.      Underpaid overtime damages stemming from an invalid AWS (§
                          IV.B.1) - I have estimated these damages through mid-February 2018.

                  c.      Meal break damages under the assumption that all meal periods are
                          non-compliant (§ IV.B.2) - I have calculated damages under the legal
                          assumption that Walmart's meal period policy was wholly invalid.
                          Under this legal assumption I have assigned a meal premium to each
                          workday over six hours.

                  d.       Meal break damages for sub-30-minute meal periods (§ IV.B.2) - I have
                           calculated meal period damages under the assumption that the
                           following circumstances constitute a violation: (i) the meal period was
                           exactly 30 minutes long according to the timekeeping data and (ii)
                           Walmart's data show that the employee took an off-site meal period.
                           Plaintiffs allege that these meal periods were less than 30 minutes after
                           accounting for time spent off-the-clock but under the control of the
                           employer. Hereinafter I refer to these meal periods as "Net Under 30-
                           Minute Meals."

                  e.       Waiting time and wage statement penalties (§ IV.C)- I have calculated
                           stand-alone wage statement penalties for allegedly failing to state the
                           correct regular rate of pay. Additionally I report waiting time and wage
                           statement penalties for the following individuals through February
                           20'18:

                           •       All employees

                           •       Alternative Workweek Subclass members

                           •       Meal Break Subclass members




                                                                                                     Page 4

             Chelsea Hamllton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                            EXHIBIT A



                                                                                                               D 042
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 46 of 170 Page ID
                                   #:5821




                                                                                                      9/21/2018




                               •         Members of the Alternative Workweek and/or Meal Break
                                         Subclasses

                C. Data/Documents Used to Calculate Damages

                   1. Timekeeping Data
      10.       Walmart produced "Timekeeping Data" for 3,826 putative class members. My
                understandi11g is that this comprises the population of putative class members at the
                time of the data production. I further understand that the timestamps in the
                Timekeeping Data reflect when employees clock in/ out at a time clock station. The
                Timekeeping Data were produced in multiple files.

                       •        ("2015-2016 Timekeeping") Walmart produced one Excel file that
                                indicates the dates and times that each employee punched in or out,
                                along with corresponding designations (e.g., denoting work tin1c, meal
                                time, etc.). 2 This file includes putative class members' data from July
                                13, 2015 through December 31, 2016. There are 110,922 employee
                                workdays in 2015-2016 Timekeeping.

                        •       ("2017-2018 Timekeeping") Walmart produced a second Excel file
                                indicating the dates and tin1es that each employee punched in or out,
                                along with corresponding designations ("IN," "OUT", "IN MEAL,"
                                or "OUT MEAL").3 This file includes putative class members' data
                                ftomJanuary 1, 2017 through February 16, 2018. There are 302,396
                                employee workdays in 2017-2018 Timekeeping.

                       •        ("2017-2018 Timekeeping Corrections") Walmart also produced a
                                series of PDFs showing when employees clocked in/out and when
                                they took meal periods. 4 My understanding is that this file includes
                                timekeeping corrections. As I explain below it appears that this file
                                includes tin1ekeeping corrections but overwhelmingly is duplicative of
                                the data in 2017-2018 Timekeeping. There are 304,505 employee
                                workdays listed in these PDFs.


      2   Ste \Xt'M_H,·\MILTON_012373.
      3   Seo WM_H,\i\fILTON_0l 2374.
      4   See \X'Ivi_H.-\MILTON_0l2375-Wfvf_HAMfLTON_029944.


                                                                                                          Page 5

       0 Nl       Chelsea Hamilton et al. v. Wa/mart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                 EXHIBIT A .



                                                                                                                    D 043
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 47 of 170 Page ID
                                   #:5822




                                                                                                        9/21/2018




                      2. Payroll Data
       11.       The "Payroll Data" consist of one Excel file for each of 3,734 employees. 5 For each
                 pay period and putative class member, the Payroll Data include identification
                 numbers, hours worked, and various categories of earnings. Each Excel file also
                 contains a separate tab that lists the amount paid for missed rest and meal break
                 premiums. Across all putative class members, the Payroll Data include over 66,000
                  employee pay periods spanning June 2013 to February 2018.

                      3. Turnstile Data
       12.       Walmart's "Turnstile Data" consist of eight Excel files. 6 My understanding is that
                 these capture when each employee enters the Walmart Fulfillment Center during each
                 workday. Each row of data includes a timestamp, the name of the person entering, a
                 badge ID number, and whether the card was "admitted" or "rejected." Across these
                 eight files there are 8,083 names and 1,129,423 rows of data spanning January 2016 to
                 May 2018.7

                      4. Shift Pattern Data
       13.        Walmart's "Shift Pattern Data" consist of one Excel file for 3,474 employees. 8 Each
                  row of data provides information about an employee's workweek schedule, including
                  the applicable start date. I use these data--along with Timekeeping Data--to identify
                  employees on an AWS, which is relevant to my analyses of the Alternative Workweek
                  Subclass.




       5   See \X,1vf_HAMILTON_008641-Wtvf_HAfvHLTON_012374.

       r, See W1\f-I---IAMILTON-029955-W1\1-I---IAMILTON-029962.
       7 Thisdoes not include rows of data where the card was either "rejected" or where the employee name was
       "Test Badge."
       8   \v'rv1_I---IA!vIILTON_029993.


                                                                                                            Page 6

                    Chelsea Hamilton et al, v. Wa/mart Stores, Inc. et al, • Expert Report of Brian Kriegler, Ph.D.
                                                   EX.HIBIT A



                                                                                                                      D 044
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 48 of 170 Page ID
                                   #:5823




                                                                                                       9/21/2018




      III.     Understanding of Pertinent California Laws and Plaintiffs'
               Allegations

               A. Working Off-the-Clock by Members of the Security Checkpoint and
                  Overtime Subclasses

                   1. Understanding of California Laws
       14.     My understanding is that California minimum wage laws require employers to pay
               nonexempt employees for all hours worked. I further understand that this includes
               all time that an employee is subject to the employer's contro1.9

                   2. Plaintiffs' Classwide Allegation
       15.     Plaintiffs contend that they were not paid for all hours under Walmart's control.
               Specifically they allege that they are paid based on the time during which they are "on
               the clock." Such time includes when they clock in/ out at a time clock station within
               the Walmart Fulfillment Center.10

       16.     Employees experience two events from the time that employees clock out until they
               leave the facility. First, they must travel (walk) from the timeclock terminal to the
               security checkpoint. Second, they must undergo a security check. Additionally my
               understanding is that sometimes employees must wait in a line to get through the
               security checkpoint.

       17.     Virtually all employees spent some time allegedly under the control of Walmart at the
               end of their shift during which they were not clocked in. At the very least, employees
               almost surely exited the facility after their shift was complete. My understanding is
               that the Court has permitted Plaintiffs' classwide off-the-clock claims to proceed with
               respect to time spent between clocking out and exiting the facility.




       9 See I\X'C Orders 1-16: Section 2(G). ("'Hours worked' means the time during which an employee is subject
       to the control of an employer, and includes all the time the employee is suffered or permitted to work,
       whether or not required to do so.") (,-\vailable at https://www.dir.ca.gov/IWC/WageOrderindustries.htm)
       10 Ste Deposition of David Alvarado, dated 4/13/2018 ("Alvarado Depo."), Ex. 24. There are 15 time clock

       stations marked on this map.


                                                                                                            Page 7

                 Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                 EXHIBIT A



                                                                                                                     D 045
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 49 of 170 Page ID
                                   #:5824




                                                                                                          9/21/2018




               B. Underpaid Overtime for Members of the Alternative Workweek
                  Subclass

                   l. Understanding of California Laws
       18.     Table 1 below shows my understanding of which hours are supposed to be paid at a
               multiple of the regular rate of pay: 11

                                   Table 1: Summary of Expected Pay for
                             Putative Class Members, Per Plaintiffs' Allegations
                                    Description                               Expected Pay
               (Daily Overtime) Hours in excess of 8, up to 12 hours in 1.5 x regular rate of pay
               a workday
               (Weekly Overtime) Hours in excess of 40 per workweek

               (J th Consecutive Day Overtime) The first 8 hours of
               work on the 7th consecutive day of work in a workweek
               (Daily Double Time) Hours in excess of 12 in a workday            2.0 x regular rate of pay

               (J' h Consecutive Day Double Time) Hours in excess of 8
               on the 7th consecutive day of work in a workweek

                   2. Plaintiffs' Allegations for the Alternative Workweek Subclass
       19.     Plaintiffs allege that Walmart failed to enact a valid Alternative Workweek Schedule
               (AWS) for its dqytime shift employees. Accordingly, my understanding is that there is
               no exemption available to Walmart that would permit it to avoid paying daily
               overtime to the putative class members. Putative class members received straight time
               pay for all hours up to 10 hours even if that shift exceeded eight hours. Therefore
               Plaintiffs contend that Walmart's putative class members were underpaid for dai/y
               overtime hours.

       20.     Table 2 below lists my understanding of Walmart's various Alternative Workweek
               Schedules. 12



       11 California Department of Industrial Relations, "Overtime," accessed on April 29, 2017. (,\vailable at

       http://www.dir.ca.gov/ dlse/ fag_overtime.htm).
       12 See Wl\.f-HAMILTON000798-Wl\.f-HAMILTON000800 (4 x 10 schedules) and

       Wl\1_I-L\MILTON_001012-Wl\.1_J-L.\MILTON_001()14 (3 x 11.25 schedules). See also, Alvarado Dcpo. at
       46: 16-50: 17 describing the S 1, S2, S4, and S5 shifts.


                                                                                                                  Page 8




                                                                                                                           D 046
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 50 of 170 Page ID
                                   #:5825




                                                                                                           9/21/2018




                          Table 2: Summary of Alternative Workweek Schedules
                                         Days of           Potential       Scheduled
                    Shift Type             Work          Start Times      Shift Len~th
               Weekday Morning (S1)   Tues, Weds,    6:00, 7:00, 7:30   10 Hours
                                      Thurs, Fri
               Weekday Night (S2)     Tues, Weds,    16:30, 17:00,      10 Hours
                                      Thurs, Fri     18:00, 18:30
               Weekend Morning (S4)   Sat, Sun,      5:00, 6:00         11.25 Hours
                                      Mon
               Weekend Night (SS)     Sat, Sun,      17:00, 18:00       11.25 Hours
                                      Mon


      21.     Consider an employee who worked his/her scheduled 10 hours per day for four days
              in a workweek. Walmart paid this employee at straight time for all 40 of these hours
              of work. Plaintiffs allege that the employee was supposed to be paid an additional 0.5
              times the regular rate of pay for two overtime hours per day, i.e., 8 overtime hours for
              this workweek.

              C. Meal Periods

                   1. Understanding of California Laws
      22.     Table 3 below shows the number of 30-minute uninterrupted meal periods that
              California employers are supposed to provide to non-exempt employees during each
              workday, per my understanding of California law. D




      u "We conclude that, absent waiver, section 512 requires a first meal period no later than the end ofan
      employee's fifth hour of work, and a second meal period no later than the end of an employee's 10th hour of
      work ... [t)he statute requires a first meal period no later than the start of an employee's sixth hour of
      work ... .Accordingly, first meal periods must start after no more than five hours ... [Section 512) reguire[s] a
      second meal period after 110 more than 10 hours of work in a day, i.e., no later than what would be the start of
      the 11th hour of work ... " Bri11ker R.est,ummt Corp. /J. Superior Co11rt (2012) 53 Cal. 4th l 004, 1037-39,


                                                                                                               Page 9

                 Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                  EXHIBIT A



                                                                                                                          D 047
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 51 of 170 Page ID
                                   #:5826




                                                                                                           9/21/2018




                                                   Table 3:
                       Number of Meal Periods Employer is Supposed to Provide to
                        Each Putative Class Member on each Workday, Per Brinker
                          Number of Hours Worked            Number of Meal Periods
                  5 hours or less                                      0
                  Between 5 hours, 1 minute and 10 hours               1
                  Between 10 hours, 1 minute and 15 hours              2



       23.     I further understand that when California non-exempt employees are not provided all
               of their timely 30-minute uninterrupted meal breaks in a workday, they are owed one
               hour of pay at their regular rate of compensation (hereinafter, "Meal Premium
               Payment"). By way of example, this means that the employee is owed one hour of
               compensation--i.e., a si'ngle Meal Premium Payment--under each of the following
               scenarios:

                        •       The employee works 9 hours and is not provided with a compliant
                                meal period ·within the first five hours

                        •       The employee works more than 10 hours and is not provided with any
                                compliant meal periods

                        •       The employee works more than 10 hours and is provided \.vith a
                                compliant meal period within the first five hours but not a second meal
                                period

                    2. Plaintiffs' Meal Period Allegations
       24.     Plaintiffs contend that the need to pass through the security checkpoint discouraged
               employees from taking a meal period. Under this legal theory my understanding is
               that all meal periods are impacted. 14




       14 Class Certification Order, p. 11 ("If the mere existence of the security checkpoint system can be considered

       an impediment to taking a meal period or as discouraging employees from taking a meal period, resolution of
       the claim would be advanced significantly. This is because, as counsel pointed out, the emphasis is on the
       action of the employer ... ")


                                                                                                              Page 10

                 Chelsea Hamilton et al. v. Walmart Stores, Inc. et al, • Expert Report of Brian Kriegler, Ph.D.
                                                   EXHIBITA



                                                                                                                         D 048
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 52 of 170 Page ID
                                   #:5827




                                                                                                   9/21/2018




      25.    Plaintiffs have an alternative legal theory that pertains to "short" meal periods.
             Wahnart determined meal period time using their timekeeping system. For
             employees who left the facility for their meal period, some of this break time was
             spent going through the security checkpoint. Time spent waiting in line and/ or
             undergoing a security check cut into employees' allotted 30-minute meal periods.
             Thus Plaintiffs allege that Wahnart had a widespread practice of not providing at least
             3O-minute uninterrupted meal periods for people who took off-site breaks.

       26.   For instance, consider an employee who is clocked out for 30 minutes and exits the
             facility during his/her break. Some of these 30 minutes will be spent walking through
             the facility and the security checkpoint, i.e., while allegedly still under the control of
             the employer. Under these circumstances, Plaintiffs contend that the meal period
             was uninterrupted for less than 30 minutes.

             D. Wage Statements

                l. Understanding of California Laws
       27.   My understanding is that California law requires employers to provide employees
             with wage statements containing specific information, e.g., all hours worked, all wages
             earned, and applicable hourly rates including the regular rate. I further understand
             that that penalties are owed for each instance in which this information is not shown
             on the wage statement.

                 2. Plaintiffs' Wage Statement Allegations
       28.   Plaintiffs allege that wage statements furnished by Wahnart were inaccurate in two
             respects. 'J:zrst, some wage statements included a retroactive adjustment to overtime
             pay resulting from a non-discretionary bonus. Plaintiffs allege that the regular rate of
             pay was not correctly stated when these retroactive overtime payments were made.
             Second, Plaintiffs allege that the wage statements were not accurate under the
             assumption that wages and/ or break premium pay are owed to putative class
             members.




                                                                                                      Page 11

               Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                              EXHIBJTA.



                                                                                                                 D 049
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 53 of 170 Page ID
                                   #:5828




                                                                                                    9/21/2018




             E. Waiting Time Penalties

                .1. Understanding of California Laws
       29.   My understanding is that California law requires employers to pay all wages to
             employees upon termination. I further understand that that waiting time penalties are
             owed to each former employee who is not paid all of his/her wages upon
             termination.

                2. Plaintiffs' Waiting Time Allegations
       30.   Plaintiffs allege that class members were not paid all wages upon termination, namely
             for time spent working off-the-clock, underpaid overtime, and/ or for missed meals.

       IV.   Preliminary Damages, Pre-Judgment Interest, and Penalty
             Calculations to Date
       31.   My analysis to date is based on workweeks in (i) 2015-2016 Timekeeping and (ii)
             2017-2018 Timekeeping where all hours worked within each workweek match those
             in 2017-2018 Timekeeping Corrections.

       32.   Attachment 2 lists the formulas and data sources that I have used--or expect to use--
             to determine damages, interest, and penalties. I report clamvide totals in Attachments
             3 and 5 (introduced below). In my work papers, I show these classwide numbers
             along with detailed damages, interest, and penalties for each individ11al class member.

             A. Preliminary Principal Damages for the Security Checkpoint and
                Overtime Subclasses
       33.   I have calculated preliminary damages per minute of compensable time spent off-the-
             clock. At the outset I have applied the following three steps:

                     a.      First, I assume one minute of compensable off-the-clock time per
                             employee shift.

                     b.      Second, I multiply each minute by the employee's base rate for that shift.

                     c.      Third, I add the damages for each minute of compensable off-the-clock
                             time across all shifts and employees.



                                                                                                       Page 12

               Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krieg Ier, Ph.D.
                                              EXHIBIT A



                                                                                                                  D 050
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 54 of 170 Page ID
                                   #:5829




                                                                                                          9/21/2018




               Using these three steps, classwide damages are $88,935 assuming one minute of
               compensable off-the-clock time on each employee workday.

                   1, Future Damages Analysis Relating to the Security Checkpoint
                      and Overtime Subclasses
      34.      I expect to supplement my analysis and opinions using specific data sources that I
               currently do not have.

                        •       Timekeeping data showing which timeclock was used to punch in/ out

                        •       Surveillance footage

                        •       Ergonomic expert testimony pertaining to expected travel (walking)
                                time

       35.     Using these additional data sources along with the existing data production, I expect
               to update my off-the-clock damages calculations in three respects. First, I expect to
               provide the trier of fact with one or more measurements for compensable off-the-
               clock time per employee shift. Second, for each employee I expect to categorize each
               compensable minute as straight time, overtime, or double time. Third, for each
               employee I expect to apply the base rate to unpaid straight time and the regular rate
               to unpaid overtime/ double time.

       36.     To the extent possible I provide details about the potential approaches for deriving
               the time it takes (i) to get through the security checkpoint, including waiting in line,
               and (ii) the amount of time it takes to walk (travel) from the timeclock terminals to
               the security checkpoint.

                        a. Time to Get Through the Security Checkpoint
       37.     I expect to use surveillance footage to gauge how long it takes to go through the
               security checkpoint. This will also be my data source for assessing how long it takes--
               and how often--employees are required to wait in line before being allowed to exit.
               My staff and I have the capacity to review several hundred hours of video. 15


       15 See 3 rd Deel., § V. I proposed two sampling designs for selecting and producing smveillance footage.

       These designs call for either 336 or 180 hours of footage.


                                                                                                              Page 13

                  Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                   EXHI.BITA



                                                                                                                        D 051
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 55 of 170 Page ID
                                   #:5830




                                                                                                                9/21/2018




                             b. Walking Time
       38.        I expect to use one of three methods for determining the time it takes to walk from
                  the timeclock terminals to the security checkpoint.

       39.        One approach is to rely on the combination of Timekeeping and Turnstile Data. In
                  my znd Declaration, I discussed at length how these data could be used to extract
                  certain measurements for walking time. 16 For instance, the time between the facility
                  entrance and timeclocks is: 17

                             •         At least 1.1 minute 90 percent of the time

                             •         At least 3.6 minutes 75 percent of the time

                             •         At least 8.4 minutes 50 percent of the time

                             •             15.5 minutes on average

       40.        Classwide damages attributed to walking time then can be derived by multiplying any
                  of these measurements by (i) each employee's applicable hourly rate and (ii) the
                  number of employee shifts. Ultimately, these measurements may well be more
                  precise per class member if Walmart produces identifiers for the timeclock terminals.

       41.        A second approach is to utilize both surveillance footage and ergonomic testimony,
                  Surveillance footage can be used to estimate the proportion of employees that use
                  each timeclock terminal. Ergonomic testimony can be used to measure a reasonable
                  amount of time it takes to walk from each timeclock to the security checkpoint.

       42.        A third approach is to rely on surveillance footage to estimate both (i) the time it
                  takes to walk from the timeclocks to the security checkpoint and (ii) the proportion
                  of employees that use each timeclock terminal.




       16   See 2nd Deel.,   ,r,r 20-31.
       17 It stands to reason that the time upon entering the facility and clocking in can be used to approximate the

       reverse commute because the entrance and exit are virtually the same. See WM_H},.MILTON_001011
       (facility schematic showing, among other things, the location of the entrance and exit). See a/,-o, 211 d Deel., ~il
       27-•31 (discussion on why "Pre-Shift Time" can be used to infer "Post-Shift Time").


                                                                                                                    Page 14

                    Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                                         EXH·IBITA



                                                                                                                              D 052
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 56 of 170 Page ID
                                   #:5831




                                                                                                              9/21/2018




               B. Preliminary Damages and Pre-Judgment Interest for the
                  Alternative Workweek and Meal Break Subclasses
      43.      Attachment 3 summarizes my classwide damages and interest calculations pertaining
               to underpaid overtime and missed meal periods. In general, pre-judgment interest is
               calculated for each employee pay period in which there are damages. Below are
               additional details about my damages methodologies for the Alternative Workweek
               and Meal Break Subclasses.


                    1. Alternative Workweek Subclass
      44.      Classwide damages for the Alternative Workweek Subclass entail four steps. ·First, I
               identify who was on an A WS based on Shift Pattern Data and patterns in the
               Timekeeping Data. Second, I calculate the difference between overtime hours in the
               Timekeeping Data but for the A WS and overtime hours according to the Payroll
               Data.18 Third, for each employee pay period I multiply the number of underpaid
               overtime hours by the employee's hourly rate of pay. Fourth, I add these damages
               together across employees to arrive at a classwide total.

      45.      To date I identified 1,199 employees who were on a morning AWS at some point
               according to the Shift Pattern Data. Additionally I identified 1,035 employees who
               were likely on a morning AWS based on a set of mathematical criteria applied to the
               Timekeeping Data. 19 These conditions are described in Attachment 4.


                        a. future Analysis Relating to the Alternative Workweek
                           Subclass
      46.       Going forward, I expect to update damages for the Alternative Workweek Subclass
                using Walrnart's electronic data, i'.e., between February 2018 and August 21, 2018. My
               understanding is that these data have not been produced yet.




      1H My underpaid overtime damages are based on employee shifts, which may straddle two calendar days. In
      my work papers I also report results whereby each employee workday is based on the number of hours
      worked on each calendar day.
       19 See Alvarado Depo. at 57:23-58:22. I'vfr. },lvarado testified that the schedule numbers are not tied to all

       alternative workweeks. As a result I rely on both Shift Pattern Data and Timekeeping Data to identify
       employees on an AWS.


                                                                                                                 Page 15

                  Chelsea Hamilton et al. v. Wafmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                                    EXHIBIT A



                                                                                                                           D 053
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 57 of 170 Page ID
                                   #:5832




                                                                                                   9/21/2018




                2. Meal Break Subclass
      47.    Meal Break Subclass damages are computed two ways: (i) assuming that all meal
             periods were non-compliant, and alternatively, (ii) for Net Under 30-Minute Meals,
             i.e., in which employees took an off-site break.

      48.    With respect to (ii), at the outset I have on/y calculated damages when Walmart's data
             show both of the fo~owing to be true:

                    •       The Timekeeping Data show a meal period length of exactly 30
                            minutes

                    •       The Turnstile Data show that the employee re-entered the facility no
                            more than 15 minutes prior to the meal punch-in, Z:e., when the
                            employee concluded his/her meal break

                    a. Future Analysis Relating to the Meal Break Subclass
       49.   Going forward, I expect to update damages for the Meal Break Subclass in two
             respects:

                    •       Using additional electronic data, i.e., between February 2018 and
                            August 21, 2018

                     •       For additional meal periods that may be Net Under-30 Minute Meals

       50,   I currently offer no opinion as to whether recorded breaks of 31 + minutes were less
             than 30 minutes when accounting for off-the-clock travel time and security check
             time. In order for me to offer such opinion, I must first analyze some combination
             of (i) ergonomic expert testimony, (ii) time clock station identifiers in the
             Timekeeping Data, and/ or (ill) surveillance footage.

       51.   Nevertheless, I have identified meal periods that potential/y include fewer than 30
             minutes of uninterrupted break time. These breaks meet both of these conditions:

                     •       The Timekeeping Data show 31-40-minute meal periods

                     •       The Turnstile Data show that the employee re-entered the facility no
                             more than 15 minutes prior to the meal punch-in, i.e., when the
                             employee concluded his/her meal break



                                                                                                      Page 16

               Chelsea Hamilton et al. v. Wa/mart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                              EXHIBIT A.



                                                                                                                 D 054
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 58 of 170 Page ID
                                   #:5833




                                                                                                     9/21/2018




      52.      Table 4 below shows how many meal periods fit these criteria. For reference, I also
               include the number of 30-minute meal periods in which employees exited the
               Fulfillment Center.

                                Table 4: Distribution of Meal Period Lengths
                                    When Employees Exited the Facility*
                                                          Off-Site Meal Periods
                              Length of Meal                              Cumulative
                             Period (Minutes)       Count      Percent      Percent
                                    30                   20,158       64.7 %          64.7 %
                                    31                   5,116        16.4%           81.2 %
                                    32                   2,740         8.8%           90.0%
                                    33                   1,439         4.6%           94.6 %
                                    34                    764          2.5%           97.0%
                                    35                    364          1.2 %          98.2%
                                    36                     86          0.3 %          98.5 %
                                    37                     56          0.2%           98.7 %
                                    38                     34          0.1 %          98.8 %
                                    39                     16          0.1 %          98.8 %
                                   40+                    364          1.2 %          100.0 %
                                   Total                 31,137       100.0 %         100.0 %



                c.   Preliminary Penalties
       53.      Attachment 5 lists waiting time and wage statement penalties for the following
                people/ subclasses:

                        •       All employees

                        •       The Alternative Workweek Subclass

                        •       The Meal Break Subclass

                        •       The Alternative Workweek and/ or Meal Break Subclass

       54.      Attachment 5 serves as a "lookup" for the Court to utilize based on its liability
                rulings. For instance:

                        a.      Waiting time penalties are $7,708,083 if the Court (i) awards waiting
                                time penalties to all terminated employees, and (ii) decides to apply the


                                                                                                        Page 17

       ~~    t ---~h~;~~;~;;~~;~~~t al. v. Walmart Stores, In:. ~t al. • Expert Report of Brian Krieg Ier, Ph.D.
                                              EXHIBIT A



                                                                                                                   D 055
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 59 of 170 Page ID
                                   #:5834




                                                                                                   9/21/2018




                            average daily wage across all pay periods for each employee.
                            Alternatively, waitbg time penalties are $7,713,572 if the Court wants
                            to use each terminated employee's average daily wage in tbe final pay
                            period.

                    b.      Wage statement penalties are $1,777,650 for the Alternative Workweek
                            Subclass only if the Court (i) imposes a 3-year statute of limitation and
                            (ii) wants to use botb Shift Pattern and Timekeeping Data to identify
                            employees on an AWS. Alternatively, these wage statement penalties
                            are $1,609,850 if the Court imposes a 1-year statute of limitation.

                1.. Additional Details Pertaining to Meal Break Subclass Penalties
      55.    Derivative penalties for the Meal Break Subclass are computed two ways: (i) assuming
             all meal periods are non-compliant, and separately, (ii) for Net Under 30-Minute
             Meals where the recorded meal break is exactly 30 minutes. These computations
             correspond to tbe approaches described in paragraph 47, above.

                2. Additional Details Pertaining to the Waiting Time Penalty
                   Subclass
       56.   My understandbg is that the "Average Daily Wage" is an input for determining
             waiting time penalties. For each employee, I further understand that this amount can
             be determined either (i) across all pay periods during their employment, or (ii) for the
             final pay period during their employment. I offer no opinion as to which approach
             meets the legal standard. Therefore I report classwide waiting time penalties using
             each approach.

       57.   At the outset I have identified any putative class member who last appeared on or
             before December 22, 2017 in both the Timekeeping Data and the Payroll Data as a
             former (tenninated) employee.

                3. Additional Details Pertaining to the Wage Statement Subclass
       58.   Attachment 5 also lists wage statement penalties for employees who received
             allegedly non-discretionary overtime adjustments. This is the only stand-alone
             penalty calculation that is unrelated to the other subclasses.




                                                                                                      Page 18

               Chelsea Hamilton et al. v. Walmart Stores, Inc. et al. • Expert Report of Brian Kriegler, Ph.D.
                                              EXHIBIT A



                                                                                                                 D 056
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 60 of 170 Page ID
                                   #:5835




                                                                                                    9/21/2018




                 4. Future Analysis Relating to Penalties
       59.    Going forward, I expect to update penalty calculations in two respects:

                     •        Using updated results for the aforementioned Security Checkpoint,
                              Overtime, Alternative Workweek, and Meal Break Subclasses

                     •        Using dates of employment for each class member

       v.     Concluding Remarks
       60.    My damages calculations are preliminary given my understanding that additional
              sources of information will be produced in the upcoming months.

       61.    Should additional, relevant information become available to me in this class action, I
              am open to incorporating it into my future calculations and opinions.



       I declare the foregoing to be true under penalty of perjury of the laws of the United States of
       America. Executed this 21 st day of September 2018, at Los Angeles, California.




                                                                                       Brian Kriegler, Ph.D.
                                                                                        September 21, 2018




                                                                                                       Page 19

                Chelsea Hamilton et al. v. Wa/mart Stores, Inc. et al. • Expert Report of Brian Krlegler, Ph.D.
                                               EXHIBIT A,



                                                                                                                  D 057
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 61 of 170 Page ID
                                   #:5836




                                    1




                               EXH.IBI.T A



                                                                       D 058
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 62 of 170 Page ID
                                   #:5837




         DR. BRIAN KRIEGLER
         Managing Director
         Los Angeles, California
         Tel: 213 624 9600
         Email: bkriegler@econone.com


                        BRIAN KRIEGLER is a Managing Director with expertise in
         statistics, sampling, survey data, econometrics, and data analysis. He has
         extensive experience collecting, maintaining, and analyzing data sets in both
         consulting and academic research capacities. He has authored and co-authored
         multiple papers and has presented his research to the American Statistical
         Association, of which he is a member.

                        Dr. Kriegler has given expert testimony as a statistician in litigation
         proceedings involving civil rights, the False Claims Act, breach of contract,
         consumer products, and various employment issues. He also has analyzed large
         transactional databases and constructed damage models in multiple antitrust
         class action lawsuits. Specifically in employment cases, Dr. Kriegler has testified
         about unpaid overtime, off-the-clock claims, punch card rounding,
         reimbursement, and misclassification. He has consulted with a national
         restaurant chain to analyze survey data for its kitchen managers in order to
         assess the extent to which they were conducting supervisorial versus non-
         supervisorial tasks. Those survey results were relied upon for purposes of
         reaching a settlement in a class action lawsuit relating to misclassification.

         EDUCATION

                Ph.D., Statistics, University of California, Los Angeles
                M.S., Statistics, University of California, Los Angeles
                B.A., Mathematics-Economics, Claremont McKenna College

         WORK EXPERIENCE

                Econ One Research, Inc.
                      Managing Director, January 2015 to Present
                      Statistician, August 2008 - December 2014

                Claremont McKenna College (Silicon Valley Program), Guest Lecturer
                      Econ 123, Quantitative Data Analysis, March 2016
                      Econ 123, Quantitative Data Analysis, October 2015

                University of Pennsylvania Department of Statistics, Post Doctoral
                      Researcher, 2007 - 2008

                UCLA Department of Statistics, Lecturer
                     Statistics 10, Introduction to Statistical Reasoning, Winter 2008
                     Statistics 130B, Statistical Analysis with SAS, Summer 2007



                                          EXH.IBIT A



                                                                                                  D 059
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 63 of 170 Page ID
                                   #:5838




         DR. BRIAN KRIEGLER
         Managing Director

              Self-Employed, Statistical Consultant, 2004 - 2008

              Claremont McKenna College Reed Institute for Applied Statistics, Post
                    Doctoral Researcher, 2007

              RAND Corporation, Summer Associate, 2006

              UCLA Department of Statistics, Graduate Student Researcher,
                   2004- 2006

              UCLA Department of Statistics, Technology Teaching Assistant
                   Coordinator, 2004 - 2005

              Lockheed Martin Missiles and Space, Associate Reliability Engineer,
                    2001 - 2003

         INVITED PRESENTATIONS

             "Representative Evidence in Class Actions after Tyson Foods," 11 th
                   Annual ABA Labor and Employment Law Conference,
                   Washington, DC.
             "Effective Use of Statistical Evidence in Employment Class Action
                     Litigation: Practical Guide in 2017," Webinar presentation through
                    The Knowledge Network, with Eric Savage, Dubravka Tosic, Ph.D.,
                     and Paul White, Ph.D.

             "Counting the Homeless in Los Angeles County," Joint Statistical
                   Meetings, Seattle, WA, August 2006.

             "A Southpaw Secret: Are Their Salaries Consistent with Their
                   Contributions to Team Performance?" Claremont McKenna
                   College, Claremont, CA, March 2002.

             "Mixing Component and System Data in Reliability Assessment," United
                    States Navy Complex, Washington, DC, July 2001.

         PUBLISHED ARTICLES & PAPERS

             "Practitioner's Guide to Statistical Sampling." Law360. (Jan 8-11, 2018)
                    Part 1: Validating Random Sampling and the Central Limit Theorem
                    Part 2: Resampling and Bootstrapping: A Method for Determining
                    Confidence Intervals from Small Datasets
                    Part 3: Making Valid Statistical Inferences When Sample Selections
                    Are Missing
                    Part 4: Three Myths About Random Sampling Requirements
             "Delving Deeper Into Duran." Law360. (Oct 1, 2014).




                                      EXHIB,IT A



                                                                                          D 060
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 64 of 170 Page ID
                                   #:5839




         DR. BRIAN KRIEGLER
         Managing Director

             "Small Area Estimation of the Homeless Population in Los Angeles
                    County: An Application of Cost-Sensitive Stochastic Gradient
                    Boosting, 11 Annals of Applied Statistics. Vol. 4 (3), 1234-1255, with
                    Berk, R. (2010).
             "Counting the Homeless in Los Angeles County.'' IMS Collections.
                   Probability and Statistics: Essays in Honor of David A. Freedman,
                   Vol. 2. 127-141, with Berk, R. and Ylvisaker, D. (2008).

             "Cost-Sensitive Stochastic Gradient Boosting Within a Quantitative
                   Regression Framework, 11 Ph.D. Dissertation, Committee Chair:
                   Richard Berk. Portions of this research have been implemented
                   into the "gbm" library in R (open source statistical software)
                   available at www.r-project.org (2007).
             "Forecasting Dangerous Inmate Misconduct: An Application of Ensemble
                   Statistical Procedures." Journal of Quantitative Criminology, 22(2).
                   131-145, with Berk, R. and Baek, J.H. (2006).
             "Comparison of Achievement of 8th Graders Who Used the MathScape
                  Curriculum to Those Who Used a More Traditional Curriculum,"
                  Creative Publications (2001).

             "Estimation of Component and System Reliabilities Using Binomial and
                   Exponential Data and Various Test Methods," Undergraduate
                   Senior Thesis, Chair: Janet Myhre (2001 ).


         REPRESENTATIVE ENGAGEMENTS
           Employment
              In a misclassification wage and hour class action, worked with survey
              experts to design and implement a questionnaire to estimate the length of
              time it took to complete various job activities. Calculated damages using
              survey results, activity logs, and payroll records. Submitted one expert
              report and calculated damages for settlement purposes.

              In a misclassification wage and hour class action, worked with restaurant
              industry expert to develop a survey of kitchen managers to analyze how
              long various job activities took to complete. Analyzed survey data and
              assisted defendant's counsel at mediation.

              In an off-the-clock wage and hour class action, worked with survey expert
              to design and implement a questionnaire to determine the extent to which
              potential class members were subjected to off-the-clock security checks.
              Analyzed timekeeping data to calculate damages for settlement purposes.

              In a missed meal/rest break and ofMhe-clock wage and hour class action,
              analyzed timekeeping and payroll data to estimate extent to which


                                        EXHIBIT A.



                                                                                             D 061
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 65 of 170 Page ID
                                   #:5840




         DR. BRIAN KRIEGLER
         Managing Director

              potential class members were missing meal breaks and working off-the-
              clock. Submitted four declarations and provided deposition testimony.

              In a misclassification wage and hour class action, evaluated declarations
              and deposition testimony of potential class members prior to class
              certification. Opined on plaintiffs' experts' approach regarding the
              proposed use of surveying and sampling. Submitted one declaration and
              provided deposition testimony.

              In a missed meal/rest break and unpaid overtime wage and hour class
              action, analyzed employee activity logs, timekeeping data, and payroll
              data at class certification stage. Submitted one declaration and provided
              deposition testimony.

              In a single plaintiff misclassification wage and hour case, calculated
              damages based on payroll records and timekeeping logs.

              In a single plaintiff age discrimination case, conducted a statistical
              analysis of hiring and terminating practices at a charter school.

              In a single plaintiff age discrimination case, conducted a statistical
              analysis of hiring and terminating practices at a logistics company.

           Civil Rights
              In an inmate over-detention and strip search case, analyzed inmate
              database to identify potential class members. Constructed a sampling
              design for selecting inmate files that were analyzed by a criminal justice
              expert. Extrapolated the number of over-detentions and number of post-
              release strip-searched inmates based on the analysis of the sample.
              Submitted multiple expert reports and declarations, and provided
              testimony at deposition and trial.

              In an inmate strip search class action, analyzed large inmate database to
              identify individuals who were subjected to strip searches prior to their
              arraignment, after being ordered released, and in large groups.
              Collaborated with system administrators and officers from the law
              enforcement agency to construct criteria for identifying class members.
              Assisted plaintiffs' counsel at mediation with damages calculations.

           False Claims Act
              In a qui tam case where the relater alleged that a pharmaceutical
              company offered illegal kickbacks to doctors for prescribing specific drugs,
              thereby inflating the pharmaceutical company's revenue and market
              share. Constructed damages model that was used for settlement
              proceedings.




                                        EXHIBIT A,



                                                                                             D 062
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 66 of 170 Page ID
                                   #:5841




         DR. BRIAN KRIEGLER
         Managing Director

              In a qui tam case where the relator alleged that the medical provider
              submitted claims to Medicare that were improperly up~coded, extrapolated
              damages based on a random sample of patient files, Opined on the
              number of allegedly false claims and ineligible reimbursement amounts.
              Submitted one expert report and provided deposition testimony.

              In a qui tam case where the relater alleged that the medical provider
              submitted claims to Medicare that violated the Florida Patient Self Referral
              Act, extrapolated damages based on a stratified random sample of patient
              files. Opined on the number of allegedly false claims and ineligible
              reimbursement amounts. Submitted one expert report.

           Antitrust
              Managed approximately one billion proprietary debit card transactions in
              order to calculate class member and classwide damages. Collaborated
              with class administrator to calculate damages for settlement purposes.

           Consumer Class Actions
              Designed damages model for calculating overcharges on prescription eye
              medicine. Submitted one expert report and provided deposition testimony.




                                       EXHIBIT• A



                                                                                             D 063
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 67 of 170 Page ID
                                   #:5842




                                                                                                                                    Econ One Research, Inc.
                                                                                                                                     Los Angeles, California
  DR, BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                     Docket or       Deposition/
   Proceeding                                       Court/Commission/Agency          File            Trial/Reports   Date                On Behalf Of


  Employment
   1,    Richard Fajrfield    v. Agyantage          Superior Court of the State of   BC342461        Declaration     December 2006        Plaintiff
         Rent-A-Cm                                  California, for the County of                    Declaration     February 2007
                                                    Los Angeles                                      Declaration     March 2007
                                                                                                     Deposition      March 2007
                                                                                                     Supplemental    May 2007
                                                                                                     Declaration

   2.    Ejv~!! LQbJi§ll Er!Jngj 2 v. §late Qf      Superior Court of the State of   BC302656        Declaration     January 2007         Plaintiff
         CaJi[orni1a Detmtlmem of                   California, for the County of                    Declaration     May 2010
         Corrections                                Los Angeles

   3,    David Lubocki v. ZlgReell~, Inc.           U.S. District Court, Central     CV07 2959       Declaration     September 2007       Plaintiff
                                                    District of California           SJO (JCx)

   4,    g[l51 MQOt!;l y Roflfi~i.!Y_fil<Jlf.illL   U.S. District Court, Central     2:09-CV-01588   Declaration     May 2010             Plaintiff
         ~                                          District of California           RBL (Opx)

   5.    Maria Matjinez.     v,   J1;1t!;Q In!;.    Superior Court of the State of   RG08397316      Deposition      September 2011       Defendant
                                                    California, for the County of                    Trial           December 2011
                                                    Alameda




                                                                         EXHIBIT A




                                                                                                                                                        D 064
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 68 of 170 Page ID
                                   #:5843




                                                                                                                                   Econ One Research, Inc.
                                                                                                                                    Los Angeles, California
  OR. BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                     Docket or        Deposition/
   Proceeding                                      Court/CommlsslonlA9enc~           FIie             Trial/Reports   Date              On Behalf Of



   6.    Valerie Alber!§ v Aurora !2!i!havloral    Superior Court of the State of    BC419340         Declaration     Mey 2012           Plaintiff
         Hegllh Care                               California, for the County of                      Deposition      July 2012
                                                   Los Angeles                                        Deposition      October 2012
                                                                                                      Supplemental    April 2013
                                                                                                      Declerallon
                                                                                                      Declaration     December 2017
                                                                                                      Deposition      February 2018
                                                                                                      Reply           Aprll 2018
                                                                                                      Declaration

   7.    PQtr12!, §an:!Jago y_. 8mciQ!.l!!, log.   U.S. District Court, Northern     3: 10-CV-04317   Declaration     April 2013         Plaintiff
                                                   District of California            SI               Deposition      May 2013

   8.    Chris!ln!il !;SQ!nQza ':l., East Wes\     Superior Court of the State of    BC502166         Declaration     November 2014      Defendant
         Bank                                      California, for the County of                      Deposition      February 2015
                                                   Los Angeles

   9.    Cr!ls!al Brggh v, Ljy}gg §!20£1!§         Superior Court of the State of    BC498415 /       Declaration     December 2014      Plaintiff
         Fuwltvre: and                             California, for the County of     BC521299
         Ronald Monroe v. U)!lng Spa!,!;!l'!       Los Angeles
         Furniture

   10.   Marie Mifl!J(i, Kemberl~ ~tl99ll V.       U.S. Dlstri.ct Court. No.rthern   3:13-03249-SI    Declaration     February 2015      Plaintiff
                                        •
         81,!vansed Clinical EnJQIQ\'. J@!.11      District of California                             Supplemental    March 2015
         Staffing LLC, el ?I.                                                                         Declaration

   11.   Kimborlt Mur12tl)! v, C1:S c ~            Superior Court of the State of    BC464785         Declaration     March 2015         Plaintiff
         Comoralion, at al.                        California, for the County of                      Deposition      April 2015
                                                   Los Angeles




                                                                         EXHIBIT A




                                                                                                                                                       D 065
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 69 of 170 Page ID
                                   #:5844




                                                                                                                                     Econ One Research, Inc.
                                                                                                                                      Los Angeles, Callfornla
 DR. BRIAN KRIEGLER
 Prior Testimony/Reports


                                                                                      Docket or        Deposition/
  Proceeding                                      Court/Commission/Agency             File             Trial/Reports   Date               On Behalf Of


  12.   Lorenzo Benjoo v. T!;!lecom               Superior Court of California, for   BC354230         Declaration     March 2015          Plaintiff
        li.~.~lfilli,                             the County of Los Angeles                            Deposition      May 2015
                                                                                                       Declaration     July 2017
                                                                                                       Supplemental    November 2017
                                                                                                       Declaration
                                                                                                       Supplemental    March 2018
                                                                                                       Declaration
                                                                                                       Supplemental    April 2018
                                                                                                       Declaration
                                                                                                       Reply           August 2018
                                                                                                       Declaration

  13,   Q2nola c;ioao y; n ~                      Superior Court for the State of     MCC 1300098      Declaretion     April 2015          Plaintiff
        Erngaratocv l;JiJ!JQQI,   el Ill.         Californie, for the County of
                                                  Riverside

  14.   Terry   e' aoyd y, La!)<;!Safe., et al.   U.S. District Court, Central        SA 13-CV-00561   Expert Report   July 2015           Plaintiff
                                                  District of California              DOC (JPRx)

  15.   Valerie Horva!!w,We:itgrn Reflolng        Superior Court for the State of     CIVDS1311846     Declaration     November 2015       Plaintiff
        Wholesale                                 California, for the County of                        Deposition      January 2016
                                                  San Bernardino

  16.   David Kaanaana v. Barrett Business        Superior Court for the State of     BC496090         Deposition      December 2015       Plaintiff
        Servi@§, Inc,, et lc11.                   California. for the County of                        Declaration     January 2016
                                                  Los Angeles                                          Trial           February 2016

  17.   James Cole v, CRST, Inc.                  U.S. District Court, Central        EDCV 08-1570•    Declaration     January 2016        Plaintiff
                                                  District of California              VAP(SPx)         Deposition      February 2016
                                                                                                       Expert Report   December 2016
                                                                                                       Declaration     February 2017




                                                                       EXHIBIT A




                                                                                                                                                         D 066
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 70 of 170 Page ID
                                   #:5845




                                                                                                                                         Econ One Research, Inc.
                                                                                                                                          Los Angeles, California
  DR. BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                        Docket or         Deposition/
   Proceeding                                         Court/Commission/Agency           FIie              Trial/Reports   Date                On Behalf Of




   18,   Qhristm1herWllliam§ v, Allstalsi             Superior Court for the State of   BC382577          Declaration     March 2016           Plaintiff
         Insurance Qom12a J'.•                        California, for the County of
                                                      Los Angeles

   19,   Lyrrv lorfr!;)QQ v, bstro Sgar, Inc,         Superior Court for the State of   BC559611          Declaration     March 2016           Plaintiff
                                                      California, for the County of                       Deposition      April 2016
                                                      Los Angeles

   20,   e,aron Senne v; Office Qf Iba                United States District Court,     3: 14-CV-00608-   Declaration     March 2016           Plaintiff
         Coinmlssloner of Ba§e!:11;1II, el aj,        Northern District of California   JCS I             Declaration     April 2016
                                                                                        3:14-CV-03289·    Supplemental    April2018
                                                                                        JCS               Declaration
                                                                                                          Expert Report   August 2016
                                                                                                          Rebuttal        October 2016
                                                                                                          Declaration

   21,   Ariostts Blackwell v. Stev§'s fla!ing        Superior Court for the State of   BC531129          Deposition      March 2016           Defendant
         Co(porauon                                   California, for the County of
                                                      Los Angeles

   22,   !;!ertha Sahchez v. St    Mm:i Mfil!l!li!I   Superior Court for the Stale of   CIVDS 1304898     Declaration     Aprll 2016           Plaintiff
         ~                                            California, for the County of                       Deposition      May 2016
                                                      San Bernardino                                      Rebuttal        July 2016
                                                                                                          Declaration
                                                                                                          Rebuttal        April 2018
                                                                                                          Declaration
                                                                                                          Deposition      April 2016
                                                                                                          Declaration     May 2018




                                                                           EXHIBIT A




                                                                                                                                                           D 067
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 71 of 170 Page ID
                                   #:5846




                                                                                                                                            Econ One Research, Inc.
                                                                                                                                             Los Angeles, California
 DR. BRIAN KRIEGLER
 Prior Testimony/Reports


                                                                                           Docket or         Deposition/
  Proceeding                                             Court/Commission/Agency           FIie              Trial/Reports   Date                On Behalf Of




  23.   l\ntommta ~lllr!!IQ~a y_, §Q.ir!l,               Superior Court for the State of   BC515650          Declaration     August 2016          Plaintiff
        Robuck &Co,                                      California, for the County of
                                                         Los Angeles

  24.   Donald Harring\on v. Martim                      United States District Court,     15-CV-01419·      Declaration     October 2016         Plaintiff
        ~                                                Central District of California    MWF-ASx

  25.   89Q!i!li£g Wrigll! '!.- !3!i!Oii;i:!OQ!'lC9Q(,   United States District Court,     2: 13-CV-06642·   Expert Report   April 2017           Plaintiff
        Inc.                                             Central District of California    FMO-AGR

  26.   Holli,: Attia v. The Neiman Marcus               United States District Court,     8: 16-CV-00504    Declaration     April2017            Plaintiff
        Group; Inc.                                      Central District of California    DOC (FFM)

  27.   Cieyton Dezan        v.   Dlgoit,: Hoalt!:l      Superior Court for the State of   CIVDS1516658      Declaration     April 2017           Plaintiff
                                                         California, for the County of                       Deposition      June 2017
                                                         Los Angeles                                         Rebuttal        September 2017
                                                                                                             Declaration

  28,   Dare! D. Woods v. JFk Memorial                   Superior Court for the State of   INC 1205209       Declaration     May 2017             Plaintiff
        Jjo;ioltal.loc,                                  California, for the County of                       Deposition      August 2017
                                                         Riverside                                           Rebuttal        December 2017
                                                                                                             Declaration
                                                                                                             Supplemental    June 2018
                                                                                                             Declaration

  29.   lsaag 81?!ltl11uez Y~.M!Js~m\!                   United States District Court,     5:14-CV-1508      Declaration     June 2017            Plalntltt
        ful.rvices Inc                                   Northern District of California   BLF               Deposition      June 2017
                                                                                                             Supplemental    August 2017
                                                                                                             Declaration




                                                                               EXHIBIT A




                                                                                                                                                                D 068
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 72 of 170 Page ID
                                   #:5847




                                                                                                                                       Econ One Research, Inc,
                                                                                                                                        Los Angeles, California
  DR. BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                          Dock.et or    Deposition/
   Proceeding                                         Court/Commission/Agency             FIie          Trial/Reports   Date                On Behalf Of




   30,   Eric Chavez v. Converse, Inc,                United States District Court,       15-CV-03746   Declaration     June 2017            Plaintiff
                                                      Northern District of California     NC            Expert Report   September 2017
                                                                                                        Declaration     September 2017
                                                                                                        Deposition      September 2017
                                                                                                        Supplemental    September 2017
                                                                                                        Declaration

   31,   SegLlnd,ne Morin v, Ph~siclans'              Superior Court of California, for   BC625567      Deposition      July 2017            Plaintiff
         Surgery Center of Downey, Inc.               the County of Los Angeles


   32,   Amber Stewart v. Hat World' Inc.             Superior Court of the               CIV533617     Declaration     August 2017          Plaintiff
                                                      California, for the County of                     Declaration     April 2018
                                                      San Meleo

   33.   §a!ayta~ Wage ang !::IQ\!f C!il§§§.          Superior Court of the State of      JCCP 4772     Rebuttal        August 2017          Plaintiff
                                                      California, for the County of                     Declaration
                                                      Los Angeles                                       Deposition      September 2017

   34.   Rc1byn '1fil!10s end Tiffany Belle y,        Superior Court of the Stele of      BC525388      Declaration     August 2017          Plaintiff
         l',mericlln Co[!lor;;1!Q 2QQt1ri!¥, lrJQ;.   California, for the County of
                                                      Los Angeles

   35.   J!Jnee Brown v< Blazin' Wings,       Inc     Superior Court of the State of      BC620185      Declaration     October 2017         Plaintiff
                                                      California, for the County of                     Declaration     July 2018
                                                      Los Angeles




                                                                           EXHIBIT A




                                                                                                                                                         D 069
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 73 of 170 Page ID
                                   #:5848




                                                                                                                                          Econ One Research, Inc.
                                                                                                                                           Los Angeles, California
 DR, BRIAN KRIEGLER
 Pr/or Testimony/Reports


                                                                                          Docket or         Deposition/
  Proceeding                                             Court/Commission/Agency          File              Trial/Reports   Date               On Behalf Of


  36.   Ta'91,9nn§ LamQk1ns et al. v. JP                 United States District Court,    11-CV-03428-      Expert Report   February 2018       Plaintiff
        Mormm Qh!!l\Q t!M~                               Central District of California   PSG (PLAx)        Supplemental    March 2018
                                                                                                            Expert Report
                                                                                                            Expert Report   March 2018
                                                                                                            Errata
                                                                                                            Supplemental    March 2018
                                                                                                            Expert Report
                                                                                                            Errata
                                                                                                            Deposition      March 2018

  37,   Juan Garg!§ v. Watm 2rt ~I0!:!2§, !!JC.          United States District Court,    5:16-CV-01645     Declaration     February 2018       Plaintiff
                                                         Central District of California   TJH (RAOx)        Reply           May 2018
                                                                                                            Declaration

  38.   !,Btjdgn FLJl!JlQf,   Jc.   I!   !a/Hggh §t§le   Superior Court of the State of   S-1500-CV-        Deposition      April 2018          Plaintiff
        Q!:!lliQ.g                                       California, for the County of    279707
                                                         Kern

  39.   Emm~ Song v. THC-Orange Coun!y                   United States District Court,    8: 17-cv-00965·   Declaration     April 2018          Plaintiff
                                                         Central District of California   JLS-DFMx          Deposition      May 2018

  40.   Chelsea Hamilton                 v.   Walmart    United States District Court,    5:17-CV-01415     Declaration     June 2018           Plaintiff
        SlorQS, Im,;.                                    Central District of California                     Deposition      July 2018
                                                                                                            Reply           August 2018
                                                                                                            Declaration
                                                                                                            Declaration     September 2018

  41.   Nicole Woodworth v. Loma Linda                   Superior Court of the State of   CIVDS1408640      Declaration     June 2018           Plaintiff
        Uni\i!i!tl!l!t Madloa! Qen!QC                    California, for the County of                      Declaration     June 2018
                                                         San B.ernardino




                                                                               EXHIBIT A




                                                                                                                                                              D 070
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 74 of 170 Page ID
                                   #:5849




                                                                                                                                         Econ One Research, Inc.
                                                                                                                                          Los Angeles, California
 DR. BRIAN KRIEGLER
 Prior Testimony/Reports


                                                                                          Docket or        Deposition/
  Proceeding                                           Court/Commlsslon/Ageliey           FIie             Trlal/Repom     Date               On BehaH Of



  42     BQQ!\!rfc~  M~ga!li!!       ';_,   Watrrmrl   United States District Court,      17-CV-00062-     Expert Report   July 2016           Plaintiff
         Associates, loo,                              Northern District of California    LHK              Deposition      September 2018

  43,    Corlslogher Wilson v Harbor Rfilil            Superior Court of the State of     8C59B346         Declaration     July 2018           Plaintiff
         Services                                      California, for the County of
                                                       Los Angeles

  44,    Candice RnenQur y C!]nington                  United States District Court,      8:16-CV-02011·   Declaration     August 2018         Plaintiff
         Mortgage Serv~es, LLQ                         Central District of California     CJC-DFM

 Clvll Rights
  45,    Olanna Johnson v. United §ta!11s              U.S. District Court, District of   02-2364 (RMC)    Declaration     July 2007           Plaintiff
         -~                                            Columbia                                            Declaration     April 2010

  46.    Mmsi!ijl Lo12ez v. Sl1cr1/f Donn)'.           U.S. District Court, Eastern       CV-F-07-0474     Declaration     June 2008           Plaintiff
         Youngblood                                    District of California             DLB



  47,    ]]orrias Lee Goldstein v. Cl!)! Qf            U.S. District Court, Central       CV04-9692        Expert Report   November 2009       Plaintiff
         Long l35!ac!1, Jotip !:Jenty MIiier,          District of California             AHM (Ex)         Deposition      February 201 o
         Willlan1 f,;ojl§t!!il, and LQgi!n YYrfi!n                                                         Declaration     June 2010




                                                                             EXHIBIT A




                                                                                                                                                            D 071
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 75 of 170 Page ID
                                   #:5850




                                                                                                                                      Econ One Research, Inc.
                                                                                                                                       Los Angeles, California
  DR. BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                       Docket or      Deposition/
   Proceeding                                       Court/Commission/Agency            FIie           Trial/Reports   Date                 On Behalf Of


   48.   Carl A. Barnes     v. District of          U.S. District Court, District of   06-315 (RCL)   Declaration     March 2010            Plaintiff
         Columbia                                   Columbia                                          Expert Report   November 2010
                                                                                                      Expert Report   December 2010
                                                                                                      Deposition      December 2010
                                                                                                      Declaration     November 2011
                                                                                                      Expert Report   February 2012
                                                                                                      Declaration     March 2012
                                                                                                      Expert Report   June 2012
                                                                                                      Deposition      October 2012
                                                                                                      Expert Report   November 2012
                                                                                                      Trial           March 2013

   49.   !;tis JQO!i!!l ~- ~a1um2m Qi!~ Poligt,     U.S. District Court, District of   CCB 05 CV      Declaration     July 2010             Plaintiff
         Department,      et al,                    Maryland                           1287           Deposition      October 201 o
                                                                                                      Declaration     January 2011

   50,   Mar,y Amador      v. Sheriff Lero~ Baca,   U.S. District Court, Central       CV 10-1649     Declaration     October 2010          Plaintiff
         et al.                                     District of California             SWJ(JEMx}      Declaration     January 2011
                                                                                                      Declaration     June 2013
                                                                                                      Declaration     July 2013
                                                                                                      Declaration     February 2016

   51.   C. Alan Po'J&II Y.., Jm.~HJ;,ljne H.       U.S. District Court, Northern      1:04-CV-1100   Declaration     October 2011          Plaintiff
         Barrett, et aL                             District of Georgia, Atlanta       (RWS}
                                                    Division




                                                                          EXHIBIT A




                                                                                                                                                          D 072
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 76 of 170 Page ID
                                   #:5851




                                                                                                                                    Econ One Research, Inc.
                                                                                                                                     Los Angeles, Callfornla
  DR. BRlAN KRIEGLER
  Prior Testimony/Reports


                                                                                     Docket or       Deposition/
   Proceeding                                      Court/Commission/Agency           FIie            Trial/Reports   Date                On Behalf Of


   52,   Dvns,iJn Ro,1. v. Sheriff Lero:t Baca,    U.S. District Court, Central      CV 12-09012     Declaration     July 2014            Plaintiff
         fil.i!l                                   District of California            BRO (FFMx)      Declaration     May 2016
                                                                                                     Rebuttal        July 2016
                                                                                                     Declaration
                                                                                                     Declaration     May 2018
                                                                                                     Declaration     May 2018

  False Claims Act
   53.                                             U.S. District Court, Middle       6:10-CV-806·    Expert Report   December 2012        Plaintiff
                                                   District of Florida               26TBS           Deposition      February 2013


   54.                            \/. Vlst   are   U.S. District Court, Northern     3-07-CV-0604·   Declaration     August 2014          Plaintiff
                   Cara e al.                      District of Texas                 M               Declaration     September 2014
                                                                                                     Expert Report   July 2015
                                                                                                     Rebuttal        January 2016
                                                                                                     Report
                                                                                                     Deposition      January 2016
                                                                                                     Declaration     Aprll 2016

   55.   u,s. ex reL Laura Lgvg!t lalrid Us!!      U.S. District Court, Southern     2:08-CV-312     Expert Report   March 2015           Plaintiff
         Ma)!hew v, ·rJQ!igc Qll!llQ               District of Ohio, Eastern
                                                   Division

  Breach of Contract
   56.   lo !be M9!l!;lt Qf Qil1l ol Moss PQ!n!    U.S. Civilian Board of Contract   CBCA 2346·      Arbitration     June 2012            Plaintiff
         V. FEMA                                   Appeals                           FEMA            Hearing




                                                                        EXHIBIT A




                                                                                                                                                      D 073
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 77 of 170 Page ID
                                   #:5852




                                                                                                                                      Econ One Research, Inc ..
                                                                                                                                       Los Angeles, California
 OR, BRIAN KRIEGLER
 Prior Testimony/Reports


                                                                                       Oocket or        Deposition/
  Proceeding                                          Court/Commission/Agency          FIie             Trial/Reports   Date               On Behalf Of


  57.   Ar.11\tY§!J:locth America, lnx~               Judicial Arbitration and         1100079447       Expert Report   April 2015          Claimant
        §91.mrdrns;i!i! !•!.,,                        Mediation Services, San                           Supplemental    May 2016
                                                      Francisco Office                                  Expert Report
                                                                                                        Declaration     June 2015
                                                                                                        Arbitration     June 2015
                                                                                                        Hearing
                                                                                                        Rebuttal        July 2015
                                                                                                        Declaration

  58.   Michael Nozzi v. Housing Authorit~            United States District Court,    CV07-00380·PA    Declaration     April 2016          Plaintiff
        o! the Cit'( of Los AnQeles; !ill ?L          Central District of California   (FFMx)           Expert Report   February 2017
                                                                                                        Supplemental    March 2017
                                                                                                        Expert Report
                                                                                                        Declaration     March 2017

  59,   t\~qf..!!) Aruedi;;g, !rJ!., Y.               Judicial Arbitration and         1100086491       Expert Report   March 2018          Claimant
        SguareJrad!l, Im,                             Mediation Services, San
                                                      Francisco Office

 Consumer Class Actions
  60,   C!J(isl.ogher o·siiea v. Euson                U.S. District Court, Central     CV09-8063        Declaration     February 2011       Plaintiff
        America, Inc , et J:!I.                       District of California           PSG (CWx)

  61,   M1JnnJ1 Vll!!l!llllM1 l/- EJQQ!l!l/           Superior Court of the State of   1-10-CV-         Deposition      March 2014          Plaintiff
        Najlooal Ii!le tQ!JlQ!ltl~                    California, for the County of    173356           Declaration     April 2014
                                                      Santa Clara                                       Deposition      April 2014
                                                                                                        Trial           Aprll 2014

  62,   Qharfnne Elim l/· All!lt9@ •, Ing     -'ill   U,S, District Court, East SI.    3:12-CV-01141-   Expert Report   May 2014            Plaintiff
        fil,,                                         Louis Division                   DRH-DGW          Deposition      August 2014




                                                                            EXHIBIT A




                                                                                                                                                          D 074
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 78 of 170 Page ID
                                   #:5853




                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Loe Angeles, California
  OR. BRIAN KRIEGLER
  Prior Testimony/Reports


                                                                                 Docket or        Deposition/
   Proceeding                                   Court/Commission/Agency          FIie             Trlal/Reports   Date               On Behalf Of


   63.   f<9n 21d McAllisterv. The St Louis     U.S. District Court. Eastern     4:16-CV-00172-   Rebuttal        August 2017         Plaintiff
         Rams, I.LC                             District of Missouri             SNLJ             Report
                                                                                                  Deposition      September 2017

  Mlscellaneous
         2009 Aircraft Tax Refund Cases,        Superior Court of the State of   JCCP 4603 /      Declaration     July 2017          Court Appointed
         Amerlggn Airlines. Inc, '" County of   California. for the County of    BC547243 /
         h,Q.~ t',ngetes. et al, and Unlled     Orange                           BC550656
         8lr1im,\I, Inc. v. County of Los
         ~




                                                                     EXHIBIT A




                                                                                                                                                    D 075
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 79 of 170 Page ID
                                   #:5854




                                                   E




                               EXHIBIT A



                                                                       D 076
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 80 of 170 Page ID
                                   #:5855




                                   Formulas and Data Sources Used to Calculate Damages, Pre-Judgment Interest, and Penalties


                                                                                                                                   Timekeeping PayroU Tumfltile SurveiUam:c           Shifl       Ergonomfcal          Datu of
      Subchtn(es) / Description                                                                                                       Dala     ~~                 Foornge            Paueme         Analye,s        Employment

                        (I)                                                          (2)                                               /.1)      H)       (5)           [/,)            (7)             Ill)               (9)




    Security Checkpoint/                       Time Off•the-Cloc~      ~   .\pplicahfo R;ite of Pay                                    X          X        X             X                               X
    O\'crrime ~ubi:l;1sscs


    ,\hcm,:mvc \\''ort..·weck Suht.:l.m        Uncicrp;iid Ovemme Hour1          ~   Regular RJtc of Compc:ns:thnn x                   X          X                                      X
                                               05


    ).fc.11 Brc:;\\.; Subtla:st-               Numbrr of W'flrkdr1ys. Ill wh1d1 ~ :\hm:d l\!e.,! Vrcrmum              1it   Owed       X          X
    (:1wuntng .~11 meal pcnods                 " RcKular Rate of Co111pcns;1lmn
    .\re 111m-i.:umpha111)

    :\lea.I Brc,1k Suhch~!'.                   Numher of \Vorkd,1ys in whn:h            ,i   :\fa~ed !\lea! Vremium   1~    Owed       X          X        X             X                              X
    (for Net Undc:c 30•~fmurc:                 \' Regu\;1r Ratt of Cumpcns,ltion
    ~lc:als only)



    Pre-Judgment fntcrcsr                      Fm   M.l1   M>' pmod:                                                                              X
                                               lnter~st R-1te x \V'~gt$ Owed x- Numbel· of Yenrs Sin1:e P.ty
                                               11enod

    \('nit.mg Time Penalty Subdass:            FDJ ec;rb /ormennrpk)'e.t:                                                              X          X                                                                        X
                                               30 D~iy;; ,,_ Average D;i,i\y W;if(_t~



    \\'',1ge Sr.\~ement                        Fa, wdi duu »m11/m;                                                                                X
    Pcnalry Subd:lss (:i.ttriburcd to          Numher of P;\y Penod~ in whu:h Wa~cs ;ire Ov.•cJ?.: SlOI) • $.50,
    ()YERTI:>i1E/1NCT p.1yme11u)               not w t~cted $4,000

    \\·\~c Sr.1tcmen1                          Fo1t,whdc11r1,;r,J1bti:
    Penalty Suhdas!'( (;ittnhure<l ro          Numhi:r nf Pay Pr.rinds in wh1ch \'t';1ge-i,; :irc- Owc<l x $.IOO - $50,
    onp;1id w:igi:!>. or mc;1.I pn:inium!'.)   nol f1J 1.·xc.:u:d $4,0f!0



      • ,, Tw ''. \ve~ge Dni!y \V:lg_e" ;s n.nnpurcd ,.me of twl) way 3: u;;ing the :wernge m.:russ the entire ri:·nure of cmploymcmt, ;md ,iltem:\tive!y, us111g lhe- rtvera~c :-itTtlS!i the forni pay pcnnd nf employment.




                                                                                                                                                                                                                           Ernn On~
                                                                                                             EXHIBIT A                                                                                                    9/21/:0IH




                                                                                                                                                                                                                                 D 077
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 81 of 170 Page ID
                                   #:5856




                                    3




                               EXHIBIT A



                                                                       D 078
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 82 of 170 Page ID
                                   #:5857




             Summary of Classwide Damages and Pre-Judgment Interest
                             Through February 2018*


                                                                                        Count/
                                                                                     Dollar Amount

     L Altetnative Wo1·kweek Subclass - Using Only Shift Pattern Data
        a. Number of Class Members with Underpaid Overtime                                       1,115
        b. Number of Underpaid Overtime Hours                                                  131,506
        c. Principal Damages                                                        $          962,473
        cl. Pre-Judgment Interest                                                   $          195,736



     2. Alternative Workweek Subclass - Using Shift P<ittern Data and Imputs?d Shift Assignments
         a. Number of Class Members with Underpaid Overtime                                     1,840
         b. Number of Underpaid Overtime Hours                                                179,226
         c. Principal Damages                                                       $       1,333,340
         d. Pre-Judgment Interest                                                   $         272,469



     3, Meal BteakSubcfas~ (ao211ming all nieal ptdfods are non-cotnplfant)
        a. Number of Class Members with Missed Meal Premiums Owed                                3,753
        b. Number of Missed Meal Premiums Owed                                                 319,416
        c. Principal Damages                                                        $        4,820,043
        d. Pre-Judgment Interest                                                    $          943,293



     4. Meal Break Subclass (for Net lJrnJer 3L}-Mlnute M<;~!ls)**
        a. Number of Class Members with Missed Meal Premiums Owed                                1,803
        b. Number of Missed Meal Premiums Owed                                                  20,158
         c. Principal Damages                                                       $          300,280
         d. Pre-Judgment Interest                                                   $           60,298



              * - The last day in Walmart's timekeeping data production is February 16, 2018.
             The last payroll nm date in Walmart's payroll data production is February 18, 2018.
                          ** - For recorded meal breaks of exactly 30 minutes only.

                                                                                               Econ One
                                                                                              9/21/2018
                                             EXH.IBIT A,



                                                                                                         D 079
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 83 of 170 Page ID
                                   #:5858




                               C




                               EXHIBIT A,



                                                                       D 080
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 84 of 170 Page ID
                                   #:5859




                                                                   Criteria for Determining Shift Assignments


                                                                                                                                                                                        Perccnl of
                                                                                                                                                                                       Workweeks            Cumuhuive
     ~                                                                                    Dei.cri don                                                                                  Ca1cg-0rizcd          Percent

       (1}                                                                                       (2)                                                                                       (])                  H)


        L                                                     11
             .-\;-;:iign wt:c:k~ as~ ''\Vei::kday J\foming," \Vt:t·kday Night:S "\Vcdi:nd i\fnming," m "W'cckt:ml Night" using the Shift Pattern Darn.                                     .t5A6   11
                                                                                                                                                                                                        ~      -ts.-u}n'o

             ,\pply the i-hift ijs:,;lgmne-nt IO tht n,·crnll t."tnplo}'t:C 1f th~t· only ever huve oilr kirtd nf ~h1(1   D:S.   dd"ined in :.tep (1) ab1wc and !he emplo)'ec ne\'er        H,H!) 11/.,        S/4,14 %
             mtl'(~ the criteria for a J Jt Hworkweek.'

                                                                                                                                                                                           12.:H•'/,-.         66,(18   t,~

                 a. \'feckt"fld morning:
                       i. ·naee shifts orhcl':Vf.'~n Ht'l~ iu)d 11.75 homs th::\I    ~tittt   before Hffl!n un Saturday, Sunday. rnd t'-.hmday
                       ii Fewer than 3 wcdttmi n1p,l,t phifts
                       iii, Fewer than 4 wcckr.fo.y morning tth1f1s
                       iv, Fewct th:ut 4 wcckchy mgllt sh;frt
                 b. Wcekc:mJ night:
                     1, 11ucc shifts of hdwtt::ft f0.75 and 11,75 hours [hat start at 3ptn or forc:r on S.1rur<lay, Sunday, and Monda)'

                     ii. Fewer tha11 3 W(t:k~mi mon1i.i1g i;hifo1
                     iii, Fewer th:t11 4 Wt:tkdll)' morning shif,ll
                     iv. Fewer than 4 wcckd:\y nighr :-hift:,
                 c, \-.;:e1..'kdny moml11R
                       1. jtom 1<luh~ of between 9.5 ind tu.5 hours long that t-1:1.rc before Hln.l'o on Tue$d11y. Wcdm::i:Jay, 'rlmn.<lay, and !<'Oday
                       1i, Ft\\!l.'f 1hari .'~ wce~cnrl mmmng :-hifoi
                      1i1,fewer than) weekend !light shifts
                      iv, Fe\vcr than 4 wt'dday night 'fihift!'I
                 d, Weckda)' night:
                      i, Fuu.r !>hlfrn 1..1fh~i-,vi:fu 9.5 and 10.5 hours long thit start lH 3pm ot lalct on Tuesdl\y, \VcdTiesday, Thursday. and Ftiday
                      ii. Fewer thi~1} \\'t'.dH:ud morning fhifl:t
                      1U. Fewer than 3 weekend night shift:\
                      1Y, Fewer than 4 weekd:iy morning shifts




             Use the. rno:.t common !'!hift in <':tch wetk if the shift type nccoUMll for more lh:i.n 50% of the ihifrs in tht week.

             Define, ;ill remaining wc:t:k~ a:i 11 0thcr.11                                                                                                                                '.\0.27 11/o       100,{)[)%




                                                                                                                                                                                                                         !•:con Onl'
                                                                                              EXHIBIT A                                                                                                                 9/'.!1 /'.!tll8




                                                                                                                                                                                                                              D 081
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 85 of 170 Page ID
                                   #:5860




                               EXHIBIT A



                                                                       D 082
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 86 of 170 Page ID
                                   #:5861




                                                               Sommary or Classwide Waiting Time and Wage Statement Penalties
                                                                                  Through February 2018*

                                                                                                                                Non1bct of limplny~ct         Clilaswidc lttinuldM

    XVai,uw:foru: Pt:mdty fo1bd.w1; J iaiug Facb Fmpfo}:'~t\i il\'hW;.t Ut1tfy:_ j\'~~ lhil.ittg," rlttir Fmitt.> 'ft:u11u-
       L .\U Ump1orcea Tem,Ulntcd Between jMe 8, 20H .utd .\UKWt 21 ~ 1018                                                                      '.!,038       s         7,'108,08.l
         a· \'\;·'ithin the J\lternah,·t: \Vorkwt!tk Subd.au Ui.ins Only Shih Pnttem Dam                                                          5!!7                  2,039,014
         h. Wiil1i11 the ,\1tcm~u1\•e Workweek Subclass: Using Shift Pattcm .and Timckc<'.plng Data                                               RI'.!                 3,3(15/J76
         c. \\''ithin the .\teal Breik Subcla.,;a (.ls:.uming all meal pctimh arc non•compfohH)                                                 2,007                   7,6,n,::ms
         cL \''Vithin the ~leal Break Subda.~s (for Net Under 30-t\forntc ~.Jeab)u                                                                8(1.J                 .1,-15.l,BSO
         e, \V'itl1in (Lt) iuid/or flc!                                                                                                         ~.007                   7,(ti-7,:m5
         L Wi1hm ;taj a»d/or pd)                                                                                                                1,107                   4..\??578
         g \X'nhi11 llbl nnd/or !lei                                                                                                            :!,fl!l7                -, ,6~7110;'1
         h. \\'Hhn1 llbl a11d/url1JJ                                                                                                            1,287                   S,\(d,109



    ~~~IJ.iliix.J;:,ruu..L!Il!li$!:'.i.J.\-U.W}~.llutml!,J]1~
       2. ;\t1 Empk,}•ccs Terrntf1;Hcd Between June 8, 20 J,f a.fld .\uguM 21, 2018                                                             '.!,038                 7,71.\,572
          >L \X'tlhin the ,\ltcmat1,-c \'Vorkwcek Subda~s U1>i11!t (lnly Shift PaHCnl Data                                                         S07                  2,007,GllS
          b. Within the .\lremtuive \v'orkwtek Subda~i Usillg Sluh Patte"m and T une:keepi:ng Dari\                                                a12                  3)84,-158
          c. \X-'i1h1::1l the i\feal Break Subcla.,;::; (a.9:'lUming all meal pcnod~ arc: non-compliant)                                        2,007                   7,1,,.1.349
          d. \\,'ithill the :\lea.I Break SubdM!> (for Net l 1nder 30~Minutc ),feals)"'•                                                           1\114                3,381,ft,Z
          c. w;,1,;,, j2a] and/or j2c]                                                                                                          ::,007                  7,653,.l•l?
          f. Within   12•1 and/m   12d]                                                                                                         1,107                   4,3S4,4ll2
         g. \Vithu, l2bj a11d/u, j2c]                                                                                                           '.!,(Kl7                7,65.1,340
         h. Within J2b] and/or f2dj                                                                                                             1,287                   ~,!ll'.!,?!R



    w.,gp S1·us:muu .P.utaur Suhda,s; 3.YuniOL
       .1 .-\ll Employec:1 Bc:twc.c:n June: B, 201-f ai1d, \uguat :!1, 101A                                                                     .l,811        $         4,884,700
          -a \\-'ithin the ,\lri:mat.ivc \Y,/orkweck Subda~~ Ui,~ng Only Shif1 P11.ttern D<1ta                                                   1,115                  1,2-19,!Stl
          b. Xi'ithin the :\hcrnative \X,'nrkwc('k Subr.las.~ U;1ing Shtfr Paucm and Timekeeping Data                                            1,R40                  1,777.(,511
           c, \'?'11hin tht· i\feal Brei\.k .Subcla..;~ (::iim1minB a.II mti\l pt!rit1ds. are non¥ct)lnpliant)                                  -~!751                  4.779!30!1
           d. \X'1d1iu the \lcil Break Subda'.\s {for Net L111dt:r JO,rdl.11u1e. \leali;r•                                                      1,H0'.\                   7,?,H\0
          c. \'('hhm f.1.tl nnd/or J.lcj                                                                                                        3.7~3                   4,77?;3t1t1
           r. w,,hu, IJ•I and/»c l3dl                                                                                                           J,321                   l,H3'J,55fJ
          r.- \X'ith,n j.lbj ,ndior !3cl                                                                                                        3,753                   4,779,31}0
          h, \\'itl1in \;\bj and/o, j3dl                                                                                                        '.'!.()IJ.J              2)%,4511
           i. Wi:h OVF.HTIMF./!NCTP,ymcni,                                                                                                      2,MiR                     -189,1!)1)




                                                                                                                                                                              EnmOnt:
                                                                                                                                                                             ?/21/WIH

                                                                                                   EXHIBIT A




                                                                                                                                                                                   D 083
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 87 of 170 Page ID
                                   #:5862




                                                       Summary ofClasawide Waiting Time and Wage Statement Penalties
                                                                         Through February 2018*



   ~:a~t: S1tHemrn1 Pcmdi:tSu1nb.d - t<Yc:u..suL.
     4, \II Bmplo}'cc:-i BeLwe.eO Junt R, 2016 und .\uguiH 11, 201B                                                                                   },77(1      4,/,61,,700
        a Within the Altem,tivo Workwttk Subcl•" Ltsing Only Shift l'attcm D;,i,                                                                      1,01n       1,153,20ll
        b, \-Vith111 the •\hernative \V'orkweck Subdas..i Uaing Shift Pattern and Timekeeping Data                                                    1,795       1,60?,R5tl
        e. \Vithin the Mel\! fl1t:l\k Subclri.st. {u~uming A.ll me,\) period~ nre oon-compli11,nt)                                                    J,7119      4,579,7ll11
        d. \'('ithin 1hc \!cal lkeak :,;ubcla:fs (for Net Under 30-1\finule ":\te;:.tl:.)u                                                            1,756         698.400
        e. Within H•l a.nd/or j4cJ                                                                                                                    3,709       4,579,7110
        f. Within f4a] and/or i4dl                                                                                                                    .'.?,26')   l,-iOS,200
        g. Withm j4bj"'1d/or j.Jcj                                                                                                                    .1,700      4,579,7110
        h. Within !•lb} .u1d/or Hdl                                                                                                                   2,655       2,) 10,100
        i. With OVP.RTl,\IE./INCT P.yrnent,                                                                                                           2,65()        +11,ano

                                                             •~The Jnat day in \X1al.mut 1:. timekeeping lLltl'.1 pcoduction i.s Pebruary 16, 2018.
                                                           111e Ltat payroll mu d,te in Wiilinart's payruU data pcuduction ill- Ftbnuuy Ja, 2018,
                                                                         +-"+ .. For recorded meal breaks or cxi:iclly 30 minute$ only,




                                                                                                                                                                       1-:i.:nn One
                                                                                                                                                                      q/21 /10IH

                                                                                       EXHIBIT A




                                                                                                                                                                           D 084
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 88 of 170 Page ID
                                   #:5863




      EXHIBIT 4
                                                                       D 085
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 89 of 170 Page ID
                                   #:5864




    Filed 5/30/18
             CERTIFIED FOR PARTIAL PUBLICATION**

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                             DIVISION FIVE


    FABIO CANALES et al.,                             B276127

           Plaintiffs and Appellants,                 (Los Angeles County
                                                      Super. Ct. No.
           v.                                         BC502826)

    WELLS FARGO BANK, N.A.,

           Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los
    Angeles County, John Shepard Wiley, Jr., Judge. Affirmed.
         Law Offices of Sherry Jung and Larry W. Lee; Hyun Legal,
    Dennis S. Hyun for Plaintiffs and Appellants.
         Kading Briggs, Glenn L. Briggs, Theresa A. Kading and
    Nisha Verma, for Defendant and Respondent.

    ____________________________________________________________
    ** Pursuant to California rules of Court, rules 8.1100 and 8.1110,
    this opinion is certified for publication with the exception of parts
    III(B) and III(C).




                                                                            D 086
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 90 of 170 Page ID
                                   #:5865


                           I. INTRODUCTION

           Plaintiffs Fabio Canales and Andy Cortes, on behalf of
     themselves and class members, appeal from a summary
     judgment. Plaintiffs were former or current non-exempt
     employees of defendant Wells Fargo Bank, N.A. Plaintiffs
     alleged that their wage statements failed to include information
     required under Labor Code1 section 226, subdivision (a)(9).
     Specifically, plaintiffs argued that a line on the wage statement,
     “OverTimePay-Override,” should, but did not, include hourly
     rates and hours worked. Plaintiffs also alleged defendant
     violated section 226 by failing to provide a wage statement
     concurrently with the terminated employees’ final wages paid in-
     store. Plaintiffs moved for summary adjudication on the section
     226 cause of action.
           Defendant in its summary judgment motion argued that
     OverTimePay-Override reflected additional overtime pay that
     was owed for work performed on a previous pay period, but could
     not be calculated because it was based on a nondiscretionary
     bonus not yet earned. Under subdivision (a)(9), defendant
     contended OverTimePay-Override did not have corresponding
     hourly rates or hours worked for the current pay period. As to
     plaintiffs’ second theory, defendant asserted it complied with the
     statute by furnishing the wage statement by mail. The trial
     court found in favor of defendant and against plaintiffs.




     1    Further statutory references are to the Labor Code unless
     otherwise indicated.




                                     2



                                                                          D 087
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 91 of 170 Page ID
                                   #:5866



          Plaintiffs contend the trial court erred by denying their
     summary adjudication motion and by granting defendant’s
     motion. We affirm.

                           II. BACKGROUND

     A. Factual Background2

           Plaintiffs are current or former non-exempt California
     employees of defendant. Defendant would in some instances
     issue a paycheck and wage statement that contained
     nondiscretionary incentive compensation3 (the bonus) to
     employees who worked during the period covered by the incentive
     compensation. These bonus periods would be monthly, quarterly,
     or annually. For employees who worked overtime during those
     bonus periods, the wage statements contained a line item called
     “OverTimePay-Override,” formerly called “OT-Flat.”
     OverTimePay-Override listed incremental additional overtime
     paid to the employee for overtime hours worked during the bonus




     2   All facts are considered undisputed for purposes of
     summary judgment.

     3     Teresa Swanson, defendant’s person most knowledgeable,
     stated that a nondiscretionary bonus was “given to a team
     member, based on some sort of preset work definition, goal,
     something that they have to meet. And then they earn that
     bonus.” It appears this bonus was a production or piecework
     bonus.




                                     3



                                                                       D 088
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 92 of 170 Page ID
                                   #:5867



     period under the “Earnings” column.4 For the OverTimePay-
     Override line on the wage statements, no hourly rates or hours
     worked was identified.
           In certain situations, defendant issued final wages to
     employees at the time of their termination through “in-store
     payments” made by cashier’s check. Defendant’s payroll
     department would then create the wage statement either the
     same day or the next day and mail it to the terminated employee
     by United States mail.5 During their employment, employees
     had online access to their itemized wage statements. Employees
     lost such online access the day after termination.



     4     To calculate the amount to be entered on the OverTimePay-
     Override line: (1) take the bonus earned during the bonus period,
     whether it be by year, quarter, or month; (2) divide the bonus by
     the total number of hours worked during the bonus period; (3)
     multiply the resulting number by 0.5; (4) multiply the resulting
     number by the total number of overtime hours worked during the
     bonus period.
           Our Supreme Court in a recent decision concerning flat
     sum bonuses under California law decided that the proper
     method for calculating the rate of overtime pay when an
     employee receives both an hourly wage and a flat sum bonus is to
     divide the bonus by the number of nonovertime hours actually
     worked during the bonus period. (Alvarado v. Dart Container
     Corp. of California (2018) 4 Cal.5th 542, 562 (Alvarado).) The
     Supreme Court specifically excluded production or piecework
     bonuses or a commission from its holding. (Id. at p. 561, fn. 6.)

     5      Plaintiffs asserted in their opening brief, without citation to
     the record, that they never received their wage statements. We
     will disregard such assertions as meritless. (Susag v. City of
     Lake Forest (2002) 94 Cal.App.4th 1401, 1416.)



                                       4



                                                                              D 089
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 93 of 170 Page ID
                                   #:5868



     B. First Amended Complaint

            Plaintiffs filed their first amended complaint, the operative
     pleading, on June 20, 2013. Plaintiffs sued on behalf of
     themselves and a class composed of (1) current or former non-
     exempt California employees of defendant who received
     OverTimePay-Override from March 13, 2012 to present and
     (2) all former California employees of defendant who were
     terminated from March 13, 2012 to present and were paid their
     final wages through the “in-store payment” procedure. In their
     first cause of action, plaintiffs alleged defendant violated section
     2266 by failing to identify the hourly rates and the hours worked

     6      At the time of the alleged offenses, section 226, subdivision
     (a)(9) provided in pertinent part: “(a) Every employer shall,
     semimonthly or at the time of each payment of wages, furnish
     each of his or her employees, either as a detachable part of the
     check, draft, or voucher paying the employee’s wages, or
     separately when wages are paid by personal check or cash, an
     accurate itemized statement in writing showing . . . (9) all
     applicable hourly rates in effect during the pay period and the
     corresponding number of hours worked at each hourly rate by the
     employee . . . .” (Stats. 2012, ch. 844, § 1.7.) Subdivision (a)(9)
     was added by the Legislature in 2000. (Stats. 2000, ch. 876, § 6.)
            Section 226, subdivision (a) was amended by the
     Legislature in 2016 to read in pertinent part: “An employer,
     semimonthly or at the time of each payment of wages, shall
     furnish to his or her employee, either as a detachable part of the
     check, draft, or voucher paying the employee’s wages, or
     separately if wages are paid by personal check or cash, an
     accurate itemized statement in writing . . . .” (Stats. 2016, ch. 77,
     § 1, eff. Jan 1, 2017.) Subdivision (a)(2) was also amended, and
     subdivision (j) was added. (Ibid.) The 2016 amendment does not
     substantively affect our opinion.



                                      5



                                                                             D 090
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 94 of 170 Page ID
                                   #:5869



     that corresponded to OverTimePay-Override. Plaintiffs also
     alleged defendant violated section 226 by failing to provide
     terminated employees with wage statements immediately upon
     termination. Plaintiffs alleged a second cause of action pursuant
     to the Private Attorneys General Act (§ 2698 et seq.) (PAGA) for
     violation of section 226.7

     C. Summary Adjudication/Judgment Motions

           On December 15, 2015, plaintiffs moved for summary
     adjudication.8 Much like the allegations in their amended
     complaint, plaintiffs argued that defendant violated section 226,
     subdivision (a)(9) by failing to specify the hourly rates and
     number of hours worked for the OverTimePay-Override
     adjustment on the itemized wage statements. Plaintiffs also
     argued defendant violated section 226 by failing to provide to
     terminated employees an itemized wage statement concurrently
     with their final wages that were paid in-store by cashier’s check.
           Defendant filed its own summary judgment motion on
     December 15, 2015. Defendant asserted it did not violate section
     226, subdivision (a)(9) because OverTimePay-Override
     represented an increase in overtime pay, based on a periodic

     7     A third plaintiff, Luciano Gonzales, was initially part of
     this action. However, Gonzales was not named as a class
     representative in plaintiffs’ motion for class certification and is
     not an appellant. The class was certified on March 20, 2015.

     8     Though plaintiffs categorized their motion as one for
     summary judgment or in the alternative, summary adjudication,
     plaintiffs sought only summary adjudication as to their first
     cause of action for violation of section 226.



                                       6



                                                                           D 091
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 95 of 170 Page ID
                                   #:5870



     bonus, for overtime hours worked in previous pay periods.
     Defendant argued there were no “applicable hourly rates in
     effect during the pay period” that corresponded to
     OverTimePay-Override and thus defendant did not have to
     provide such information on the wage statement. As to plaintiffs’
     second theory, defendant contended it furnished the itemized
     statement as required under section 226 by mailing it to the
     terminated employee’s last known address either the same day or
     the next day. Finally, defendant argued plaintiffs’ PAGA cause of
     action failed because it was wholly derivative of a violation based
     on section 226 and because plaintiffs failed to exhaust
     administrative remedies. Plaintiffs do not dispute their PAGA
     cause of action is derivative of the section 226 claims.
            On May 26, 2016, the trial court issued its order granting
     defendant’s motion and denying that of plaintiffs. As to
     defendant’s first argument, the trial court agreed that section
     226, subdivision (a)(9) did not apply to OverTimePay-Override
     because there was no applicable hourly rate for the pay period
     reflected in the wage statement. For defendant’s second
     argument, the trial court found that defendant complied with the
     “furnish” requirement under section 226 by mailing the wage
     statement.

                            III. DISCUSSION

     A. Standard of Review

           “[F]rom commencement to conclusion, the party moving for
     summary judgment bears the burden of persuasion that there is
     no triable issue of material fact and that he is entitled to




                                     7



                                                                           D 092
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 96 of 170 Page ID
                                   #:5871



     judgment as a matter of law. That is because of the general
     principle that a party who seeks a court’s action in his favor
     bears the burden of persuasion thereon. [Citation.] There is a
     triable issue of material fact if, and only if, the evidence would
     allow a reasonable trier of fact to find the underlying fact in favor
     of the party opposing the motion in accordance with the
     applicable standard of proof. . . . [¶] [T]he party moving for
     summary judgment bears an initial burden of production to make
     a prima facie showing of the nonexistence of any triable issue of
     material fact; if he carries his burden of production, he causes a
     shift, and the opposing party is then subjected to a burden of
     production of his own to make a prima facie showing of the
     existence of a triable issue of material fact. . . . A prima facie
     showing is one that is sufficient to support the position of the
     party in question. [Fns. omitted.]” (Aguilar v. Atlantic Richfield
     Co. (2001) 25 Cal.4th 826, 850-851.)
            We review an order granting summary judgment de novo.
     (Coral Construction, Inc. v. City and County of San Francisco
     (2010) 50 Cal.4th 315, 336.) The trial court’s stated reasons for
     granting summary judgment are not binding because we review
     its ruling not its rationale. (Ibid.) In addition, a summary
     judgment motion is directed to the issues framed by the
     pleadings. (Turner v. Anheuser-Busch, Inc. (1994) 7 Cal.4th
     1238, 1252.) These are the only issues a motion for summary
     judgment must address. (Conroy v. Regents of University of
     California (2009) 45 Cal.4th 1244, 1250.)
            This appeal solely involves statutory interpretation. “The
     proper interpretation of a statute, and its application to
     undisputed facts, presents a question of law that is . . . subject to
     de novo review.” (Morgan v. United Retail Inc. (2010) 186




                                      8



                                                                             D 093
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 97 of 170 Page ID
                                   #:5872



     Cal.App.4th 1136, 1142 (Morgan).) “‘As in any case involving
     statutory interpretation, our fundamental task here is to
     determine the Legislature’s intent so as to effectuate the law’s
     purpose.’ [Citation.] The well-established rules for performing
     this task require us to begin by examining the statutory
     language, giving it a plain and commonsense meaning.
     [Citation.] We do not, however, consider the statutory language
     in isolation; rather, we look to the statute’s entire substance in
     order to determine its scope and purposes. [Citation.] That is,
     we construe the words in question in context, keeping in mind the
     statute’s nature and obvious purposes. [Citation.] We must
     harmonize the statute’s various parts by considering it in the
     context of the statutory framework as a whole. [Citation.] If the
     statutory language is unambiguous, then its plain meaning
     controls. If, however, the language supports more than one
     reasonable construction, then we may look to extrinsic aids,
     including the ostensible objects to be achieved and the legislative
     history.” (Los Angeles County Metropolitan Transportation
     Authority v. Alameda Produce Market, LLC (2011) 52 Cal.4th
     1100, 1106-1107; Morgan, supra, 186 Cal.App.4th at pp. 1142-
     1143.)

     B. Nondiscretionary Bonuses and Overtime Pay

            We first discuss the nature of nondiscretionary bonuses and
     how they relate to overtime pay under the Labor Code. Pursuant
     to section 510, subdivision (a), an employer must pay one and a
     half times an employee’s “regular rate of pay” if he or she works
     more than 40 hours per week or more than 8 hours per day.
     Nondiscretionary bonuses are considered part of the “regular rate




                                     9



                                                                           D 094
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 98 of 170 Page ID
                                   #:5873



     of pay.” (Marin v. Costco Wholesale Corp. (2008) 169 Cal.App.4th
     804, 807 (Marin); see 29 C.F.R. § 778.209 (2012) [federal method
     of explaining regular rate of pay calculation for bonuses].)
            In order to calculate overtime pay for an employee paid at
     an hourly rate, an employer must allocate the bonus over the
     period in which it was earned. (Marin, supra, 169 Cal.App.4th at
     p. 807; Chin et al., Cal. Practice Guide: Employment Litigation
     (The Rutter Group 2017) ¶ 11:906 [“A bonus or prize paid in cash
     is allocated over the period during which it was earned to
     determine the increase in the average hourly rate for each week
     of the period”].) To explain this using an example, take a
     hypothetical employee wage statement for the period of
     January 7 to January 20, 2018.9 This hypothetical wage
     statement would include an hourly regular rate, the number of
     regular hours worked during the pay period of January 7 to
     January 20, the hourly overtime rate, and the number of
     overtime hours worked during the pay period of January 7 to
     January 20. The hypothetical employee earned a $360 monthly
     bonus for work performed during the previous month of
     December, from December 1 to December 31, 2017. This bonus
     would be reflected on the January 7 to January 20, 2018 wage
     statement.10 To calculate the OverTimePay-Override line, the


     9      We have provided these dates, but defendant used the
     hours and bonus figures in their respondent’s brief as an
     illustration to calculate OverTimePay-Override. Plaintiffs have
     not disputed the accuracy of defendant’s method.

     10     Section 204, subdivision (b)(1) provides, “all wages earned
     for labor in excess of the normal work period shall be paid no
     later than the payday for the next regular payroll period.”



                                     10



                                                                          D 095
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 99 of 170 Page ID
                                   #:5874



     hours worked in December 2017 would be used because that is
     the time period in which the bonus was earned. In this
     hypothetical, the employee had worked 160 regular hours and 20
     overtime hours in December 2017, for a total of 180 hours. First,
     divide $360 by 180, which results in $2. This number represents
     the increase to the regular hourly rate. Multiply $2 by 0.5 and
     the result, $1, represents the increase to the overtime hourly
     rate. Then, take $1 and multiply it by 20, the overtime hours
     worked during December 2017, and the result, $20, is the
     overtime pay adjustment, which would be identified as the
     OverTimePay-Override line on the wage statement. This
     allocation, at least for production or piecework bonuses, is
     calculated by using the method described above in footnote 4.

     C. Section 226, Subdivision (a)(9) Does Not Require Hourly
        Rate and Hours Worked to be Identified For OverTimePay-
        Override

           The Court of Appeal in Morgan discussed the purpose of
     section 226, subdivision (a)(9): “The 2000 amendment [which
     added subdivision (a)(9)] . . . expanded the scope of information to
     be included by employers in the itemized wage statements
     furnished to employees. Following the amendment, an employer

     Plaintiffs contend that pursuant to Peabody v. Time Warner
     Cable, Inc. (2014) 59 Cal.4th 662, 669, defendant was prevented
     from paying OverTimePay-Override for wages earned in prior
     pay periods. Peabody v. Time Warner Cable, Inc., is inapposite.
     In that case, our Supreme Court held an employer could not
     attribute wages paid in one period to a prior pay period in order
     to meet an exemption for minimum wages. (Ibid.) It has no
     application to the OverTimePay-Override line at issue here.



                                     11



                                                                            D 096
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 100 of 170 Page ID
                                   #:5875



      that previously listed the total hours worked by an employee in a
      single category [as required under subdivision (a)(2)] was now
      required to list both the total regular hours worked and the total
      overtime hours worked, along with the corresponding hourly
      rates. It appears that by adding this more specific requirement,
      the statute made it easier for employees to determine whether
      they were being paid for all hours worked at the appropriate
      rates of pay.” (Morgan, supra, 186 Cal.App.4th at p. 1148.)
             Subdivision (a)(6) requires that the wage statement show
      “the inclusive dates of the period for which the employee is paid.”
      Applying the standards of statutory construction, in the context
      of section 226 as a whole, the “pay period” discussed in
      subdivision (a)(9), which requires that the wage statement
      include “all applicable hourly rates in effect during the pay
      period,” refers to the period described in subdivision (a)(6). In our
      hypothetical wage statement above, we interpret the pay period
      to refer to the two-week period covered by the wage statement,
      January 7 to January 20, 2018.
             Defendant argues it was not required to provide on the
      wage statement hourly rates or hours worked related to
      OverTimePay-Override. Defendant has met its initial burden of
      production. (Code Civ. Proc., § 437c, subd. (p)(2).) Based on the
      above statutory construction and the method by which
      OverTimePay-Override was calculated, there were no “applicable
      hourly rates in effect during the pay period” that
      corresponded to OverTimePay-Override. Accordingly, there was
      also no “corresponding number of hours worked at each hourly
      rate by the employee” for the pay period that applied to
      OverTimePay-Override. As discussed above, OverTimePay-
      Override represented additional wages that were earned as




                                       12



                                                                              D 097
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 101 of 170 Page ID
                                   #:5876



     overtime pay based on nondiscretionary bonuses being spread
     over the hours worked during the bonus period. Moreover, based
     on how OverTimePay-Override was calculated, the overtime
     hours were worked in previous pay periods for which employees
     had already received their standard overtime pay. The itemized
     wage statement issued by an employer need only provide the
     applicable hourly rates and the corresponding number of hours
     worked “in effect during the pay period.” In other words, the
     employer need only identify on the wage statement the hourly
     rate in effect during the pay period for which the employee was
     currently being paid, and the corresponding hours worked.
           Plaintiffs argue to the contrary, but have failed to meet
     their burden. (Code Civ. Proc., § 437c, subd. (p)(2).) “[S]ection
     226, subdivision (a) is highly detailed, containing nine separate
     categories that must be included on wage statements . . . . When
     a statute omits a particular category from a more generalized list,
     a court can reasonably infer a legislative intent not to include
     that category within the statute’s mandate.” (Soto v. Motel 6
     Operating, L.P. (2016) 4 Cal.App.5th 385, 391.) The purpose of
     spreading the bonus over the hours worked during the bonus
     period is to calculate the “regular rate of pay” for overtime under
     section 510. Defendant’s wage statements included the regular
     rate of pay, the overtime rate of pay, and the hours worked at
     each rate. Each of these was “in effect during the pay period,”
     January 7 to January 20 in our example. The OverTimePay-
     Override was an adjustment to the overtime payment due to an
     employee, based on bonuses earned by the employee for work
     performed during prior pay periods. Accordingly, there were no
     applicable hourly rates in effect during the pay period which
     defendant was required to include in the wage statement.




                                     13



                                                                           D 098
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 102 of 170 Page ID
                                   #:5877



             Plaintiffs contend a federal district court case, Ontiveros v.
     Safelite Fulfillment, Inc. (C.D.Cal. 2017) 231 F.Supp.3d 531
     (Ontiveros) is directly on-point and supports their position. In
     Ontiveros, the district court found that the employer’s wage
     statements were deficient for failing to report overtime wages
     associated with an installation bonus. (Id. at pp. 540-541.) The
     district court reasoned: “It is undisputed that Plaintiff earned
     additional overtime wages if he worked overtime during the same
     period that an installation bonus was earned, as this bonus would
     lead to an increase in his regular rate under 29 C.F.R. § 778.109.
     . . . It is also undisputed that when Plaintiff earned installation
     bonuses, his wage statements reflected both the underlying
     bonus earned and the additional overtime wages owed as a single
     line item. . . . Finally, it is undisputed that the wage statement
     does not have information from which Plaintiff could calculate
     the additional overtime owed as a result of participation in the
     installation bonus program. . . . The Court concludes that the
     ‘regular rate’ is an ‘applicable hourly rate.’ As such, the law
     requires that the regular rate appear on the face of the wage
     statement or else be ascertainable from the information included
     therein. Because it was not possible to promptly and easily
     determine the regular rate from the wage statements when an
     employee was enrolled in the installation bonus program, the
     statements were deficient. [Fn. omitted.]” (Ibid.)
             Ontiveros is distinguishable. Ontiveros involved a piece-
     rate compensation, paid weekly. (231 F.Supp.3d at p. 535.)
     Additionally, the bonus earned and additional overtime wages
     were reflected on the wage statement on one line, rather than
     being separated. (Id. at p. 540.) Finally, the bonus was based on




                                      14



                                                                              D 099
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 103 of 170 Page ID
                                   #:5878



      work performed during the pay period reflected in the wage
      statement. (See id. at p. 534.)
             Plaintiffs also cite a May 17, 2002 opinion letter from the
      Division of Labor Standards Enforcement (DLSE). That letter
      concerned a unique situation in which an employer continually
      listed 86.67 hours as the hours worked by its employees during
      each pay period, regardless of whether it was true. The DLSE
      was concerned with an employer’s failure to list all hours worked
      during the pay period, including overtime. To the extent the
      DLSE determined an employer must comply with section 226
      when making additional overtime payments for work performed
      in prior pay periods, we conclude the DLSE opinion letter is not
      applicable. Accordingly, we find defendant should prevail as a
      matter of law on this theory.

      D. No Violation for not Providing an Itemized Statement at Time
         of Termination

            Defendant argues it is in compliance with section 226,
      subdivision (a) because it “furnished” the wage statement to the
      discharged employee by United States mail. As noted, section
      226, subdivision (a) provided, “[e]very employer shall,
      semimonthly or at the time of each payment of wages, furnish
      each of his or her employees, either as a detachable part of the
      check, draft, or voucher paying the employee’s wages, or
      separately when wages are paid by personal check or cash, an
      accurate itemized statement in writing . . . .” It is undisputed
      defendant provided some discharged employees with their last
      wages in-store by cashier’s check, in compliance with the Labor
      Code. (See §§ 201, subd. (a) [“[i]f an employer discharges an




                                      15



                                                                           D 100
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 104 of 170 Page ID
                                   #:5879



      employee, the wages earned and unpaid at the time of discharge
      are due and payable immediately”], 208 [“[e]very employee who is
      discharged shall be paid at the place of discharge”].) “Furnish”
      means to “provide with what is needed,” or to “supply” or “give.”
      (Merriam-Webster’s Collegiate Dict. (10th ed. 1993) p. 474, col.
      1.) Section 226 provides that an employer must furnish the wage
      statement as either “a detachable part of the check, draft, or
      voucher paying the employee’s wages,” or separately when the
      wages are paid by personal check or cash. Other than that one
      provision, section 226 describes no other specific means by which
      an employer is to furnish the itemized statement to an employee.
      Thus, mailing the wage statement is a viable means to “furnish.”
      Defendant could also furnish the wage statement separately
      because paying discharged employees by cashier’s check was the
      equivalent of paying them by cash.11 However, the Legislature
      also provided for when an employer was to furnish the wage
      statement to the employee: “semimonthly or at the time of each
      payment of wages.”

      11     As argued by defendant, a cashier’s check was the
      equivalent of paying by cash. (See Gray1 CPB, LLC v. SCC
      Acquisitions, Inc. (2015) 233 Cal.App.4th 882, 893-894, 896
      [citing U. Com. Code, § 3310, cashier’s check taken for obligation
      has same effect as cash].) Plaintiffs argue for the first time in
      their reply brief that a cashier’s check is not the equivalent of a
      personal check or cash for purposes of section 226. This issue
      was not raised in the opening brief nor before the trial court and
      is therefore waived and forfeited. (Tellez v. Rich Voss Trucking,
      Inc. (2015) 240 Cal.App.4th 1052, 1066; SCI California Funeral
      Services, Inc. v. Five Bridges Foundation (2012) 203 Cal.App.4th
      549, 573, fn. 18; Greenwich S.F., LLC v. Wong (2010) 190
      Cal.App.4th 739, 767.)




                                      16



                                                                            D 101
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 105 of 170 Page ID
                                   #:5880



            We first find that for purposes of the Labor Code, “at the
     time of each payment of wages” for discharged employees means
     “immediately.” As noted, a discharged employee’s unpaid earned
     wages are due and payable “immediately.” (§ 201, subd. (a).)
     When construing section 226 in relation to the Labor Code, the
     most logical construction of “at the time of each payment of
     wages” in section 226 for discharged employees is whenever the
     discharged employee receives his or her unpaid earned wages,
     which is “immediately.” Because defendant in some instances did
     not provide wage statements immediately to discharged
     employees, but rather mailed the statement to the employee’s
     last known address the same day or the next day, defendant did
     not furnish the wage statement to these discharged employees “at
     the time of each payment of wages.”
            However, by the plain meaning of the statute, defendant
     also had the option of furnishing the wage statement
     semimonthly. (§ 226, subd. (a).) Additionally, nothing in section
     226 suggests that an employer cannot furnish the wage
     statement prior to the semimonthly date. For example, suppose
     an employer furnishes wage statements on the first and the
     fifteenth of each month. The employer discharges an employee
     on the second of the month. Per the statute’s plain language, if
     an employer pays the final wages by personal check or cash, it
     has the option of furnishing the discharged employee with the
     wage statement on the fifteenth. We find it illogical to conclude
     an employer violates section 226 by furnishing a wage statement
     before the semimonthly date has been reached. If the employer
     furnishes the wage statement to the discharged employee on the
     fifth of the month, the employer has complied with the
     requirement that it furnish the wage statement to the employee




                                    17



                                                                         D 102
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 106 of 170 Page ID
                                   #:5881



      “semimonthly” because the employee would have ostensibly been
      furnished with the wage statement by the semimonthly date.
              For purposes of section 226, if an employer furnishes an
      employee’s wage statement before or by the semimonthly
      deadline, the employer is in compliance. Thus, we interpret
      “semimonthly or at the time of each payment of wages” as
      representing the outermost deadlines by which an employer is
      required to furnish the wage statement. Since defendant mailed
      the wage statement to certain discharged employees paid in-store
      by the same day as or the next day after termination, defendant
      was in compliance with section 226 because the employee was
      “furnished” with the wage statement semimonthly. Defendant
      has met its initial burden of production. (Code Civ. Proc., § 437c,
      subd. (p)(2).)
              Plaintiffs contend the wage statement must be furnished
      immediately for a discharged employee. Plaintiffs cite the DLSE
      Policies and Interpretations Manual (DLSE Manual), section
      14.1.1, which provides, “[a] California employer must furnish a
      statement showing the following information to each employee at
      the time of payment of wages (or at least semimonthly, whichever
      occurs first),” and section 14.1.2, which provides, “[s]ection
      226 . . . sets out the employer’s responsibilities in connection with
      the wage statement which must accompany the check or cash
      payment to the employee.”
              Plaintiffs have not met their burden. (Code Civ. Proc.,
      § 437c, subd. (p)(2).) There is no evidence in the record that the
      DLSE adopted this interpretation in accordance with the
      Administrative Procedure Act (Gov. Code, § 11340 et seq.). Thus,
      it is the equivalent of a void underground regulation. (Tidewater
      Marine Western, Inc. v. Bradshaw (1996) 14 Cal.4th 557, 576-




                                       18



                                                                              D 103
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 107 of 170 Page ID
                                   #:5882



      577.) As our Supreme Court held, “when an agency like the
      DLSE sets forth an interpretive policy in a void underground
      regulation, the deference that the agency’s interpretation would
      normally enjoy is absent, but in its place the agency has its power
      to persuade.” (Alvarado, supra, 4 Cal.5th 542, 559.)
             The DLSE’s interpretation is not persuasive. The term
      “whichever occurs first” is not in section 226. The plain meaning
      of the statute indicates the Legislature specifically intended a
      choice for employers as to when to furnish the wage statement.
      There is also no requirement in section 226 that the wage
      statement “must accompany” the personal check or cash payment
      to the employee. As noted, the wage statement must be a
      detachable part of the check, draft, or voucher, unless payment is
      by personal check or cash; in such instance the wage statement
      may be furnished separately. (§ 226, subd. (a).) Accordingly, we
      decline to follow the DLSE’s interpretation.
             Plaintiffs cite several cases that purportedly determined
      that section 226, subdivision (a) requires employers to furnish a
      wage statement to each employee “at the time wages are paid.”
      (See Zavala v. Scott Brothers Dairy, Inc. (2006) 143 Cal.App.4th
      585, 591 (Zavala); Reinhardt v. Gemini Motor Transport
      (E.D.Cal. 2012) 879 F.Supp.2d 1138, 1141 (Reinhardt); In re
      Bimbo Bakeries USA FLSA Actions (N.D.Cal. Oct. 24, 2008, No.
      C 05-00829 JW) 2008 WL 10850153, at *7, 2008 U.S. Dist. Lexis
      125068, at *23 (Bimbo Bakeries).) Such statements were dicta as
      the cases concerned issues unrelated to the one here. (Zavala,
      supra, 143 Cal.App.4th at pp. 592-593 [whether collective
      bargaining agreement required arbitration of Labor Code claims];
      Reinhardt, supra, 879 F.Supp.2d at pp. 1141-1142 [whether
      plaintiffs sufficiently alleged Labor Code violations were




                                      19



                                                                            D 104
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 108 of 170 Page ID
                                   #:5883



      “‘knowing and intentional’” for recovery under § 226, subd. (e)];
      Bimbo Bakeries, supra, 2008 WL 10850153, at *7, 2008 U.S. Dist.
      Lexis 125068, at *24 [whether defendant’s violation was
      “knowing and intentional” for summary judgment purposes].)
      They are thus unpersuasive.
            Defendant should prevail on this theory. Because there are
      no triable issues of material fact and defendant is entitled to
      judgment as a matter of law, summary judgment was properly
      granted in its favor.

                             IV. DISPOSITION

            The judgment is affirmed. Defendant Wells Fargo Bank,
      N.A. is entitled to recover its costs on appeal from plaintiffs Fabio
      Canales and Andy Cortes.
                 CERTIFIED FOR PARTIAL PUBLICATION



                                                  KIM, J.



            We concur:



            KRIEGLER, Acting P.J.                 BAKER, J.




           Judge of the Los Angeles Superior Court, assigned by the
      Chief Justice pursuant to article VI, section 6 of the California
      Constitution.



                                       20



                                                                              D 105
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 109 of 170 Page ID
                                   #:5884




      EXHIBIT 5
                                                                       D 106
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 110 of 170 Page ID
                                   #:5885
                                                                        1

 1                     UNITED STATES DISTRICT COURT

 2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3          HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

 4

 5   CHELSEA HAMILTON,               )
     INDIVIDUALLY AND ON BEHALF OF   )
 6   ALL OTHERS SIMILARLY SITUATED,  )
     AND ALYSSA HERNANDEZ,           )
 7   INDIVIDUALLY AND ON BEHALF OF   )
     ALL OTHERS SIMILARLY SITUATED,  )
 8                                   )
                     PLAINTIFFS,     )
 9                                   )
               vs.                   ) No. CV 17-1415-AB
10                                   )
     WAL-MART STORES, INC., A        )
11   CORPORATION, WAL-MART           )
     ASSOCIATES, INC., A             )
12   CORPORATION AND DOES 1 THROUGH )
     50, INCLUSIVE,                  )
13                                   )
                    DEFENDANTS.      )
14   ________________________________)

15

16

17                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

18                        FRIDAY, AUGUST 17, 2018

19                               10:26 A.M.

20                        LOS ANGELES, CALIFORNIA

21

22   ____________________________________________________________

23                  CHIA MEI JUI, CSR 3287, CCRR, FCRR
                      FEDERAL OFFICIAL COURT REPORTER
24                   350 WEST FIRST STREET, ROOM 4311
                      LOS ANGELES, CALIFORNIA 90012
25                          cmjui.csr@gmail.com


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 107
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 111 of 170 Page ID
                                   #:5886
                                                                        2

 1   APPEARANCES OF COUNSEL:

 2   FOR THE PLAINTIFFS:

 3            YOON LAW, APC
              BY: KENNETH H. YOON, ATTORNEY AT LAW
 4            AND STEPHANIE E. YASUDA, ATTORNEY AT LAW
              ONE WILSHIRE BOULEVARD
 5            SUITE 2200
              LOS ANGELES, CALIFORNIA 90017
 6            213-612-0988

 7
     FOR THE PLAINTIFFS:
 8
              LAW OFFICES OF G. SAMUEL CLEAVER
 9            BY: G. SAMUEL CLEAVER, ATTORNEY AT LAW
              5670 WILSHIRE BOULEVARD
10            18TH FLOOR
              LOS ANGELES, CALIFORNIA 90036
11            310-388-7289

12
     FOR THE DEFENDANTS:
13
              GREENBERG TRAURIG, LLP
14            BY: ROBERT J. HERRINGTON, ATTORNEY AT LAW
              1840 CENTURY PARK EAST
15            SUITE 1900
              LOS ANGELES, CALIFORNIA 90067
16            310-586-7816

17

18   ALSO PRESENT:

19            NAOMI BEER, ATTORNEY AT LAW

20

21

22

23

24

25


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 108
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 112 of 170 Page ID
                                   #:5887
                                                                        3

 1          LOS ANGELES, CALIFORNIA; FRIDAY, AUGUST 17, 2018

 2                                10:26 A.M.

 3                                  - - -

 4               THE CLERK:    Calling ED CV 17-1415-AB, Chelsea

 5   Hamilton versus Wal-Mart Stores, Inc., et al.

 6               Counsel, please step forward and state your

 7   appearances.

 8               MR. YOON:    Good morning, Your Honor.    Kenneth Yoon

 9   for plaintiffs.

10               MS. YASUDA:    Stephanie Yasuda also on behalf of

11   plaintiffs.

12               MR. CLEAVER:   Sam Cleaver on behalf of plaintiffs.

13               MR. HERRINGTON:    Good morning.   Rob Herrington on

14   behalf of defendants.

15               Your Honor, I have just a brief request.      She is

16   not appearing and she's not admitted pro hac vice, but my

17   partner from our Denver office is here, Naomi Beer; and I

18   would ask the Court's permission that she be allowed to sit

19   at counsel table.

20               THE COURT:    Certainly.   Want to justify the flight

21   from the Rocky Mountains; so come on down.

22               MR. HERRINGTON:    Thank you, Your Honor.

23               THE COURT:    Tell me your name again.

24               MR. HERRINGTON:    Her name is Naomi and then beer

25   as in the beverage.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                        D 109
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 113 of 170 Page ID
                                   #:5888
                                                                        4

 1               THE COURT:    How fitting from the Rocky Mountains.

 2               MS. BEER:    Thank you, Your Honor.

 3               THE COURT:    Welcome.   And so we have Miss Yasuda,

 4   Mr. Yoon, and Mr. Cleaver.

 5               MR. CLEAVER:    Yes, Your Honor.

 6               THE COURT:    Mr. Lee and Mr. Mankin have not joined

 7   us?

 8               MR. YOON:    They are behind me.

 9               THE COURT:    You are going to leave the basketball

10   team on the bench, the remainder of the team on the bench.

11   Fair enough.

12               So the Court has issued a proposed order in this

13   case.    Have the parties had an adequate time to review the

14   order?

15               I will start with Mr. Yoon.

16               MR. YOON:    Yes, Your Honor, we have.

17               THE COURT:    Mr. Herrington?

18               MR. HERRINGTON:    Yes, Your Honor.    Thank you.

19               THE COURT:    All right.   So as with most cases, one

20   side thinks I am brilliant, the other side doesn't

21   understand how I even passed the Bar.

22               With that, let's hear from the plaintiffs.       I have

23   a couple questions.      Obviously, I will give both sides an

24   opportunity to be heard as it relates to the order and any

25   issues they wish to highlight or focus or any issues that I


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 110
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 114 of 170 Page ID
                                   #:5889
                                                                        5

 1   didn't address, I will give you that opportunity as well.

 2               But I guess the one question I had for you,

 3   Mr. Yoon, I just wanted, if you could, help me clarify what

 4   theories of liability from your perspective apply to the

 5   overtime subclass.      I don't know if I was clear on that.

 6               MR. YOON:    Okay.    So employees on the alternative

 7   workweek are not paid overtime from eight and ten hours.         We

 8   believe they should be because over eight hours is overtime,

 9   and it's really as simple as that.

10               In addition, employees who have to go through the

11   security checkpoint at the end of the day, the time until

12   they leave the facility should be paid because it's

13   subject --

14               THE COURT:    From the time they go to the

15   checkpoint until the time they leave the facility.

16               MR. YOON:    Well, there's two components.    There's

17   the part where they start the lineup and they finish the

18   lineup -- or finish the security checkpoint process, and

19   then there is the time from when they check out until they

20   get to the lineup.      That's another separate area of

21   potential common uniform unpaid time that should have been

22   paid.

23               THE COURT:    Okay.   All right.

24               MR. YOON:    And then, of course, the corresponding

25   time when a meal break -- it occurs for both meal breaks


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 111
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 115 of 170 Page ID
                                   #:5890
                                                                        6

 1   which are unpaid time as well as when you are clocked out

 2   for the day unpaid time.

 3               THE COURT:   Thank you.   I appreciate.

 4               Now I will allow you an opportunity to be heard.

 5   Anything that you take issue with with the order that you

 6   wish me to focus on?

 7               MR. YOON:    Yes, Your Honor.   But I think this one

 8   has been denied in part and granted in part; so I guess both

 9   of us have some points to make.

10               THE COURT:   Right.   Both of you think I'm an

11   idiot.   That's okay.

12               MR. YOON:    Anyways, but just picking that up --

13   okay.    So on the third rest break, I think the part that

14   we'd like to focus the Court on is that there is literally

15   no evidence, not even a single witness, who says on a 4/10

16   schedule they got a third rest break.       We have provided

17   declarants, they provided declarants, nobody says that even

18   existed ever.

19               Amongst thousands of employees, there is not a

20   single witness to say that ever happened.       The reason for

21   that is because it didn't happen, and it's uniform and

22   common amongst everybody.

23               Theoretically, there is a policy that allows for

24   it, but as a practical matter, the defendant's policy is

25   that the managers must ensure the breaks.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 112
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 116 of 170 Page ID
                                   #:5891
                                                                        7

 1               THE COURT:   You are saying it just never happens.

 2               MR. YOON:    The declarants say that they got two

 3   rest breaks.    So the language for a regular person is, "I

 4   got two rest breaks on a 4/10 or ten-hour shift."

 5               Now, there is again no evidence of a third rest

 6   break on a 4/10 shift.     If there is a declarant that talks

 7   about three rest breaks, that declarant worked an 11.25-hour

 8   shift, and we are not claiming for the 11.25-hour shift.

 9               We are just claiming for the 4/10 schedule, the

10   ten-hour shift that there was simply no such thing as a

11   third rest break.

12               THE COURT:   In that ten-hour shift.

13               MR. YOON:    And then the way it becomes

14   individualized is that the defendant says that, even though

15   not a single one ever took it, it's every single person

16   voluntarily waived it.     Every single one every single time

17   every single day waived the third rest break, which is, by

18   the way, a paid 10-minute rest break under the law.        There

19   is the separate 15 gross 10 net issue.       I will address that

20   in a second.

21               But what they are saying is every single person

22   every single day waived their third rest break on the

23   10-hour shift.    We think that's a common issue that should

24   go to the trier of fact.

25               In any event -- I'm sorry.     Never mind.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                        D 113
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 117 of 170 Page ID
                                   #:5892
                                                                        8

 1               The other issue I would like to address on the

 2   rest breaks is this idea of the 15 gross 10 net.        We believe

 3   that simply the policy is wrong.

 4               But to go further, the concept that the break can

 5   start wherever you like simply isn't what the company's

 6   policy is.    We think we have unique facts with this company,

 7   that they provide a 15-minute break but that it starts from

 8   your station and you are required to take the break in the

 9   break room.

10               There is this issue about how long it takes to get

11   to the break room.     And I think that's where the Court's

12   focused on with respect to finding that there is a

13   predominance of individualized issues.

14               What we would say is that there is a safe walking

15   speed required in this facility.      It's a distribution

16   center.    There is a lot of moving parts.     There is a lot of

17   vehicles, and there is a safe walking speed required by the

18   company that's in the evidence.

19               We can take simply a faster time, but the bottom

20   line of it is there is some employees -- and the defendant's

21   declarants testified to this as well -- that there are some

22   areas of the facility that simply are outside because there

23   is just too many football field distance to walk to get to

24   the designated break rooms in time, the nearest break room

25   in time.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 114
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 118 of 170 Page ID
                                   #:5893
                                                                        9

 1               We would ask that, understanding this issue, we

 2   think it would be certified as it is, but we currently have

 3   some discovery disputes about the facility.        We haven't had

 4   a chance to look at the video.      We haven't had a chance to

 5   actually enter the facility with our experts to measure

 6   these distances and these times.

 7               We think that, if the Court is inclined to decline

 8   this rest break, 15 gross versus ten-net issue, that issue

 9   be without prejudice because we have those discovery issues

10   teed up.    We have even given the defendant additional time

11   because of this briefing to allow for additional time to

12   brief the discovery disputes.

13               We expect to have that resolved in a few weeks,

14   maybe a month, and that might -- with that discovery, we

15   might be able to provide more clarity on exactly how we will

16   prove that there are at least some employees who simply

17   can't get to any break room to get themselves a 10-minute

18   break.

19               THE COURT:    It's interesting.   Even as you

20   describe it, you are saying "some employees."        Like, I mean,

21   just by virtue of, sort of, the comments you make, "safe

22   walking speed," how are we going to know -- that strikes me

23   as very individualized.     Some people walk faster, some

24   people walk slower.      How are you going to deal with that?

25               MR. YOON:    If a person runs to their break, that


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 115
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 119 of 170 Page ID
                                   #:5894
                                                                       10

 1   is similar to stealing a break.      You can get fired for

 2   running to your break here because -- and I am not disputing

 3   that running in this facility might not be the safest thing

 4   to do.   There might be some Workers' Comp issues with that.

 5               So an employer can discipline employees for doing

 6   things that they believe are not -- they don't want to

 7   happen and -- which is a control issue but, without going

 8   into that, there is a safe walking speed, and I think we can

 9   measure that --

10               THE COURT:   How do you do that?    I guess that's

11   the question.    How do you measure a safe walking speed?

12   What's safe for one person versus another person?        And I

13   guess that leads me to be concerned that it strikes me as

14   very individualized.

15               MR. YOON:    I think in terms of a workplace like

16   this where there are thousands of workers -- where there is

17   thousands of employees, I think there is a common safe

18   walking speed an expert can testify to.

19               A jury can say, "You know what?     I disagree, and

20   it can be faster," and that range of speeds can be factored

21   into an expert opinion to give the trier of fact an

22   understanding of, well, if you go this speed, then it's this

23   many minutes, this many people are affected, et cetera.

24               In terms of where the employees are -- because the

25   Court was also focused on the "some."       There are in


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 116
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 120 of 170 Page ID
                                   #:5895
                                                                       11

 1   particular two types of jobs in this facility.        The

 2   facilities are very, sort of, wide -- it's three times

 3   across as far as it is deep.      And the two break rooms are in

 4   the front and the back in the middle of the facility.

 5               There are mostly two positions.     There are other

 6   positions that are -- the facility is very large, and

 7   certain positions have a wide area where they work in.

 8               But the shipping and receiving departments are in

 9   a very specific -- fixed locations, and those two locations

10   are from what we understand because we haven't been able to

11   go inside are so far away from the middle of the facility

12   where the breaks are that they can't get there in five

13   minutes round-trip.

14               And the defendant's declarants testified to this

15   because, if you parse through the declarants and their job

16   titles, the ones who say they do shipping and receiving are

17   the ones who say it takes three minutes to get to the break

18   room, which round-trip is six minutes.

19               So that's where, at a minimum, we believe there is

20   a certain positions that simply can't get to the break rooms

21   in time because, again, this facility is over a million

22   square feet, it's multiple football fields in size.         It's

23   hard to even fathom a facility this large.       The best example

24   is a football stadium or even larger -- I can't imagine

25   what -- but this is a huge facility.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                        D 117
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 121 of 170 Page ID
                                   #:5896
                                                                       12

 1               Just to get -- physically get from your workplace

 2   to the break room -- the company requires the breaks to be

 3   there.   That's the policy.     So we believe that, at the very

 4   least, deny this without prejudice so that with this

 5   additional discovery we can go and tighten up exactly who is

 6   inside and outside of this five-minute distance to --

 7   round-trip to get to the break rooms.

 8               THE COURT:   Anything further, Counsel?

 9               MR. YOON:    With respect to the meals, there is two

10   issues on the meals.     First is the general idea the meals

11   are discouraged because of the breaks -- I'm sorry.          Because

12   of the exiting facility security check.

13               I think the Court's focused on whether a person

14   was discouraged or not is individualized.       What we would

15   like to present as our theory of the case to the trier of

16   fact is that the fact of this discouragement, that you have

17   to go through security checkpoint, violates the law; and

18   it's up to the jury to decide or trier of fact to decide is

19   that enough discouragement so that the company --

20               THE COURT:   The mere fact they have to go through

21   a security check?

22               MR. YOON:    Well, there is going to be a lot of

23   evidence of exactly what the security check is.        The

24   defendant says it is just walking through, it's a high five

25   and you are out, and we believe there is upwards of 20


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 118
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 122 of 170 Page ID
                                   #:5897
                                                                       13

 1   minutes to get out of the facility, depending on the day,

 2   depending on the witness.      Their witnesses, obviously, say

 3   it's shorter.    Other witnesses say it's a little bit longer.

 4               We have the video.    We'll be able to actually see

 5   how long it takes.     But all this facts about that security

 6   check process will be provided to the trier of fact.

 7               It's not that difficult seeing that process

 8   whether as a person in the -- sitting -- deciding whether

 9   this meal break was provided or not, whether the 35 minutes

10   was enough to comply with the law.       Because knowing that

11   there is a security checkpoint, did that 35 minutes count as

12   a compliant meal break in the sense that you could leave the

13   facility?

14               And the trier of fact can simply, understanding

15   what they know about security checks, say does this count as

16   compliant meal break?     Or is it not a compliant meal break

17   because of this discouragement to leave the facility?

18               It doesn't matter if one person -- some people

19   will never be discouraged.      You could have whatever you

20   want, and they will never leave because some people just

21   don't like to leave their office or their workplace.

22               And it really doesn't matter what you do.      They

23   just aren't going to leave.      But that doesn't mean that it's

24   individualized.    It just means those people have a strong

25   preference one way or the other.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 119
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 123 of 170 Page ID
                                   #:5898
                                                                       14

 1               The question is, as a policy of the company, did

 2   it comply with the law?     And that's not, we believe,

 3   individualized.    It's a simple legal question based upon the

 4   facts of the security check.

 5               With respect to the second meal break I would like

 6   to focus on is that there are -- there is a 99.94 percent no

 7   second meal break on a shift over 10.       I think that's a

 8   tremendous fact showing uniformity.

 9               I would like to focus on the second meal period

10   waiver.   I understand the Court's position on the -- whether

11   you can -- on the waiver itself.      But the fact is that our

12   plaintiffs didn't sign a waiver.      They didn't waive, and

13   they never received a second meal break.

14               And there are 26,115 shifts where the employees

15   worked 10 to 12 hours without a signed waiver and not having

16   a second meal break.

17               Well, I am -- last fact might be 99.94 percent

18   didn't receive a second meal break.       I don't have that exact

19   number.   But there are 26,115 shifts.

20               This is very narrow, very specific.      I think that

21   all it requires is looking at that waiver, which the company

22   relied on and determining that there is 26,115 meal premiums

23   that need to be paid.

24               THE COURT:   Okay.

25               MR. YOON:    The last point -- and I could save this


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 120
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 124 of 170 Page ID
                                   #:5899
                                                                       15

 1   for later -- is based upon the Court's tentative, we have a

 2   few dates coming up; and the most pressing initial deadline

 3   is the September 21st initial expert disclosure.        So I don't

 4   know what the Court's procedure is for that.

 5               We can, of course, make any of these deadlines,

 6   but, if the Court had an opinion or would like to share

 7   something on how the Court likes to handle this

 8   post-certification, that would be helpful.

 9               THE COURT:   We'll discuss that at the end.      Thank

10   you, Counsel.

11               Let me hear from Mr. Herrington.

12               MR. HERRINGTON:    Your Honor, first of all, thank

13   you for the detailed tentative.      It's incredibly helpful to

14   receive these.

15               I was going to, I think, focus on a couple of

16   points affirmatively that we wanted to address with the

17   tentative.    And then if it's okay with Your Honor, I will

18   come back and address the points that Mr. Yoon --

19               THE COURT:   That's fine.

20               MR. HERRINGTON:    So the point I wanted to address

21   specifically related to the -- this theory that plaintiffs

22   have -- it's discussed on page 8 of the Court's tentative

23   ruling, and it is the theory that the time spent between the

24   time clock and getting in line for the security check, it

25   presents a common issue on which -- common issues


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 121
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 125 of 170 Page ID
                                   #:5900
                                                                       16

 1   predominate.    That's what I wanted to focus on.

 2               The theory here seems to be that, simply because

 3   the person is in the building, they are thus subject to the

 4   control of the employer and that that would present a common

 5   issue, and, if you can measure that walking time, you can

 6   present that theory.

 7               Every facility where the time clock -- I'm not

 8   talking about Wal-Mart -- I am talking about every business

 9   where you have a time clock inside, there is a certain

10   distance between the time clock and the exit of the

11   building.

12               This theory doesn't, at least in our view, make

13   any sense.    It doesn't seem consistent with California law.

14   There isn't a presumption that just because someone is in

15   the building that there is -- that they're under the control

16   of the employer.

17               Part of "under the control" depends on what the

18   person is doing.     A person who comes into the facility, for

19   example, in the morning and is socializing or having

20   breakfast before their shift or just waiting, those are

21   individualized questions that go to whether the person was

22   under the control.

23               On the back end after you clock out, people -- and

24   we have this in the record.      This is -- we summarize it in

25   Exhibit 2, at Section 7.     But people are doing different


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 122
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 126 of 170 Page ID
                                   #:5901
                                                                       17

 1   things.   Some are using the restroom; some are socializing;

 2   some are having -- eating something before they go home.

 3               The question of what people are doing matters to

 4   whether they're under the control of the employer and

 5   presents, based on the evidence that we've presented, an

 6   individualized question.

 7               Plaintiffs have not presented a common method to

 8   address the issue of what people were doing between the time

 9   that they clock out and the time that they get to the

10   security line.

11               What they have done is they have submitted a

12   declaration from an expert who proposes to, basically, graft

13   the time between someone's swiping in a badge and the time

14   the person then clocks in and assuming that that's the same

15   after the shift.

16               And the evidence specifically in Exhibit 2,

17   Section 7, shows that there isn't a correlation between the

18   two and people are doing different things.

19               So we think that fundamentally there just isn't

20   any common glue on this theory that will hold it together to

21   allow it to be adjudicated on a common basis.        And we would

22   respectfully request that the Court take a look at this

23   issue, and we submit that it -- I don't even think it

24   presents a common issue, but I certainly think

25   individualized issues predominate.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 123
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 127 of 170 Page ID
                                   #:5902
                                                                       18

 1               I think, Your Honor, I will turn at this point to

 2   responding to the couple of the points Mr. Yoon made.

 3               THE COURT:   Before you do that, I had one question

 4   I had for you is if you could address what you believe it is

 5   about Miss Hamilton's prior complaints that make it, as you

 6   describe, subject to unique defenses.

 7               MR. HERRINGTON:    Make sure I understand the

 8   question.    We had pointed out, I believe, in our brief,

 9   Your Honor, that Miss Hamilton had -- let's just call it an

10   issue that had nothing to do with anything in this case that

11   was elevated all the way to the CEO of the company.        And the

12   question I think Your Honor is asking me is how is that

13   relevant to anything in terms of adequacy here?

14               I think the one word answer is -- is an argument

15   regarding bias and credibility.      It is not a massive focus,

16   candidly, of our opposition.      We did believe it is certainly

17   relevant to adequacy and potentially typicality.        But that's

18   trying to be as direct as I can.

19               THE COURT:   I appreciate it.    And before -- before

20   I forget, I am going to assume -- and maybe I am wrong on

21   this -- that you weren't necessarily the author of this

22   brief, the primary author.

23               And if you could let Mr. Gershman know that 47

24   footnotes is a bit much.      And I am going to speculate --

25   could be wrong -- from my time at a law firm, that this was


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 124
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 128 of 170 Page ID
                                   #:5903
                                                                       19

 1   done in part to meet the 25-page time limit.        I get it, but

 2   let's try to avoid that going forward.

 3               MR. HERRINGTON:    Absolutely, and I will

 4   communicate with Mr. Gershman.

 5               THE COURT:   He doesn't need to be demoted.      I just

 6   want to make sure he knows that I know -- that I noticed

 7   this.

 8               MR. HERRINGTON:    Yes, Your Honor.

 9               THE COURT:   Go ahead.   Please continue.

10               MR. HERRINGTON:    The first issue -- the issue

11   Mr. Yoon raised related to the third rest break; and one of

12   the things, the comments, I believe, I wrote down was that

13   this was a theory that is limited to the 4/10 shift.

14               And the way we read the brief and the Notice of

15   Motion, I think that's not correct.       If we look at the

16   definite -- proposed Definition E on the rest break claim,

17   it is not so limited.

18               And I -- so it seems that perhaps there is an

19   attempt here, sort of, to be arguing something different

20   than is presented on the record.

21               In addition to that, I think -- again, we

22   submitted the summary in Exhibit 2 -- this was in

23   Section 6 -- showing that there is significant variability

24   regarding what associates are told, apparently, and what

25   they do in terms of taking their rest breaks.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 125
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 129 of 170 Page ID
                                   #:5904
                                                                       20

 1               We know, for example -- and, again, Mr. Yoon will

 2   say, "Well, she worked the 11.25 shift" -- but we know that

 3   one of their plaintiffs took -- knew about and took third

 4   rest breaks.    Miss Hamilton testifies to that.

 5               And the policy is -- I think it was

 6   acknowledged -- is on its face compliant.       And we had

 7   several, at least three, declarants -- again, this is

 8   described in Exhibit 2, Section 6, associates who were told

 9   about both the policy and the ability to take each of the

10   different rest breaks, including the third rest break.

11               So based on the fact that we have a facially

12   compliant policy that the evidence in the record shows

13   variability amongst the declarants, we believe that the

14   Court is correct, that this is a question on which

15   individualized issues predominate -- or common issues do not

16   predominate.

17               Briefly, the second issue Mr. Yoon addressed was

18   this question of the rest break claim and the idea that

19   there is some common way to demonstrate that people didn't

20   get their full rest break because of how long it takes to

21   walk different places.

22               I was going to comment on this.     I think the

23   Court's analysis on predominance of this is right on.         This

24   is an issue where they did not present any evidence in their

25   motion, and then I guess they're now relying on another new


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 126
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 130 of 170 Page ID
                                   #:5905
                                                                       21

 1   declaration from another new expert in their Reply which we

 2   haven't had a chance to even respond to or take their

 3   deposition.

 4               But even that -- even if the Court were to

 5   consider that new expert testimony, the individualized

 6   questions of how long it takes people to walk and to where

 7   is individualized.

 8               THE COURT:   I think Mr. Yoon also suggests, if I

 9   understood correctly, look.      Give them time to conduct some

10   more discovery.    What if -- and I don't know this to be

11   true.   What if a diagram demonstrates just on first look

12   that the distance between the break room, the security

13   checkpoint is such that it's going to chip away at that rest

14   break period?    And what's your response to that?

15               MR. HERRINGTON:    My response to that is if -- my

16   first response is, if that was going to be the theory, that

17   should have been presented with the motion.

18               THE COURT:   All right.

19               MR. HERRINGTON:    The discovery dispute that I

20   believe is going to be or is in the process of being briefed

21   relates to a request to come on site and to do an

22   inspection.    And I -- that the relevance of that in terms of

23   how it's going to answer how long it would take any given

24   individual to walk from Point A to Point B or where any

25   individual was at the beginning of the rest break, I am


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 127
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 131 of 170 Page ID
                                   #:5906
                                                                       22

 1   struggling to understand how that's going to answer that

 2   question.

 3               THE COURT:   Could it perhaps present another

 4   question -- or at least suggest that just by an eye's look

 5   at the distance that there is no way that an employee is

 6   going to be able to get their 10-minute break because the

 7   scanning point is, you know, way off in the distance and the

 8   break room is on the other side?

 9               Again, I don't know what the interior looks like

10   but assuming -- I guess, could the inspection present that

11   issue?

12               MR. HERRINGTON:    Let's assume, just for sake of

13   discussion that that is what it shows, I think the answer is

14   still "no" because, as this record that has been developed

15   shows -- and I will point to Exhibit 2, our summary

16   Section 3 -- the declarations of the people show widely

17   different practices in terms of what they were doing when a

18   rest break was called; and, more importantly perhaps, that

19   there were at least some declarants that testified, no

20   matter how long it took them to walk to the rest break room,

21   they looked at the clock and they spent 10 minutes in the

22   restroom or -- I'm sorry -- in the rest break room.

23               People were cognizant of the time that they were

24   supposed to be getting because we have a compliant policy

25   that they were trained on, and they were sitting in the rest


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 128
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 132 of 170 Page ID
                                   #:5907
                                                                       23

 1   break room for at least 10 minutes and then walking back to

 2   wherever their work location was.

 3               So to be direct, no, I don't think that that

 4   proposal or this discovery dispute is going to provide any

 5   additional way or additional question that could be

 6   theoretically certified given the record.

 7               THE COURT:   All right.

 8               MR. HERRINGTON:    The other issue that Mr. Yoon

 9   raised related to the theory that meals are discouraged

10   because there is the existence of the security.        And I --

11   Mr. Yoon -- I tried to write it.      I said, "Some people will

12   never be discouraged."     I think that's true, and the record

13   here we have simply supports that.

14               The question here, of course, is under law did the

15   employer provide the opportunity for an uninterrupted

16   30-minute meal break?     And this question -- I look at

17   Judge Selna's opinion in the Gonzalez versus OfficeMax case

18   where he was presented with a very similar record where he,

19   basically, relying on declarant testimony about why they

20   were taking short breaks or not taking a break -- and he

21   said --

22                          (Reading:)   Based on this record,

23               since OfficeMax is liable only for missed meal

24               periods that it forced the employees to forgo,

25               the reason that any particular employee missed


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 129
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 133 of 170 Page ID
                                   #:5908
                                                                       24

 1               any particular break requires, ineluctably,

 2               individualized fact findings.

 3               It's Gonzalez vs. OfficeMax we cited in our brief.

 4   I think that same analysis applies here as well.

 5               The idea that liability is going to theoretically

 6   turn on the question of why, the question of whether someone

 7   felt discouraged is, as I believe the Court's tentative

 8   indicates, an inherently individualized question.

 9               With that, Your Honor, I would thank you, and I

10   will sit down.

11               THE COURT:    All right.   Thank you, Counsel.

12               I will allow Mr. Yoon a brief opportunity to

13   respond.    Is there anything further you wish to add to this

14   discussion?

15               MR. YOON:    Thank you, Your Honor.

16               I think on the question about the rest breaks, the

17   4/10 issue, we limit it in our brief, Docket Entry 95,

18   page 17, line 11, which is page 27 of 35 of the Docket Entry

19   95.   We focus specifically on the 4/10s as for this

20   particular third rest break issue.

21               And, again, I would like to say that the disparity

22   with respect to the third rest break or the second rest

23   break is completely correlated to the 11.25-hour shift and

24   the 10-hour shift.      Whereas the 11.25-hour shift, I think

25   the declarants will say three rest breaks, including


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 130
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 134 of 170 Page ID
                                   #:5909
                                                                       25

 1   Miss Hamilton who was on that 3/11.25 schedule.        And the

 2   people that work the 4/10 schedule uniformly say two rest

 3   breaks.   And I think that's just because that's the fact.

 4   And amongst thousands of employees, that's all we have heard

 5   as is presented to the Court.

 6               On the rest breaks, I think the other issue that

 7   we are still negotiating is and still meeting and conferring

 8   and getting it ready for a motion or joint stipulation is

 9   the video.

10               The video will also highlight with the expert

11   opinion, and expert will have a chance to look at the video,

12   what the walking speeds are.

13               One of the issues -- well, I won't go into

14   discovery disputes.      But whether a person ends up getting

15   the 10 in the rest break room has a separate issue -- that's

16   whether they were stealing the break.       They could steal the

17   break by simply sitting in the rest break for 10 minutes.

18               THE COURT:    Why do you say it's stealing the

19   break?

20               MR. YOON:    You get a 15 gross at this location.

21   If you take a 20 gross, you stole a break.       If you didn't

22   get back to your station in time and you didn't get caught,

23   you just stole some time.      That has nothing to do with

24   what's provided by the employer.

25               THE COURT:    I just want to make sure I understand.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 131
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 135 of 170 Page ID
                                   #:5910
                                                                       26

 1   You say "and stole some time."      How would you steal it?

 2   Don't you have to scan back in?

 3               MR. YOON:    For the rest breaks, there is no

 4   record.   So, no.    You just have to not get caught.     There is

 5   no way to -- there is no clock-in like there is for a meal

 6   break.

 7               And running as well.    Running would be another

 8   violation of policy.     If you ran to the break room and

 9   nobody saw you run, then I guess you could get 10 minutes

10   sometimes.    But that doesn't mean you are getting the

11   provided rest break.

12               The key here is the defense is focusing on what

13   the employees did.      But the law under Brinker is what the

14   employers did.

15               If the employers didn't provide it and the

16   employee got it, it doesn't really matter.       The employers

17   have to provide it, and here the employers have a policy to

18   ensure it.

19               With respect to the meals, again, there is the

20   part about being discouraged is that the law says that --

21   did the employer provide the meal break -- and there is a

22   bunch of other criteria, but the basic idea is it's employer

23   focused -- and per Brinker, did the employer impede or

24   discourage the break because that also would violate the

25   law.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 132
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 136 of 170 Page ID
                                   #:5911
                                                                       27

 1               THE COURT:   You think just by having -- your

 2   contention is having the security checkpoint impedes or

 3   discourages the break?

 4               MR. YOON:    Yes.

 5               THE COURT:   Why?

 6               MR. YOON:    Because in order to -- one of the

 7   requirements of the break is the ability to leave the

 8   facility, and one of the ways to impede the leaving of the

 9   facility is by putting a blocker on the ability for the

10   employee to leave the facility.

11               We believe this is enough of a blocker so that it

12   effectively impedes the meal break such that it violates the

13   law.

14               The employee's point of view really is irrelevant.

15   It's whether on a objective basis does this impede or

16   discourage per Brinker?     And either it does or it doesn't,

17   and it does or it doesn't for everybody whether they left or

18   didn't leave or whatever.       Whether they leave or don't

19   leave, whatever they choose to do, it's on the employer, the

20   question is on the employer.      Did their actions serve to

21   impede or discourage as the Brinker standard holds.

22               THE COURT:   Mr. Yoon, I just want to make sure I'm

23   clear on this.    So your view is the mere -- the existence of

24   the security checkpoint is illegal, they should not have it

25   because you believe that the existence of it impedes or


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 133
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 137 of 170 Page ID
                                   #:5912
                                                                       28

 1   discourages the meal breaks?

 2               MR. YOON:    I think that it's a more holistic

 3   approach.    You can't just look at one particular

 4   identifiable fact, which I do believe there is a security

 5   check, I do believe it takes time, I do believe it does

 6   impede and discourage.     Whether it's enough I think is for

 7   the trier of fact as there are other factors there as well.

 8               But if the security check at other places was

 9   simply you walk out, and, as you walk out, you badge out,

10   that would be a different fact pattern, still be some kind

11   of a security point, but it would be a different fact

12   pattern.

13               I think with this fact pattern, with what they

14   have, I think I should have a chance to present that as a

15   common classwide issue.     We might win; we might lose.

16   That's a separate merits based inquiry.

17               THE COURT:   All right.

18               MR. YOON:    On the issue of the -- actually, the

19   question -- just to backtrack on this idea of walking

20   because the walking from the time clock as you enter the

21   security check, that period of time, the defendant is

22   focused on what the employees can do.

23               I think that it's not what they can do that's

24   relevant.    It's what they cannot do because the employer's

25   preventing them from doing it that is relevant because it's


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 134
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 138 of 170 Page ID
                                   #:5913
                                                                       29

 1   the control.

 2               If a person is in a car, under Morillion, and they

 3   can make phone calls or read a book, that doesn't mean that

 4   that is not time worked.     They are still in the vehicle of

 5   the employer, they are subject to their control enough that

 6   that time is paid.

 7               And here is what they are not doing, and we know

 8   what they are not doing is they're not using their cell

 9   phones because they're not allowed to use the cell phones in

10   the facility.    They're not doing whatever they want because

11   there is a safety protocol for anybody in the facility.

12               And what they are doing, if we want to look at

13   that, is they are walking to the mandatory security check,

14   which, if they don't go through, they don't have a job.

15               So what they are doing is they are walking in a

16   specific direction because there is a requirement for

17   additional work when they get to that security checkpoint.

18   This is a theory.     Whether we win or not is a separate

19   issue.

20               Whether that time is working time is a common

21   legal defense.    The defendant can raise their points of what

22   the employees can do, and we can raise our points what they

23   can't do, and the trier of fact can determine if that's work

24   or not work.

25               THE COURT:   Fair enough.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 135
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 139 of 170 Page ID
                                   #:5914
                                                                       30

 1               Help me understand.    You said there is a

 2   scheduling issue.     Just walk me through.    What is the

 3   question that you ultimately have?       You said there is some

 4   dates that are coming up.

 5               MR. YOON:    Current schedule, Your Honor, is we

 6   have April 2nd trial date next year.       And from that there is

 7   a series of deadlines.     But the main one is the

 8   November 16th, nonexpert discovery cut off to December 21st,

 9   last date to hear motions, and then the September 21st,

10   initial expert disclosure.

11               THE COURT:   What's your question?

12               MR. YOON:    We can -- obviously, we have been

13   litigating this case to meet all deadlines.        But if the

14   Court has any type of common way the Court likes to do

15   things after certification, then we'd like to know.        If the

16   Court believes these deadlines are firm, then we won't spend

17   any time to --

18               THE COURT:   I can answer that question.     The

19   deadlines are firm.

20               MR. YOON:    Then that makes it easier on us.

21               THE COURT:   The deadlines are firm.     I want -- I

22   have a heavy calendar.     I would like to keep the deadlines

23   as they are.    I hope that answers your question.

24               MR. YOON:    Yes, that answers the question

25   completely, yes, Your Honor.


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                        D 136
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 140 of 170 Page ID
                                   #:5915
                                                                       31

 1               THE COURT:   Thank you.

 2               Okay.    If there is nothing further, I am going to

 3   take this matter under submission in light of the comments

 4   on both sides.      It's not likely that I will issue a final

 5   order on this case probably till next Wednesday or Thursday;

 6   so the matter will remain under submission until the Court

 7   issues its final order.

 8               Thank you, counsel.    Have a good weekend.

 9               MR. YOON:    Thank you, Your Honor.

10               MR. HERRINGTON:    Thank you, Your Honor.

11         (Proceedings concluded at 11:04 a.m.)

12                                 --oOo--

13

14

15

16

17

18

19

20

21

22

23

24

25


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 137
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 141 of 170 Page ID
                                   #:5916
                                                                       32

 1                                CERTIFICATE

 2

 3           I hereby certify that pursuant to Section 753,

 4   Title 28, United States Code, the foregoing is a true and

 5   correct transcript of the stenographically reported

 6   proceedings held in the above-entitled matter and that the

 7   transcript page format is in conformance with the

 8   regulations of the Judicial Conference of the United States.

 9

10   Date:     August 30, 2018.

11

12

13

14                            /S/ CHIA MEI JUI _______

15                          Chia Mei Jui, CSR No. 3287

16

17

18

19

20

21

22

23

24

25


                   CHIA MEI JUI, CSR 3287, CRR, FCRR
     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                       D 138
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 142 of 170 Page ID
                                   #:5917
                                                                                                                  33

                       3                        22/9 24/21 26/19         basketball [1] 4/9    CCRR [1] 1/23
                                               ahead [1] 19/9            becomes [1] 7/13      cell [2] 29/8 29/9
 MR. CLEAVER: [2]       3/11.25 [1] 25/1
                                               al [1] 3/5                beer [3] 2/19 3/17    center [1] 8/16
 3/11 4/4               30 [1] 32/10
                                               allow [4] 6/4 9/11        3/24                  CENTRAL [1] 1/2
 MR. HERRINGTON: 30-minute [1] 23/16
                                                17/21 24/12              before [5] 16/20 17/2 CENTURY [1] 2/14
 [15] 3/12 3/21 3/23    310-388-7289 [1] 2/11
                                               allowed [2] 3/18 29/9     18/3 18/19 18/19      CEO [1] 18/11
 4/17 15/11 15/19 18/6 310-586-7816 [1] 2/16
                                               allows [1] 6/23           beginning [1] 21/25   certain [3] 11/7 11/20
 19/2 19/7 19/9 21/14 3287 [2] 1/23 32/15
                                               alternative [1] 5/6       behalf [5] 1/5 1/7 3/1016/9
 21/18 22/11 23/7 31/9 35 [3] 13/9 13/11
                                               ALYSSA [1] 1/6            3/12 3/14             certainly [3] 3/20
 MR. YOON: [27] 3/7 24/18
                                               amongst [4] 6/19 6/22     behind [1] 4/8         17/24 18/16
 4/7 4/15 5/5 5/15 5/23 350 [1] 1/24
                                                20/13 25/4               believe [19] 5/8 8/2  CERTIFICATE [1]
 6/6 6/11 7/1 7/12 9/24
 10/14 12/8 12/21       4                      analysis [2] 20/23        10/6 11/19 12/3 12/25  32/1
                                                24/4                     14/2 18/4 18/8 18/16  certification [2] 15/8
 14/24 24/14 25/19      4/10 [7] 6/15 7/4 7/6
                         7/9 19/13 24/17 25/2  ANDRÉ    [1] 1/3          19/12 20/13 21/20      30/15
 26/2 27/3 27/5 28/1
                        4/10s [1] 24/19        ANGELES [6] 1/20          24/7 27/11 27/25 28/4 certified [2] 9/2 23/6
 28/17 30/4 30/11
                                                1/24 2/5 2/10 2/15 3/1   28/5 28/5             certify [1] 32/3
 30/19 30/23 31/8       4311 [1] 1/24
                        47 [1] 18/23           another [6] 5/20 10/12    believes [1] 30/16    cetera [1] 10/23
 MS. BEER: [1] 4/1
                                                20/25 21/1 22/3 26/7     bench [2] 4/10 4/10   chance [5] 9/4 9/4
 MS. YASUDA: [1] 3/9
 THE CLERK: [1] 3/3 5
                                               answer [5] 18/14          best [1] 11/23         21/2 25/11 28/14
                        50 [1] 1/12             21/23 22/1 22/13         between [6] 15/23     check [11] 5/19 12/12
 THE COURT: [41]
                        5670 [1] 2/9            30/18                    16/10 17/8 17/13       12/21 12/23 13/6 14/4
-                                              answers [2] 30/23         17/17 21/12            15/24 28/5 28/8 28/21
--oOo [1] 31/12         7                       30/24                    beverage [1] 3/25      29/13
                        7289 [1] 2/11          Anyways [1] 6/12          bias [1] 18/15        checkpoint [9] 5/11
0                       753 [1] 32/3           APC [1] 2/3               BIROTTE [1] 1/3        5/15 5/18 12/17 13/11
0988 [1] 2/6            7816 [1] 2/16          apparently [1] 19/24      bit [2] 13/3 18/24     21/13 27/2 27/24
                                               appearances [2] 2/1       blocker [2] 27/9 27/11 29/17
1                       9                      3/7                       book [1] 29/3         checks [1] 13/15
10 [16] 6/15 7/4 7/6    90012 [1] 1/24         appearing [1] 3/16        both [6] 4/23 5/25 6/8CHELSEA [2] 1/5 3/4
 7/9 7/19 8/2 14/7      90017 [1] 2/5          applies [1] 24/4          6/10 20/9 31/4        CHIA [3] 1/23 32/14
 14/15 19/13 22/21      90036 [1] 2/10         apply [1] 5/4             bottom [1] 8/19        32/15
 23/1 24/17 25/2 25/15 90067 [1] 2/15          appreciate [2] 6/3        BOULEVARD [2] 2/4     chip [1] 21/13
 25/17 26/9             95 [2] 24/17 24/19      18/19                    2/9                   choose [1] 27/19
10-hour [2] 7/23 24/24 99.94 percent [2] 14/6 approach [1] 28/3          break [69]            cited [1] 24/3
10-minute [3] 7/18       14/17                 April [1] 30/6            breakfast [1] 16/20   claim [2] 19/16 20/18
 9/17 22/6                                     April 2nd [1] 30/6        breaks [19] 5/25 6/25 claiming [2] 7/8 7/9
10:26 [2] 1/19 3/2      A                      area [2] 5/20 11/7        7/3 7/4 7/7 8/2 11/12 clarify [1] 5/3
10s [1] 24/19           AB [2] 1/9 3/4         areas [1] 8/22            12/2 12/11 19/25 20/4 clarity [1] 9/15
11 [1] 24/18            ability [3] 20/9  27/7 aren't [1] 13/23          20/10 23/20 24/16     classwide [1] 28/15
11.25 [2] 20/2 25/1      27/9                  arguing [1] 19/19         24/25 25/3 25/6 26/3  clear [2] 5/5 27/23
11.25-hour [4] 7/7 7/8  able  [4] 9/15  11/10  argument [1] 18/14        28/1                  CLEAVER [4] 2/8 2/9
 24/23 24/24             13/4 22/6             asking [1] 18/12          brief [8] 3/15 9/12    3/12 4/4
11:04 [1] 31/11         Absolutely    [1] 19/3 associates [3] 1/11       18/8 18/22 19/14 24/3 clock [9] 15/24 16/7
12 [1] 14/15            acknowledged [1]        19/24 20/8               24/12 24/17            16/9 16/10 16/23 17/9
15 [4] 7/19 8/2 9/8      20/6                  assume    [2] 18/20       briefed [1] 21/20      22/21 26/5 28/20
 25/20                  across [1] 11/3         22/12                    briefing [1] 9/11     clock-in [1] 26/5
15-minute [1] 8/7       actions [1] 27/20      assuming [2] 17/14        Briefly [1] 20/17     clocked [1] 6/1
16th [1] 30/8           add [1] 24/13           22/10                    brilliant [1] 4/20    clocks [1] 17/14
17 [3] 1/18 3/1 24/18   addition  [2]  5/10    attempt  [1] 19/19        Brinker [4] 26/13     cmjui.csr [1] 1/25
17-1415-AB [2] 1/9       19/21                 AUGUST [3] 1/18 3/1       26/23 27/16 27/21     Code [1] 32/4
 3/4                    additional [6] 9/10     32/10                    building [3] 16/3     cognizant [1] 22/23
1840 [1] 2/14            9/11 12/5 23/5 23/5   author [2] 18/21 18/22    16/11 16/15           comes [1] 16/18
18TH [1] 2/10            29/17                 avoid [1] 19/2            bunch [1] 26/22       coming [2] 15/2 30/4
1900 [1] 2/15           address [8] 5/1 7/19 away [2] 11/11 21/13        business [1] 16/8     comment [1] 20/22
                         8/1 15/16 15/18 15/20                                                 comments [3] 9/21
2                        17/8 18/4
                                               B                         C                      19/12 31/3
20 [2] 12/25 25/21      addressed [1] 20/17 back [6] 11/4 15/18          calendar [1] 30/22    common [16] 5/21
2018 [3] 1/18 3/1       adequacy [2] 18/13      16/23 23/1 25/22 26/2    CALIFORNIA [8] 1/2 6/22 7/23 10/17 15/25
 32/10                   18/17                 backtrack [1] 28/19        1/20 1/24 2/5 2/10    15/25 16/4 17/7 17/20
213-612-0988 [1] 2/6 adequate [1] 4/13         badge [2] 17/13 28/9       2/15 3/1 16/13        17/21 17/24 20/15
21st [2] 30/8 30/9      adjudicated [1] 17/21 Bar [1] 4/21               call [1] 18/9          20/19 28/15 29/20
2200 [1] 2/5            admitted [1] 3/16      based [6] 14/3 15/1       called [1] 22/18       30/14
25-page [1] 19/1        affected [1] 10/23      17/5 20/11 23/22         Calling [1] 3/4       communicate [1] 19/4
26,115 [3] 14/14 14/19 affirmatively [1] 15/16 28/16                     calls [1] 29/3        Comp [1] 10/4
 14/22                  after [3] 16/23 17/15 basic [1] 26/22            candidly [1] 18/16    company [7] 8/6 8/18
27 [1] 24/18             30/15                 basically [2] 17/12       car [1] 29/2           12/2 12/19 14/1 14/21
28 [1] 32/4             again [9] 3/23 7/5      23/19                    cases [1] 4/19         18/11
2nd [1] 30/6             11/21 19/21 20/1 20/7 basis [2] 17/21 27/15     caught [2] 25/22 26/4 company's [1] 8/5



                                                                                                              D 139
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 143 of 170 Page ID
                                   #:5918
                                                                                                                     34

C                        declarants [10] 6/17 24/14                      example [3] 11/23       focus [9] 4/25 6/6
                         6/17 7/2 8/21 11/14    disparity [1] 24/21       16/19 20/1              6/14 14/6 14/9 15/15
complaints [1] 18/5
                         11/15 20/7 20/13       dispute [2] 21/19 23/4   Exhibit 2 [4] 16/25      16/1 18/15 24/19
completely [2] 24/23
                         22/19 24/25            disputes [3] 9/3 9/12     17/16 19/22 22/15      focused [5] 8/12
 30/25
                         declaration [2] 17/12 25/14                     existed [1] 6/18         10/25 12/13 26/23
compliant [6] 13/12
                         21/1                   disputing [1] 10/2       existence [3] 23/10      28/22
 13/16 13/16 20/6
                         declarations [1] 22/16 distance [6] 8/23 12/6    27/23 27/25            focusing [1] 26/12
 20/12 22/24
                         decline [1] 9/7         16/10 21/12 22/5 22/7   exit [1] 16/10          football [3] 8/23 11/22
comply [2] 13/10 14/2
                         deep [1] 11/3          distances [1] 9/6        exiting [1] 12/12        11/24
components [1] 5/16
                         defendant [5] 7/14     distribution [1] 8/15    expect [1] 9/13         footnotes [1] 18/24
concept [1] 8/4
                         9/10 12/24 28/21       DISTRICT [3] 1/1 1/2     expert [9] 10/18 10/21  forced [1] 23/24
concerned [1] 10/13
                         29/21                  1/3                       15/3 17/12 21/1 21/5   foregoing [1] 32/4
concluded [1] 31/11
                         defendant's [3] 6/24 DIVISION [1] 1/2            25/10 25/11 30/10      forget [1] 18/20
conduct [1] 21/9
                         8/20 11/14             Docket [2] 24/17         experts [1] 9/5         forgo [1] 23/24
Conference [1] 32/8
                         defendants [3] 1/13     24/18                   eye's [1] 22/4          format [1] 32/7
conferring [1] 25/7
                         2/12 3/14              down [3] 3/21 19/12                              forward [2] 3/6 19/2
conformance [1] 32/7                                                     F
                         defense [2] 26/12       24/10                                           FRIDAY [2] 1/18 3/1
consider [1] 21/5
                         29/21                                           face [1] 20/6           front [1] 11/4
consistent [1] 16/13                            E
                         defenses [1] 18/6                               facially [1] 20/11      full [1] 20/20
contention [1] 27/2
                         definite [1] 19/16     each [1] 20/9            facilities [1] 11/2     fundamentally [1]
continue [1] 19/9
                         Definition [1] 19/16   easier [1] 30/20         facility [25] 5/12 5/15 17/19
control [8] 10/7 16/4
                         demonstrate [1]        EAST [1] 2/14             8/15 8/22 9/3 9/5 10/3 further [4] 8/4 12/8
 16/15 16/17 16/22
                         20/19                  eating [1] 17/2           11/1 11/4 11/6 11/11    24/13 31/2
 17/4 29/1 29/5
                         demonstrates [1]       ED [1] 3/4                11/21 11/23 11/25
CORPORATION [2]
                         21/11                  effectively [1] 27/12     12/12 13/1 13/13       G
 1/11 1/12
                         demoted [1] 19/5       eight [2] 5/7 5/8         13/17 16/7 16/18 27/8 general [1] 12/10
correctly [1] 21/9
                         denied [1] 6/8         either [1] 27/16          27/9 27/10 29/10       Gershman [2] 18/23
correlated [1] 24/23
                         Denver [1] 3/17        elevated [1] 18/11        29/11                   19/4
correlation [1] 17/17
                         deny [1] 12/4          employee [4] 22/5        fact [20] 7/24 10/21    getting [5] 15/24
corresponding [1]
                         departments [1] 11/8 23/25 26/16 27/10           12/16 12/16 12/18       22/24 25/8 25/14
 5/24
                         depending [2] 13/1     employee's [1] 27/14      12/20 13/6 13/14 14/8 26/10
counsel [7] 2/1 3/6
                         13/2                   employees [15] 5/6        14/11 14/17 20/11      give [4] 4/23 5/1 10/21
 3/19 12/8 15/10 24/11
                         depends [1] 16/17       5/10 6/19 8/20 9/16      24/2 25/3 28/4 28/7     21/9
 31/8
                         deposition [1] 21/3     9/20 10/5 10/17 10/24    28/10 28/11 28/13      given [3] 9/10 21/23
count [2] 13/11 13/15
                         describe [2] 9/20 18/6 14/14 23/24 25/4          29/23                   23/6
couple [3] 4/23 15/15
                         described [1] 20/8      26/13 28/22 29/22       factored [1] 10/20      glue [1] 17/20
 18/2
                         designated [1] 8/24 employer [12] 10/5          factors [1] 28/7        gmail.com [1] 1/25
course [3] 5/24 15/5
                         detailed [1] 15/13      16/4 16/16 17/4 23/15   facts [3] 8/6 13/5 14/4 Gonzalez [2] 23/17
 23/14
                         determine [1] 29/23     25/24 26/21 26/22       Fair [2] 4/11 29/25      24/3
Court's [9] 3/18 8/11
                         determining [1] 14/22 26/23 27/19 27/20         far [2] 11/3 11/11      good [3] 3/8 3/13 31/8
 12/13 14/10 15/1 15/4
                         developed [1] 22/14     29/5                    faster [3] 8/19 9/23    graft [1] 17/12
 15/22 20/23 24/7
                         diagram [1] 21/11      employer's [1] 28/24      10/20                  granted [1] 6/8
credibility [1] 18/15
                         different [8] 16/25    employers [4] 26/14      fathom [1] 11/23        GREENBERG [1] 2/13
criteria [1] 26/22
                         17/18 19/19 20/10       26/15 26/16 26/17       FCRR [1] 1/23           gross [5] 7/19 8/2 9/8
CSR [2] 1/23 32/15
                         20/21 22/17 28/10      end [3] 5/11 15/9        FEDERAL [1] 1/23         25/20 25/21
Current [1] 30/5
                         28/11                   16/23                   feet [1] 11/22          guess [7] 5/2 6/8
currently [1] 9/2
                         difficult [1] 13/7     ends [1] 25/14           felt [1] 24/7            10/10 10/13 20/25
cut [1] 30/8
                         direct [2] 18/18 23/3 enough [7] 4/11 12/19     few [2] 9/13 15/2        22/10 26/9
CV [2] 1/9 3/4
                         direction [1] 29/16     13/10 27/11 28/6 29/5   field [1] 8/23
D                        disagree [1] 10/19      29/25                   fields [1] 11/22        H
                         discipline [1] 10/5    ensure [2] 6/25 26/18    final [2] 31/4 31/7     hac [1] 3/16
date [3] 30/6 30/9
                         disclosure [2] 15/3    enter [2] 9/5 28/20      finding [1] 8/12        HAMILTON [5] 1/5 3/5
32/10
                         30/10                  entitled [1] 32/6        findings [1] 24/2        18/9 20/4 25/1
dates [2] 15/2 30/4
                         discourage [4] 26/24 Entry [2] 24/17 24/18      fine [1] 15/19          Hamilton's [1] 18/5
day [5] 5/11 6/2 7/17
                         27/16 27/21 28/6       Entry 95 [1] 24/17       finish [2] 5/17 5/18    handle [1] 15/7
7/22 13/1
                         discouraged [7] 12/11 even [12] 4/21 6/15       fired [1] 10/1          happen [2] 6/21 10/7
deadline [1] 15/2
                         12/14 13/19 23/9        6/17 7/14 9/10 9/19     firm [4] 18/25 30/16    happened [1] 6/20
deadlines [7] 15/5
                         23/12 24/7 26/20        11/23 11/24 17/23        30/19 30/21            happens [1] 7/1
30/7 30/13 30/16
                         discouragement [3]      21/2 21/4 21/4          first [6] 1/24 12/10    hard [1] 11/23
30/19 30/21 30/22
                         12/16 12/19 13/17      event [1] 7/25            15/12 19/10 21/11      having [5] 14/15
deal [1] 9/24
                         discourages [2] 27/3 everybody [2] 6/22          21/16                   16/19 17/2 27/1 27/2
December [1] 30/8
                         28/1                    27/17                   fitting [1] 4/1         hear [3] 4/22 15/11
December 21st [1]
                         discovery [10] 9/3 9/9 evidence [8] 6/15 7/5    five [3] 11/12 12/6      30/9
30/8
                         9/12 9/14 12/5 21/10    8/18 12/23 17/5 17/16    12/24                  heard [3] 4/24 6/4
decide [2] 12/18
                         21/19 23/4 25/14 30/8 20/12 20/24               five-minute [1] 12/6     25/4
12/18
                         discuss [1] 15/9       exact [1] 14/18          fixed [1] 11/9          heavy [1] 30/22
deciding [1] 13/8
                         discussed [1] 15/22 exactly [3] 9/15 12/5       flight [1] 3/20         held [1] 32/6
declarant [3] 7/6 7/7
                         discussion [2] 22/13 12/23                      FLOOR [1] 2/10          help [2] 5/3 30/1
23/19


                                                                                                                D 140
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 144 of 170 Page ID
                                   #:5919
                                                                                                                       35

 H                       18/10 19/10 19/10         22/9 24/21 26/5 30/15    10/11 16/5             net [3] 7/19 8/2 9/8
                         20/17 20/24 22/11         30/22                    meet [2] 19/1 30/13    never [6] 7/1 7/25
 helpful [2] 15/8 15/13
                         23/8 24/17 24/20 25/6    likely [1] 31/4           meeting [1] 25/7       13/19 13/20 14/13
 hereby [1] 32/3
                         25/15 28/15 28/18        likes [2] 15/7 30/14      MEI [3] 1/23 32/14     23/12
 HERNANDEZ [1] 1/6
                         29/19 30/2 31/4          limit [2] 19/1 24/17      32/15                  new [3] 20/25 21/1
 HERRINGTON [4]
                        issued [1] 4/12           limited [2] 19/13         mere [2] 12/20 27/23 21/5
  2/14 3/13 4/17 15/11
                        issues [12] 4/25 4/25      19/17                    merits [1] 28/16       next [2] 30/6 31/5
 high [1] 12/24
                         8/13 9/9 10/4 12/10      line [4] 8/20 15/24       method [1] 17/7        nobody [2] 6/17 26/9
 highlight [2] 4/25
                         15/25 17/25 20/15         17/10 24/18              middle [2] 11/4 11/11 nonexpert [1] 30/8
  25/10
                         20/15 25/13 31/7         line 11 [1] 24/18         might [7] 9/14 9/15    nothing [3] 18/10
 hold [1] 17/20
                        itself [1] 14/11          lineup [3] 5/17 5/18      10/3 10/4 14/17 28/15 25/23 31/2
 holds [1] 27/21
                                                   5/20                     28/15                  Notice [1] 19/14
 holistic [1] 28/2      J                         literally [1] 6/14        million [1] 11/21      noticed [1] 19/6
 home [1] 17/2
                        job [2] 11/15 29/14       litigating [1] 30/13      mind [1] 7/25          November [1] 30/8
 HONORABLE [1] 1/3
                        jobs [1] 11/1             little [1] 13/3           minimum [1] 11/19      November 16th [1]
 hope [1] 30/23
                        joined [1] 4/6            LLP [1] 2/13              minute [6] 7/18 8/7    30/8
 hour [9] 7/4 7/7 7/8
                        joint [1] 25/8            location [2] 23/2         9/17 12/6 22/6 23/16 number [1] 14/19
  7/10 7/12 7/23 24/23
                        JR [1] 1/3                 25/20                    minutes [11] 10/23
  24/24 24/24                                                                                      O
                        JUDGE [2] 1/3 23/17       locations [2] 11/9        11/13 11/17 11/18
 hours [3] 5/7 5/8
                        Judge Selna's [1]          11/9                     13/1 13/9 13/11 22/21 objective [1] 27/15
  14/15
                         23/17                    long [6] 8/10 13/5        23/1 25/17 26/9        obviously [3] 4/23
 huge [1] 11/25
                        Judicial [1] 32/8          20/20 21/6 21/23         Miss [5] 4/3 18/5 18/9 13/2 30/12
 I                      JUI [3] 1/23 32/14         22/20                    20/4 25/1              occurs [1] 5/25
                         32/15                    longer [1] 13/3           Miss Hamilton [3]      off [2] 22/7 30/8
 idea [6] 8/2 12/10
                        justify [1] 3/20          look [10] 9/4 17/22       18/9 20/4 25/1         office [2] 3/17 13/21
  20/18 24/5 26/22
                                                   19/15 21/9 21/11 22/4    Miss Hamilton's [1]    OfficeMax [3] 23/17
  28/19                 K                          23/16 25/11 28/3         18/5                   23/23 24/3
 identifiable [1] 28/4
                        keep [1] 30/22             29/12                    Miss Yasuda [1] 4/3 OFFICES [1] 2/8
 idiot [1] 6/11
                        KENNETH [2] 2/3 3/8       looked [1] 22/21          missed [2] 23/23       OFFICIAL [1] 1/23
 illegal [1] 27/24
                        key [1] 26/12             looking [1] 14/21         23/25                  one [18] 2/4 4/19 5/2
 imagine [1] 11/24
                        kind [1] 28/10            looks [1] 22/9            month [1] 9/14         6/7 7/15 7/16 10/12
 impede [5] 26/23 27/8
                        knew [1] 20/3             LOS [6] 1/20 1/24 2/5     more [4] 9/15 21/10    13/18 13/25 18/3
  27/15 27/21 28/6
                        knowing [1] 13/10          2/10 2/15 3/1            22/18 28/2             18/14 19/11 20/3
 impedes [3] 27/2
                        knows [1] 19/6            lose [1] 28/15            Morillion [1] 29/2     25/13 27/6 27/8 28/3
  27/12 27/25
 importantly [1] 22/18 L                          lot [3] 8/16 8/16 12/22   morning [3] 3/8 3/13 30/7
                                                                            16/19                  ones [2] 11/16 11/17
 INC [3] 1/10 1/11 3/5 language [1] 7/3           M                         most [2] 4/19 15/2     only [1] 23/23
 inclined [1] 9/7       large [2] 11/6 11/23      made [1] 18/2             mostly [1] 11/5        oOo [1] 31/12
 including [2] 20/10    larger [1] 11/24          main [1] 30/7             motion [4] 19/15       opinion [4] 10/21 15/6
  24/25
                        last [3] 14/17 14/25      make [10] 6/9 9/21        20/25 21/17 25/8       23/17 25/11
 INCLUSIVE [1] 1/12      30/9                     15/5 16/12 18/5 18/7      motions [1] 30/9       opportunity [5] 4/24
 incredibly [1] 15/13   later [1] 15/1            19/6 25/25 27/22 29/3     Mountains [2] 3/21     5/1 6/4 23/15 24/12
 indicates [1] 24/8     law [18] 2/3 2/3 2/4      makes [1] 30/20           4/1                    opposition [1] 18/16
 individual [2] 21/24    2/8 2/9 2/14 2/19 7/18   managers [1] 6/25         moving [1] 8/16        order [7] 4/12 4/14
  21/25                  12/17 13/10 14/2         mandatory [1] 29/13       Mr. Cleaver [1] 4/4    4/24 6/5 27/6 31/5
 individualized [15]     16/13 18/25 23/14        Mankin [1] 4/6            Mr. Gershman [2]       31/7
  7/14 8/13 9/23 10/14   26/13 26/20 26/25        many [3] 8/23 10/23       18/23 19/4             OTHERS [2] 1/6 1/7
  12/14 13/24 14/3       27/13                    10/23                     Mr. Herrington [2]     out [10] 5/19 6/1
  16/21 17/6 17/25
                        leads [1] 10/13           MART [4] 1/10 1/11        4/17 15/11             12/25 13/1 16/23 17/9
  20/15 21/5 21/7 24/2
                        least [7] 9/16 12/4       3/5 16/8                  Mr. Lee [1] 4/6        18/8 28/9 28/9 28/9
  24/8                   16/12 20/7 22/4 22/19    massive [1] 18/15         Mr. Mankin [1] 4/6     outside [2] 8/22 12/6
 INDIVIDUALLY [2] 1/5 23/1
  1/7
                                                  matter [8] 6/24 13/18     Mr. Yoon [13] 4/4 4/15 over [3] 5/8 11/21
                        leave [13] 4/9 5/12       13/22 22/20 26/16         5/3 15/18 18/2 19/11   14/7
 ineluctably [1] 24/1    5/15 13/12 13/17
 inherently [1] 24/8
                                                  31/3 31/6 32/6            20/1 20/17 21/8 23/8 overtime [3] 5/5 5/7
                         13/20 13/21 13/23        matters [1] 17/3          23/11 24/12 27/22      5/8
 initial [3] 15/2 15/3   27/7 27/10 27/18         maybe [2] 9/14 18/20      much [1] 18/24
  30/10                  27/18 27/19                                                               P
                                                  meal [19] 5/25 5/25       multiple [1] 11/22
 inquiry [1] 28/16      leaving [1] 27/8          13/9 13/12 13/16          must [1] 6/25          page [5] 15/22 19/1
 inside [3] 11/11 12/6 Lee [1] 4/6
                                                  13/16 14/5 14/7 14/9                             24/18 24/18 32/7
  16/9                  left [1] 27/17                                      N
                                                  14/13 14/16 14/18                                page 17 [1] 24/18
 inspection [2] 21/22 legal [2] 14/3 29/21
                                                  14/22 23/16 23/23         name [2] 3/23 3/24     page 27 [1] 24/18
  22/10
                        let [2] 15/11 18/23       26/5 26/21 27/12 28/1     NAOMI [3] 2/19 3/17 page 8 [1] 15/22
 interesting [1] 9/19   liability [2] 5/4 24/5    meals [5] 12/9 12/10      3/24                   paid [6] 5/7 5/12 5/22
 interior [1] 22/9      liable [1] 23/23          12/10 23/9 26/19          narrow [1] 14/20       7/18 14/23 29/6
 irrelevant [1] 27/14   light [1] 31/3            mean [4] 9/20 13/23       nearest [1] 8/24       PARK [1] 2/14
 issue [30] 6/5 7/19    like [15] 6/14 8/1 8/5    26/10 29/3                necessarily [1] 18/21 parse [1] 11/15
  7/23 8/1 8/10 9/1 9/8  9/20 10/15 12/15         means [1] 13/24           need [2] 14/23 19/5    part [7] 5/17 6/8 6/8
  9/8 10/7 15/25 16/5    13/21 14/5 14/9 15/6     measure [4] 9/5 10/9      negotiating [1] 25/7   6/13 16/17 19/1 26/20
  17/8 17/23 17/24


                                                                                                                 D 141
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 145 of 170 Page ID
                                   #:5920
                                                                                                                         36

P                         22/10 28/14              regular [1] 7/3         same [2] 17/14 24/4       similar [2] 10/1 23/18
                          presented [6] 17/5       regulations [1] 32/8    SAMUEL [2] 2/8 2/9        SIMILARLY [2] 1/6 1/7
particular [5] 11/1
                          17/7 19/20 21/17         related [3] 15/21       save [1] 14/25            simple [2] 5/9 14/3
23/25 24/1 24/20 28/3
                          23/18 25/5                19/11 23/9             saying [3] 7/1 7/21       simply [12] 7/10 8/3
parties [1] 4/13
                          presents [3] 15/25       relates [2] 4/24 21/21   9/20                      8/5 8/19 8/22 9/16
partner [1] 3/17
                          17/5 17/24               relevance [1] 21/22     scan [1] 26/2              11/20 13/14 16/2
parts [1] 8/16
                          pressing [1] 15/2        relevant [4] 18/13      scanning [1] 22/7          23/13 25/17 28/9
passed [1] 4/21
                          presumption [1]           18/17 28/24 28/25      schedule [5] 6/16 7/9     since [1] 23/23
pattern [3] 28/10
                          16/14                    relied [1] 14/22         25/1 25/2 30/5           single [9] 6/15 6/20
28/12 28/13
                          preventing [1] 28/25     relying [2] 20/25       scheduling [1] 30/2        7/15 7/15 7/16 7/16
people [17] 9/23 9/24
                          primary [1] 18/22         23/19                  second [9] 7/20 14/5       7/17 7/21 7/22
10/23 13/18 13/20
                          prior [1] 18/5           remain [1] 31/6          14/7 14/9 14/13 14/16    sit [2] 3/18 24/10
13/24 16/23 16/25
                          pro [1] 3/16             remainder [1] 4/10       14/18 20/17 24/22        site [1] 21/21
17/3 17/8 17/18 20/19
                          pro hac vice [1] 3/16    Reply [1] 21/1          second meal [1] 14/7      sitting [3] 13/8 22/25
21/6 22/16 22/23
                          probably [1] 31/5        reported [1] 32/5       Section [6] 16/25          25/17
23/11 25/2
                          procedure [1] 15/4       REPORTER [1] 1/23        17/17 19/23 20/8         SITUATED [2] 1/6 1/7
per [2] 26/23 27/16
                          proceedings [3] 1/17     REPORTER'S [1] 1/17      22/16 32/3               six [1] 11/18
percent [2] 14/6 14/17
                          31/11 32/6               request [3] 3/15 17/22  Section 3 [1] 22/16       size [1] 11/22
perhaps [3] 19/18
                          process [4] 5/18 13/6     21/21                  Section 6 [2] 19/23       slower [1] 9/24
22/3 22/18
                          13/7 21/20               required [3] 8/8 8/15    20/8                     socializing [2] 16/19
period [3] 14/9 21/14
                          proposal [1] 23/4         8/17                   Section 7 [2] 16/25        17/1
28/21
                          proposed [2] 4/12        requirement [1] 29/16    17/17                    someone [2] 16/14
periods [1] 23/24
                          19/16                    requirements [1] 27/7   security [22] 5/11         24/6
permission [1] 3/18
                          proposes [1] 17/12       requires [3] 12/2        5/18 12/12 12/17         someone's [1] 17/13
person [16] 7/3 7/15
                          protocol [1] 29/11        14/21 24/1              12/21 12/23 13/5         something [3] 15/7
7/21 9/25 10/12 10/12
                          prove [1] 9/16           resolved [1] 9/13        13/11 13/15 14/4          17/2 19/19
12/13 13/8 13/18 16/3
                          provide [7] 8/7 9/15     respect [5] 8/12 12/9    15/24 17/10 21/12        sometimes [1] 26/10
16/18 16/18 16/21
                          23/4 23/15 26/15          14/5 24/22 26/19        23/10 27/2 27/24 28/4    sorry [3] 7/25 12/11
17/14 25/14 29/2
                          26/17 26/21              respectfully [1] 17/22   28/8 28/11 28/21          22/22
perspective [1] 5/4
                          provided [6] 6/16 6/17   respond [2] 21/2         29/13 29/17              sort [3] 9/21 11/2
phone [1] 29/3
                          13/6 13/9 25/24 26/11     24/13                  see [1] 13/4               19/19
phones [2] 29/9 29/9
                          pursuant [1] 32/3        responding [1] 18/2     seeing [1] 13/7           specific [3] 11/9
physically [1] 12/1
                          putting [1] 27/9         response [3] 21/14      seem [1] 16/13             14/20 29/16
picking [1] 6/12
                                                    21/15 21/16            seems [2] 16/2 19/18      specifically [3] 15/21
places [2] 20/21 28/8     Q                        rest [37]               Selna's [1] 23/17          17/16 24/19
plaintiffs [11] 1/8 2/2
                          question [27] 5/2        restroom [2] 17/1       sense [2] 13/12 16/13     speculate [1] 18/24
2/7 3/9 3/11 3/12 4/22
                          10/11 14/1 14/3 17/3      22/22                  separate [5] 5/20 7/19    speed [7] 8/15 8/17
14/12 15/21 17/7 20/3
                          17/6 18/3 18/8 18/12     review [1] 4/13          25/15 28/16 29/18         9/22 10/8 10/11 10/18
please [2] 3/6 19/9
                          20/14 20/18 22/2 22/4    right [8] 4/19 5/23     September [2] 15/3         10/22
point [9] 14/25 15/20
                          23/5 23/14 23/16 24/6     6/10 20/23 21/18 23/7   30/9                     speeds [2] 10/20
18/1 21/24 21/24 22/7
                          24/6 24/8 24/16 27/20     24/11 28/17            September 21st [1]         25/12
22/15 27/14 28/11
                          28/19 30/3 30/11         Rob [1] 3/13             30/9                     spend [1] 30/16
pointed [1] 18/8
                          30/18 30/23 30/24        ROBERT [1] 2/14         September 21st initial    spent [2] 15/23 22/21
points [6] 6/9 15/16
                          questions [3] 4/23       Rocky [2] 3/21 4/1       [1] 15/3                 square [1] 11/22
15/18 18/2 29/21
                          16/21 21/6               room [14] 1/24 8/9      series [1] 30/7           stadium [1] 11/24
29/22
                                                    8/11 8/24 9/17 11/18   serve [1] 27/20           standard [1] 27/21
policy [12] 6/23 6/24     R                         12/2 21/12 22/8 22/20  several [1] 20/7          start [3] 4/15 5/17 8/5
8/3 8/6 12/3 14/1 20/5    raise [2] 29/21 29/22     22/22 23/1 25/15 26/8  share [1] 15/6            starts [1] 8/7
20/9 20/12 22/24 26/8     raised [2] 19/11 23/9    rooms [4] 8/24 11/3     shift [15] 7/4 7/6 7/8    state [1] 3/6
26/17
                          ran [1] 26/8              11/20 12/7              7/8 7/10 7/12 7/23       STATES [3] 1/1 32/4
position [1] 14/10        range [1] 10/20          round [3] 11/13 11/18    14/7 16/20 17/15          32/8
positions [4] 11/5        read [2] 19/14 29/3       12/7                    19/13 20/2 24/23         station [2] 8/8 25/22
11/6 11/7 11/20
                          Reading [1] 23/22        round-trip [3] 11/13     24/24 24/24              steal [2] 25/16 26/1
post [1] 15/8             ready [1] 25/8            11/18 12/7             shifts [2] 14/14 14/19    stealing [3] 10/1
post-certification [1]    really [4] 5/9 13/22     ruling [1] 15/23        shipping [2] 11/8          25/16 25/18
15/8                       26/16 27/14             run [1] 26/9             11/16                    stenographically [1]
potential [1] 5/21        reason [2] 6/20 23/25    running [4] 10/2 10/3   short [1] 23/20            32/5
potentially [1] 18/17     receive [2] 14/18         26/7 26/7              shorter [1] 13/3          step [1] 3/6
practical [1] 6/24         15/14                   runs [1] 9/25           show [1] 22/16            STEPHANIE [2] 2/4
practices [1] 22/17       received [1] 14/13                               showing [2] 14/8           3/10
predominance [2]          receiving [2] 11/8       S                        19/23                    Stephanie Yasuda [1]
8/13 20/23                 11/16                   safe [7] 8/14 8/17 9/21 shows [4] 17/17 20/12      3/10
predominate [4] 16/1      record [9] 16/24 19/20    10/8 10/11 10/12        22/13 22/15              stipulation [1] 25/8
17/25 20/15 20/16          20/12 22/14 23/6         10/17                  side [3] 4/20 4/20 22/8   stole [3] 25/21 25/23
preference [1] 13/25       23/12 23/18 23/22       safest [1] 10/3         sides [2] 4/23 31/4        26/1
prejudice [2] 9/9 12/4     26/4                    safety [1] 29/11        sign [1] 14/12            STORES [2] 1/10 3/5
premiums [1] 14/22        regarding [2] 18/15      sake [1] 22/12          signed [1] 14/15          STREET [1] 1/24
present [8] 2/18 12/15     19/24                   Sam [1] 3/12            significant [1] 19/23     strikes [2] 9/22 10/13
16/4 16/6 20/24 22/3


                                                                                                                    D 142
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 146 of 170 Page ID
                                   #:5921
                                                                                                      37

 S                         21/16 23/9 29/18       unique [2] 8/6 18/6     wish [3] 4/25 6/6
                          there's [2] 5/16 5/16   UNITED [3] 1/1 32/4      24/13
 strong [1] 13/24
                          thing [2] 7/10 10/3     32/8                    without [4] 9/9 10/7
 struggling [1] 22/1
                          things [5] 10/6 17/1    unpaid [3] 5/21 6/1      12/4 14/15
 subclass [1] 5/5
                           17/18 19/12 30/15      6/2                     witness [3] 6/15 6/20
 subject [4] 5/13 16/3
                          think [40]              until [4] 5/11 5/15      13/2
  18/6 29/5
                          thinks [1] 4/20         5/19 31/6               witnesses [2] 13/2
 submission [2] 31/3
                          third [11] 6/13 6/16    up [7] 6/12 9/10 12/5    13/3
  31/6
                           7/5 7/11 7/17 7/22     12/18 15/2 25/14 30/4   word [1] 18/14
 submit [1] 17/23
                           19/11 20/3 20/10       upon [2] 14/3 15/1      work [6] 11/7 23/2
 submitted [2] 17/11
                           24/20 24/22            upwards [1] 12/25        25/2 29/17 29/23
  19/22
                          though [1] 7/14         us [3] 4/7 6/9 30/20     29/24
 such [3] 7/10 21/13
                          thousands [4] 6/19      use [1] 29/9            worked [4] 7/7 14/15
  27/12
                           10/16 10/17 25/4       using [2] 17/1 29/8      20/2 29/4
 suggest [1] 22/4
                          three [5] 7/7 11/2                              workers [1] 10/16
 suggests [1] 21/8                                V
                           11/17 20/7 24/25                               Workers' [1] 10/4
 SUITE [2] 2/5 2/15
                          Thursday [1] 31/5       variability [2] 19/23   Workers' Comp [1]
 summarize [1] 16/24
                          thus [1] 16/3            20/13                   10/4
 summary [2] 19/22
                          tighten [1] 12/5        vehicle [1] 29/4        working [1] 29/20
  22/15
                          till [1] 31/5           vehicles [1] 8/17       workplace [3] 10/15
 supports [1] 23/13
                          Title [1] 32/4          versus [4] 3/5 9/8       12/1 13/21
 supposed [1] 22/24
                          titles [1] 11/16         10/12 23/17            workweek [1] 5/7
 sure [4] 18/7 19/6
                          together [1] 17/20      vice [1] 3/16           write [1] 23/11
  25/25 27/22
                          told [2] 19/24 20/8     video [5] 9/4 13/4 25/9 wrong [3] 8/3 18/20
 swiping [1] 17/13
                          too [1] 8/23             25/10 25/11             18/25
 T                        took [4] 7/15 20/3      view [3] 16/12 27/14 wrote [1] 19/12
                           20/3 22/20              27/23
 table [1] 3/19                                                           Y
                          trained [1] 22/25       violate [1] 26/24
 take [9] 6/5 8/8 8/19
                          transcript [3] 1/17     violates [2] 12/17      YASUDA [3] 2/4 3/10
  17/22 20/9 21/2 21/23
                           32/5 32/7               27/12                   4/3
  25/21 31/3
                          TRAURIG [1] 2/13        violation [1] 26/8      year [1] 30/6
 takes [6] 8/10 11/17
                          tremendous [1] 14/8     virtue [1] 9/21         YOON [16] 2/3 2/3 3/8
  13/5 20/20 21/6 28/5
                          trial [1] 30/6          voluntarily [1] 7/16     4/4 4/15 5/3 15/18
 taking [3] 19/25 23/20
                          tried [1] 23/11                                  18/2 19/11 20/1 20/17
  23/20                                           W
                          trier [8] 7/24 10/21                             21/8 23/8 23/11 24/12
 talking [2] 16/8 16/8
                           12/15 12/18 13/6       waiting [1] 16/20        27/22
 talks [1] 7/6
                           13/14 28/7 29/23       waive [1] 14/12         Your Honor [13] 3/8
 team [2] 4/10 4/10
                          trip [3] 11/13 11/18    waived [3] 7/16 7/17 4/5 4/16 4/18 6/7
 teed [1] 9/10
                           12/7                    7/22                    15/12 18/1 18/9 18/12
 ten [5] 5/7 7/4 7/10
                          true [3] 21/11 23/12    waiver [5] 14/10 14/11 19/8 24/9 30/5 30/25
  7/12 9/8
                           32/4                    14/12 14/15 14/21
 ten-hour [3] 7/4 7/10
                          try [1] 19/2            WAL [4] 1/10 1/11 3/5
  7/12
                          trying [1] 18/18         16/8
 ten-net [1] 9/8
                          turn [2] 18/1 24/6      WAL-MART [4] 1/10
 tentative [5] 15/1
                          two [10] 5/16 7/2 7/4    1/11 3/5 16/8
  15/13 15/17 15/22
                           11/1 11/3 11/5 11/9    walk [10] 8/23 9/23
  24/7
                           12/9 17/18 25/2         9/24 20/21 21/6 21/24
 terms [6] 10/15 10/24
                          type [1] 30/14           22/20 28/9 28/9 30/2
  18/13 19/25 21/22
                          types [1] 11/1          walking [14] 8/14 8/17
  22/17
                          typicality [1] 18/17     9/22 10/8 10/11 10/18
 testified [3] 8/21
                                                   12/24 16/5 23/1 25/12
  11/14 22/19             U                        28/19 28/20 29/13
 testifies [1] 20/4
                          ultimately [1] 30/3      29/15
 testify [1] 10/18
                          under [10] 7/18 16/15   wanted [4] 5/3 15/16
 testimony [2] 21/5
                          16/17 16/22 17/4         15/20 16/1
  23/19
                          23/14 26/13 29/2 31/3   Wednesday [1] 31/5
 thank [13] 3/22 4/2
                          31/6                    weekend [1] 31/8
  4/18 6/3 15/9 15/12
                          understand [7] 4/21     weeks [1] 9/13
  24/9 24/11 24/15 31/1
                          11/10 14/10 18/7 22/1   Welcome [1] 4/3
  31/8 31/9 31/10
                          25/25 30/1              WEST [1] 1/24
 them [3] 21/9 22/20
                          understanding [3] 9/1   WESTERN [1] 1/2
  28/25
                          10/22 13/14             wherever [2] 8/5 23/2
 themselves [1] 9/17
                          understood [1] 21/9     why [4] 23/19 24/6
 theoretically [3] 6/23
                          uniform [2] 5/21 6/21    25/18 27/5
  23/6 24/5
                          uniformity [1] 14/8     wide [2] 11/2 11/7
 theories [1] 5/4
                          uniformly [1] 25/2      widely [1] 22/16
 theory [11] 12/15
                          uninterrupted [1]       WILSHIRE [2] 2/4 2/9
  15/21 15/23 16/2 16/6
                          23/15                   win [2] 28/15 29/18
  16/12 17/20 19/13


                                                                                                   D 143
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 147 of 170 Page ID
                                   #:5922




                      HERNANDEZ
                     DECLARATION



                                                                       D 144
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 148 of 170 Page ID
                                   #:5923




    1                                DECLARATION OF ARTURO HERNANDEZ
    2
               I, ARTURO HERNANDEZ, based upon my personal knowledge of the facts stated herein, hereby
    3
        declare that the following facts are true and correct under penalty of perjury:
    4
                1.     I am over 18 years of age and a resident of California. The information contained in my
    5

    6 Declaration is true, correct and based upon my personal knowledge.

    7          2.      On July 10 and 12, 2018, I met with Amber Duffy, counsel for Wal-Mart Stores, Inc. and

    8 Wal-Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the
    9
        Fulfillment Center in Chino, California.      Nobody else was present and I have not discussed this
   10
        Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
   11
        that she does not represent me, and that my participation in the interview was completely voluntary and
   12
        would have no impact on my employment. I was informed that I did not have to answer any questions
   13
   14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a

   15 member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the

   16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

   17
        that the information provided in this Declaration could be used by W almart to be filed in court and
   18
        defend itself in the lawsuit, and that I am not being3 required to give this Declaration. With that clear
   19
        understanding, I agreed to provide this Declaration.
   20

  21           3.      I currently work in Packaging at the Walmart Fulfillment Center in Chino, California. I

  22 have been in this position for about 6 months. I have worked for Walmart since September, 2017.

   23          4.      I do not work an alternative work week schedule. I work 10 hours a day, four days a
  24
        week on the night shift. I come in at 6:30 p.m. and leave at 5:00 a.m. I also usually work an additional
  25
        10 hour shift each week for which I'm paid overtime.
  26
               5.      In my typical 10 hour shift, I get two IS-minute rest breaks. I don't clock out for rest
  27
        breaks, and I get paid for them. I always take my break in the front break room because it's the closest
  28


                                                      DECLARATION




                                                                                                            D 145
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 149 of 170 Page ID
                                   #:5924




    1 to my area. I usually head to the break room right when my break starts, although sometimes I'll head

    2
         over a minute early and nobody has ever said it was a problem. It takes me around 2 minutes to get to
    3
         the break room and back from my area, so I start heading back to my area about 13 minutes into my
    4
         break. Those extra five minutes of break time leaves enough time for me to get a full ten minutes to sit
    5

    6 and relax.

    7           6.      I also get one 30-minute meal period per 10-hour shift. We clock out for lunch. I usually

    8 clock out for lunch at the timeclocks by the front break room. Sometimes, if there's a line to clock out, I
    9 won't get clocked out until a few minutes after lunch technically "starts," but since I don't have to clock
   10
         back in until 30 minutes after I clock out, I don't lose any time for that and get my full lunch off the
   11
         clock. I usually eat my lunch in the front break room. I used to leave for lunch and go to the gas station
   12
         nearby, and I've never felt like I couldn't leave the facility to eat lunch, or that I wouldn't get my full
   13
   14 break if I chose to leave for lunch. When I choose to leave for lunch, I do need to go through security,

   15 but it hardly takes any time, maybe 15-20 seconds. After lunch is over, I either clock back in near the

   16 break room, or near my area depending on the day. I can use whichever timeclock I want, and nobody
   17
         from management has ever told me they cared which timeclock I use.
   18
                7.      At the end of my shift, I clock out. Then I grab my phone from my locker and· head out.
   .19
         Each associate needs to go through security before they leave. The line at the end of a shift can take
   20

   21 about 5 minutes to get through, depending on how many people are leaving at the same time and
   22 whether they're carrying bags that need to be checked (Walmart gives us clear bags we have the option

   23 of using, so that way it speeds things up because security can see into a clear bag). I don't usually bring
   24
         anything into work with me except my phone, so getting through security is quicker for me than for
   25
         others who carry bags. I don't even bring in change in my pockets, but instead I leave everything in the
   26
         car. The time you spend in security is definitely related to the choice you make about how much stuff
   27
         you're bringing in and out with you.
   28
                                                              2
                                                      DECLARATION




                                                                                                            D 146
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 150 of 170 Page ID
                                   #:5925




    1          8.     When I began working at Walmart, I was given an orientation and I was taught that I am
    2
        responsible for my own time and for taking my rest breaks and meal periods. I was also told that if I
    3
        worked more than 10 hours in a day, I was entitled to a second meal break and a third rest break, and
    4
        that if I had not waived my first meal break, then I could waive my second meal break if I wanted to. I
    5

    6 chose to waive my second meal break because I don't want an extra unpaid 30 minutes in my day. I
    7 want to get paid and then I want to get home. I also don't need to have an extra meal period especially

    8 because I already get a paid, on the clock third rest break on those shifts that go over 10 hours. No one
    9
        at Walmart pressured me to sign the second meal waiver. It was my choice.
   10
               9.      I was provided a full opportunity to review this Declaration and make any and all
   11
        changes so as to ensure that it is true and correct based on my personal knowledge.
   12

   13          I declare under penalty of perjury that the forgoing is true and correct.
   14

   15
               7- t z._ ,z_o I<(
   16
        Date                                                  ARTURO HERNANDEZ
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                             3
                                                      DECLARATION




                                                                                                       D 147
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 151 of 170 Page ID
                                   #:5926




                        LIMON
                     DECLARATION



                                                                       D 148
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 152 of 170 Page ID
                                   #:5927




    1                                    DECLARATION OF LEIGH LIMON

    2          I, Leigh Limon, based upon my personal knowledge of the facts stated herein, hereby declare

    3 that the following facts are true and correct under penalty of perjury:
    4          1.     I am over 18 years of age and a resident of Sierra Madre, California. The information

    5 contained in my Declaration is true, correct and based upon my personal knowledge.
    6          2.     On July 10, 2018, I met with Michael Augustin, counsel for Wal-Mart Stores, Inc. and
    7 Wal-Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the

    8 Fulfillment Center in Chino, California. On July 12, 2018, I had another meeting with counsel for
    9 Walmart, this time with Ryan Bykerk, also from Greenberg Traurig, LLP. Nobody else was present at
   10 either meeting, and I have not discussed this Declaration with anyone at Walmart. At both meetings,
   11 before speaking to Walmart's counsel, counsel explained to me that he does not represent me, and that
   12 my participation in the interview was completely voluntary and would have no impact on my
   13 employment. I was informed that I did not have to answer any questions and could stop the interview at
   14 any time. Counsel for Walmart also explained to me that I may be a member of a putative class in the
   15 lawsuit, that the Court has not yet decided whether or not to certify the case as a class action, that I may
   16 have the opportunity to participate in the lawsuit if a class is certified, that the information provided in
   17 this Declaration could be used by Walmart to be filed in court and defend itself in the lawsuit, and that I
   18 am not being required to give this Declaration. With that clear understanding, I agreed to provide this

   19 Declaration.
  20           3.     I currently work as a Receiving Department Associate at the Walmart Fulfillment Center
  21 in Chino, California. I have been in this position since April 2017.
  22           4.     Since I joined Walmart, I work on an alternative Workweek Schedule ("AWS").

  23 Walmart's AWS allows me to work 10 hours per shift, four days a week. My shift begins at around
  24 6:00 a.m. and ends around 4:30 p.m. I knew about the AWS schedule when I agreed to work here. I
  25 love Walmart's AWS as it allows me to have three days off, which I would not have if I worked a
  26 typical schedule of eight-hour shifts, five days a week.

  27
  28 ,

                                                     DECLARATION




                                                                                                          D 149
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 153 of 170 Page ID
                                   #:5928




   1          5.      I receive two 15-minute rest breaks per 10-hour work shift. Rest breaks are always paid

   2 and on the clock. My first break begins around 8:15 a.m., and my second break begins around 2:00 p.m.

   3 I choose to take my rest breaks at the break room nearest to my work area. Walking time to (and from)

   4 the break room area ranges from two to three minutes. I am not working during my walking time. But

   5 whatever time I spend walking to and from the break room, I always have at least 10 or more minutes to

   6 myself during my rest breaks.

   7          6.      Per 10-hour work shift, I receive one meal period that lasts 30 minutes. Everyday, I take

   8 a meal break at 10:45 a.m. Sometimes, I leave the facility to have lunch. For example, I sometimes

   9 have lunch at a nearby Starbucks. Leaving the facility is fairly simple. I go through security, which is

  10 very quick, and then head to my car to drive a few miles to the nearby Starbucks. I can exit the facility,

  11   make the trip to Starbucks, and return back to the facility within 30 minutes. I have never felt like I

  12 could not leave the facility to eat lunch.

  13          7.     If I decide to bring lunch to work, I usually have lunch at a break room that is close to my

  14 workstation. I can use whatever punch clock I want, and there are many. That said, I usually just go to

  15 the clock nearest to the break room that I go to. There is typically no line to clock in at the end of a

  16 meal period.

  17          8.     At the end of my shift, I clock out and exit the facility. I usually grab my belongings

  18 from my locker before I exit. There is a security check to exit the facility, but because most of my

  19 belongings are in my clear satchel, security allows me to pass through extremely quick. When I go

  20 through security, I also unlock my cell phone to show that it's mine. It only takes a second to unlock

  21   my phone and show them. On average, it takes me less than a minute to pass through security, and after

  22 I exit the facility, it takes maybe only another minute to get to my car because I am a fast walker.

  23          9.     I have never been asked to work off the clock, nor have I done so.

  24          10.    I have at times worked more than 10 hours in a shift. When that happens, I receive

  25 overtime pay and I also have always received a third rest break of at least 10 minutes.

  26          11.    Sometimes, on days when it is very slow at work, the managers may ask if associates

  27 would like to volunteer to go home early. I usually like to volunteer when they ask me because I like


                                                           2
                                                    DECLARATION




                                                                                                            D 150
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 154 of 170 Page ID
                                   #:5929




   1 ability to leave early while still keeping my Paid Time Off to be used on other days when I want to go

   2 home early but nobody is asking for volunteers. When I decide to leave early, I sign a Voluntary Time

   3 Off ("VTO") log and clock out to end my shift. I know that I have the option of not signing the VTO

   4 form and staying at the facility to work my full shift. I know employees who decide not to sign the VTO

   5 log. Those employees stay and continue to work at a different department. I don't know anyone who is

   6 forced to go home early.

   7          12.    When I began working at Walmart, I went through an orientation process.             During

   8 orientation, I learned that I was responsible for my own time and for taking my rest breaks and meal

   9 periods on time, and for ensuring that I do not work during my meal or rest periods or anytime off the

  IO clock. I was told that if I worked more than 10 hours in a day that I was entitled to a second meal break
  11 and a third rest break. I was also told that if I had not waived my first meal break, then I could waive my

  12 second meal break for shifts over 10 hours ifI chose to do so. I thought about what I wanted and ultimately

  13 chose to waive my second meal break and signed a waiver form. I did not feel pressured in making this

  14 decision, and no one at Walmart instructed me one way or the other. It was my decision.

  15          13.    I was provided a full opportunity to review this Declaration and make any and all changes

  16 so as to ensure that it is true and correct based on my personal knowledge.

  17          I declare under penalty of perjury that the forgoing is true and correct.

  18
                                   ·o
  19
                      I9- ,:;J.O   Io

  20

  21

  22

  23

  24
  25

  26

  27

  28,.,
                                                          3
                                                     DECLARATION




                                                                                                         D 151
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 155 of 170 Page ID
                                   #:5930




                       McNEILL
                     DECLARATION



                                                                       D 152
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 156 of 170 Page ID
                                   #:5931




    1                                  DECLARATION OF MARNITA MCNEILL

    2
    3           I, Marnita McNeill, based upon my personal knowledge of the facts stated herein, hereby declare

    4   that the following facts are true and correct under penalty of pe1jury:

    5           1.      I am over 18 years of age and a resident of San Bernardino, California. The information

        contained in my Declaration is true, correct and based upon my personal knowledge.
    6
                2.      On June 25, 2018, I met with Adil M. Khan, counsel for Wal-Mart Stores, Inc. and Wal-
   7
        Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the
    8
        Fulfillment Center in Chino, California.        Nobody else was present and I have not discussed this
    9
        Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
   10
        that he does not represent me, and that my participation in the interview was completely voluntary and
   11
        would have no impact on my employment. I was informed that I did not have to answer any questions
   12
        and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a
   13
        member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the
   14
        case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,
   15
        that the information provided in this Declaration could be used by Walmart to be filed in court and
   16
        defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear
   17   understanding, I agreed to provide this Declaration.
  18            3.      I currently work as a packer and consolidation worker at the Walmart Fulfillment Center
  19    in Chino, California. I have been in this position since May 2018, and this is my first job at Walmart.
  20            4.      I do not work on an alternative work week schedule. I am scheduled to work from 6:30

  21    p.m. to 5 a.m., Sunday through Wednesday, which translates to a 10-hour shift (plus a 30-minute meal

  22    break), 4 times a week. For each of those days, I understand that I get paid overtime when I exceed 8
  23    hours on the clock. I sometimes work an additional day consisting of a 10-hour shift, and I understand

  24    that I get paid the appropriate overtime for that extra shift.

  25            5.      In a typical 10-hour shift I get two 15-minute rest breaks. I typically take my first rest

  26    break at 8:30 p.m., and my second break at 2 a.m. or 2:30 a.m. Rest breaks are paid and on the clock.

  27    All of my rest breaks are announced over the loudspeaker. When the announcement gets made, I prefer
        to finish what I'm doing, and then I walk to my break. I understand that Walmart builds an extra 5
  28
                                                             I ,
                                                        DECLARATION




                                                                                                              D 153
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 157 of 170 Page ID
                                   #:5932




   1   minutes into our break for walking back and forth, and in my experience, that has always been enough
   2   time for me to have at least 10 minutes to myself for my break. I understand I can take my break at a

   3   break room, or go to my locker or the restroom. Where I take my break depends on the circumstances

   4   of that day. For example, ifl'm hungry, I may choose to use the break room so I can grab a snack.

   5             6.   The amount of time I spend walking to take my break change day to day. For example,

       the distance I walk to the restroom may change based on which one is available, or the distance may
   6
       change if I choose to use a break room vs. going to my locker. While walking to and from my breaks, I
   7
       am not working. Once I get to the break room (or my locker or the restroom), I make sure I'm on my
   8
       break for 10 minutes before heading back to my work area. In my experience, the company makes sure
   9
       that we take our full rest break, and I'm encouraged not to go back to my work area until my 10-minute
  10
       break is finished
  11
                 7.   I also get one 30-minute meal period for each 10-hour shift. I typically take my meal
  12
       break at either 10:45 p.m. or 11:15 p.m., but in either case, it's before the fifth hour of my shift. My
  13
       dinner breaks are announced over the loudspeaker. When the announcement gets made, I usually prefer
  14
       finish the task I'm performing, and then I begin walking to the break room. I have lots of options in
  15
       choosing where to clock out. For example, there are several time-punch machines right next to our
  16
       break rooms, but it's my personal preference to use the time-punch machines close to my work area.
  17             8.   There are not a lot of eating options in the neighborhood where our facility is located,
  18   and I work the night shift, so I prefer to eat my meals here in the break room rather than driving
  19   someplace else in the middle of the night. Since I've been working here at Walmart, I have never tried
  20   to go off-site for my meal, and I usually eat dinner in the one of the break rooms. The company
  21   provides several break rooms as options where I can take my break. I can use any of them that I choose,

  22   but I prefer to use the large one. There is typically not a line at the timeclock to punch back in after

  23   dinner.

  24             9.   There are many options for where I can clock out at the end of my shift, and I prefer to

  25   use the machines close to my work area. I then go grab my stuff from my break room, and head to the

  26   exit. Each associate needs to go through security before they leave. The line at the end of a shift only

  27   takes 3 to 5 minutes to get through, even if there's a big rush. The time it takes can vary depending on
       how many people are trying to leave at that time, whether they are using the clear bags provided by the
  28
                                                          2'
                                                   DECLARATION




                                                                                                       D 154
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 158 of 170 Page ID
                                   #:5933




   1   company to expedite security checks, and how fast the security officer at that particular line is screening

   2   people. (Walmart provides clear bags for its associates to carry their belongings in so that the time

   3   through security doesn't take as long.) I personally use the clear plastic bags because it's faster, but

   4   there are additional things I could do to make the process go more quickly. For example, I could leave

   5   my cell phone in my car, not wear metallic belts that need to be removed while passing through the
       metal detector, and use clear Tupperware containers for my food (rather than thermoses that are not see-
   6
       through). I also could avoid bringing certain things to work, like my makeup. That said, I choose to do
   7
       some of these things out of personal preference, even though it takes me longer to get through security.
   8
              10.     I know that people who bring their cell phones into the facility have to turn them on to
   9
       show that it is theirs and not one taken from the stock. If I do have my phone on me, that may add a few
  10
       seconds to the security check though. I make sure that my phone is fully charged so it doesn't slow me
  11
       down at security. Recently, I've realized that it would save battery life if I shut my phone off or put it
  12
       on airplane mode, so I may begin doing that to avoid losing battery life and potentially slowing down
  13
       the security process as I exit. I've never seen someone whose cell phone died be forced to plug it in and
  14
       charge it up so they can tum it on and prove it's theirs.
  15
              11.     I have never been asked to work off the clock, nor have I done so.
  16          12.     I have never worked a shift exceed 10 hours of work.
  17          13.     When I began working at Walmart, I was given an orientation.           During orientation, I
  18   learned that I was responsible for my own time and for taking my rest breaks and meal periods and
  19   ensuring that I do not work off the clock.
  20          14.     I have never been asked to miss my meal, I have never felt pressured to miss a rest break.
  21   In fact, my managers have consistently reminded me to take all my breaks at the appropriate times.

  22          15.     I was provided a full opportunity to review this Declaration and make any and all

  23   changes so as to ensure that it is true and correct based on my personal knowledge.

  24          I declare under penalty of perjru
       June 25, 2018
  25
                                                             Mamita McNeill
  26
  27

  28
                                                     DECLARATION




                                                                                                          D 155
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 159 of 170 Page ID
                                   #:5934




                       SEGURA
                     DECLARATION



                                                                       D 156
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 160 of 170 Page ID
                                   #:5935




     1                                     QECLARATION OF RIVER SEGURA

     2

     3           I, RIVER SEGURA, based upon my personal knowledge of the facts stated herein, hereby declare

     4   that the following facts are true and correct under penalty of perjury:

     s           1.      I am over 18 years of age and a resident of California. The information contained in my

     6   Declaration is true, correct and based upon my personal knowledge.

     7           2.      On July 11, 2018, I met with Amber Duffy, counsel for Wal-Mart Stores, Inc. and Wal-

     8   Mart Associates, Inc. (together "Walmart") from the law finn of Greenberg Traurig, LLP at the

     9   Fulfillment Center in Chino, California.       Nobody else was present and I have not discussed this

    10   Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me

    11   that she does not represent me, and that my participation in the interview was completely voluntary and

    12   would have no impact on my employment. I was informed that I did not have to answer any questions

    13   and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a

    14   member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the

    15   case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

    16   that the information provided in this Declaration could be used by Walmart to be filed in court and

    17   defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear

    18   understanding, I agreed to provide this Declaration.

    19          3.      I currently work as a Power Equipment Operator at the Walmart Fulfillment Center in

    20   Chino, California. I have been in this position for about six months. I have worked for Walmart for

    21   approximately 2 years.

    22          4.      The shift that I work is Monday-Thursday, 10 hours a day, 4 days a week and I work the

    23   night shift, from 5:00 p.m. to 3:30 a.m. I also usually pick up an extra overtime shift on Fridays.

    24          5.      In my typical 10 hour shift I get two 15 minute rest breaks. About 3 minutes before the

    25   break starts, they announce it on the overcome system. Then I start making my way to a parking spot for

    26   my forklift. Walking from the parking area to the break room takes 2 minutes at the most. Then I have

    27

    28
                                                                l
                                                        DECLARATION




                                                                                                                 D 157
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 161 of 170 Page ID
                                   #:5936




     1   time to sit and relax. I'd estimate I usually have about 12 minutes to sit during break before I head back

     2   to my forklift. I start walking back about a minute before my 15-minutes are up.

     3            6.      I also get one 30-minute meal period per 10-hour shift. We clock out for lunch breaks,
     4   and then clock back in when it's over. Where I clock in and out depends on where I take my lunch.

     5   Sometimes I take my lunch in the back break room and sometimes I take my lunch out in my car. If I eat

     6   lunch in my car then I clock out near the front break room, because it's closer to the exit. If I eat in the

     7   back break room, I'll clock out back there. I can clock in and out of any timeclock in the facility. It

     8   doesn't take very long to get from my forklift to either of the timeclock areas I usually use. I'd estimate

     9   no more than a minute. If I leave the facility to go to my car I do need to go through security before I

    IO   exit. The line at security to exit the building at lunch usually takes anywhere from 2 to 3 minutes to get

    11   through. It varies depending on how many people are leaving for lunch at the same time. I've never felt

    12   like I couldn't leave the facility to eat lunch, or that I wouldn't get my full break if I chose to leave for

    13   lunch.

    14            7.      At the end of my shift, I clock out. I usually clock out at the timeclock by my locker.

    15   Then I get my phone and keys from my locker and start walking to the front of the building. I usually

    16   will sit in the break room for 5-10 minutes before I go through security. I have a 30-40 minute drive
    17   home after my shift, so I'll get on my phone or watch t.v. to rest up. Sometimes I'll grab a coffee or an

    18   energy drink. Then, when I'm ready to head out, I go through security. I don't bring much in with me,

    19   so I get through security very quickly. I only have my phone and my keys. It takes associates longer if

    20   they have a bag full of stuff when they leave because security will need to go through their bags more

    21   thoroughly to see what's in there. That's why I like to travel light.

    22            8.     I was provided a full opportunity to review this Declaration and make any and all

    23   changes so as to ensure that it is true and correct based on my personal knowledge.

    24            I declare under penalty of perjury that the forgoing is true and correct.

    25

    26

    27   Date                                                   RIVER SEGURA

    28
                                                              2
                                                         DECLARATION




                                                                                                               D 158
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 162 of 170 Page ID
                                   #:5937




                      TORRES
                    DECLARATION



                                                                       D 159
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 163 of 170 Page ID
                                   #:5938




    1                                   DECLARATION OF JOSHUA TORRES
    2
               I, JOSHUA TORRES, based upon my personal knowledge of the facts stated herein, hereby declare
    3
        that the following facts are true and correct under penalty of perjury:
    4
                1.     I am over 18 years of age and a resident of California. The information contained in my
    5

    6 Declaration is true, correct and based upon my personal knowledge.

    7          2,      On July 10, 2018, I met with Amber Duffy, counsel for Wal-Mart Stores, Inc. and Wal-

    8 Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the

    9
        Fulfillment Center in Chino, California.      Nobody else was present and I have not discussed this
   10
        Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
   11
        that she does not represent me, and that my participation in the interview was completely voluntary and
   12
        would have no impact on my employment. I was informed that I did not have to answer any questions
   13
   14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a

   15 member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the

   16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

   17
        that the information provided in this Declaration could be used by Walmart to be filed in court and
   18
        defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear
   19
        understanding, I agreed to provide this Declaration.
   20

   21          3.      I currently work as a Warehouse Associate in the Shipping Department at the W almart

  22 Fulfillment Center in Chino, California. I have worked in this position since August of 2017.

  23           4.      I work 10 hours a day, four days a week, on the day shift. The shift I work is an
  24
        Alternative Workweek Schedule (''AWS"). I also usually will work one additional shift every two
  25
        weeks on a Friday for which I'm paid overtime.
  26
               5.      During my typical 10-hour shift I get two 15-minute rest breaks. Rest breaks are paid
  27
        and on the clock. When it's time for a break, I head to one of the break rooms. I usually go to the front
  28
                                                           1
                                                      DECLARATION




                                                                                                            D 160
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 164 of 170 Page ID
                                   #:5939




    1 break room because it's closest to my work area, but I've gone to the back break room too. It depends

    2
        on the people I want to sit with. I'll usually go where they want to go. The time it takes me to walk to
    3
        the break room varies based on where I go, but to get to the front break room typically takes about 3
    4
        minutes. I leave my seat and start walking back to my area when my 15 minutes are up, I don't leave
    5

    6 early. So if my break is from 3:00 p.m. to 3:15 p.m., I leave the break room right at 3:15. I have at least

    7 1O minutes to sit during each break.

    8          6.      I also get one 30-minute meal period per 10-hour shift. My lunch is typically at 12:00
    9
        p.m., and I head to lunch then. I clock out by the front break room. I either take my lunch in the front
   10
        break room, or I'll go out to my car and leave. It depends on where I'm parked. If I get a close parking
   11
        spot, then I'll leave for lunch, but if I'm parked far away I won't. If I leave the the building for lunch I
   12
        do need to go through security before I exit. The line at security during lunch is usually very fast, I'm at
   13
   14 my car within about 4 minutes. I also travel light so it doesn't take me very long. I won't bring a bag or

   15 anything, so I just need to show them my phone and lift up my hat and I can leave. I've never felt like I

   16 couldn't leave the facility to eat lunch, or that I wouldn't get my full break if! chose to leave for lunch.

   17
        At times there can be a short line at the timeclock to punch in after lunch, but it's never been an issue
   18
        because we have a grace-period of 5 minutes to clock back in.
   19
               7.      At the end of my shift, I clock out and head back through security. The line at the end of
   20

   21 a shift usually takes approximately 3 minutes to get through. Recently the facility implemented separate
   22 lanes for people who bring in bags and people who don't. Since I don't bring in a bag I sail right

   23 through.
   24
               8.      When I began working at W almart, I was given an orientation.          During orientation, I
   25
        learned that I was responsible for my own time and for taking my rest breaks and meal periods and
   26
        ensuring that I do not work off the clock. I was told that if I worked more than 10 hours in a day that I
   27
        was entitled to a second meal break and a third rest break. I chose to waive my second meal break
   28
                                                           2'
                                                      DECLARATION




                                                                                                            D 161
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 165 of 170 Page ID
                                   #:5940




    1 because I don't really need that second 30 minute break, especially because I get a paid 15 minute break
    2
        during that time. No one at Walmart pressured me to sign the waiver, it was my choice.
    3

    4          9.     I was provided a full opportunity to review this Declaration and make any and all

    5 changes so as to ensure that it is true and correct based on my personal knowledge.
    6
               I declare under penalty of perjury that the forgoing is true and correct.
    7

    8

    9

   10 Date

   11

   12
   13

   14

   15
   16

   17
   18

   19

   20
   21
   22
   23

   24
   25
   26

   27

   28
                                                             3
                                                      DECLARATION




                                                                                                      D 162
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 166 of 170 Page ID
                                   #:5941




                       VIDANA
                     DECLARATION



                                                                       D 163
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 167 of 170 Page ID
                                   #:5942



          I(




      1                                DECLARATION OF ROBERT FRANCIS VIDANA, JR.
      2
                      I, ROBERT FRANCIS VIDANA, JR., based upon my personal knowledge of the facts stated herein,
      3
               hereby declare that the following facts are true and correct under penalty of perjury:
      4
                      1.      I am over 18 years of age and a resident of California. The information contained in my
      5
               Declaration is true, correct and based upon my personal knowledge.
      6

      7               2.      On June 25, 2018, I met with Amber Duffy, counsel for Wal-Mart Stores, lnc. and Wal-

      8 Mart Associates, Inc. (together "Walmart") from the law firm of Greenberg Traurig, LLP at the
      9 Fulfillment Center in Chino, California.             Nobody else was present and I have not discussed this
     iO
               Declaration with anyone at Walmart. Before speaking to Walmart's counsel, counsel explained to me
     11
               that she does not represent me, and that my participation in the interview was completely voluntary and ,
     12
               would have no impact on my employment. I was informed that I did not have to answer any questions
     13
     14 and could stop the interview at any time. Counsel for Walmart also explained to me that I may be a·
                                                                                                                      '
     15 member of a putative class in the lawsuit, that the Court has not yet decided whether or not to certify the.

     16 case as a class action, that I may have the opportunity to participate in the lawsuit if a class is certified,

     17
               that the information provided in this .Declaration could be used by Walmart to be filed in court and
     18
               defend itself in the lawsuit, and that I am not being required to give this Declaration. With that clear
     19
               understanding, I agreed to provide this Declaration.
     20
                      3.      I currently work as a CSAP Associate at the Walmart Fulfillment Center in Chino,
     21
     22 California. I have been in this position since April, 2016. I have worked for Walmart for about 2 years.

     23               4.      I do not work an alternative work week schedule. My scheduled shift is Monday-Friday
     24 from 7 a.m. - 3 :30 p.m., with a 30 minute meal break. Lately they've been offering overtime, so most
     25
               days I work until 5:30pm.
     26
                      5.      Working in Asset Protection is different than working on other parts of the floor. Our
     27
               break times and meal periods are determined based on what area we're in. So if I'm working the AP
     28

                                                             DECLARATION.




                                                                                                                 D 164
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 168 of 170 Page ID
                                   #:5943




      1 desk out front my breaks would be at a different time than if I was roving on the floor. But, I always

      2
          take two 15 minute breaks and one 30 minute lunch when I work an 8 hour shift. Rest breaks are paid
      3
          and on the clock. When it's time for a break, I stop by my locker to grab my phone and then I head to
      4
          .one of the break rooms. I have the option to go to any of the break rooms, although l always go to the
      5

      6 same break mom because I like it the best. The time it takes me to walk to my locker and the break
      7 room varies, because l'm usually walking from different areas. Even ifl'm on the opposite end of the

      8 facility, it wouldn't take me longer than 3 minutes to get to that break room. We try to put people's
      9 lockers .near the area they work, but since I'm in AP and work in many areas, my locker is right by the .
     10
          break room. Although the time it takes to walk to and from my breaks will vary, I have at least 10
     H
          minutes to sit in the break room each time.
     12
                  6.      I also get one 30-minute meal period per 8 hour shift. Again, because I'm in AP my meal
     13

     14 period is a little different from others on the floor and is determined based on which area I'm in. When

     15 it's time for my meal break, I go to the timeclock and punch out. There are many punch clocks available
     16 to use, and the facility has added many in different locations over time. They are located throughout the

     17
          facility and in different locations, and I can use whichever ohe I want, although I typically pUhch out    at
     18
          the timeclocks near the break room. I either eat lunch in the front break room or sometimes I go out to
    19
          eat. Lately I've been working a lot of overtime so I have less time to cook and I've been going out to eat
    20

    21 for lunch more often. If I leave the facility I do need to go through security to exit the building. The line
    22 at security to exit the building at lunch usually takes less than 2 minutes to get through. A lot of people

    23 choose to stay and eat at the facility, and different areas also have different lunch tirnes so not many
    24
          people are ever leaving at the same time. I've never felt like I couldn't leave the facility to eat lunch, or
    25
          that I wouldn't get my full break if I chose to leave for lunch. There is occasionally a small line at the
    26
          timeclock to punch in after lunch, but we have a 5 minute grace period to clock in and I've never left
    27
          lunch early to clock in, or had a problem clocking in within those 5 minutes. There are also timeclocks
    28
                                                                2
                                                        DECLARATION'




                                                                                                                 D 165
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 169 of 170 Page ID
                                   #:5944




      1 all down the associate walkway, so if there's a line at one cluster, you can always walk to another. The

      2
          choice of which time clock to use is up to each individual associate.
      3
                  7.      At the end of my shift, I clock out. Then I gather my belongings and head to the exit.
      4
          Each associate needs to go through security before they leave. Because my shift ends at 3:30 there's
      5

      6 usually no one in line to get out. But, even when I work overtime and leave at 5:30 with the rest of the
      7 shift, the line usually doesn't take more than 5 minutes get through, and typically more like 1-2 minutes.

      8 It varies depending on the coverage that AP has that ,day. IfAP has call-outs then there aren't as many
      9
          people running the metal detectors or checking bags and that can: affect the tune it takes to get through
     10
          the line. We keep 5-6 lines open and we also have opened a secondary exit, Door 47, with 4 metal
     11
          detectors that people can use to leave. That exit is only open at the end of the shift. Walmart provides
     12
          clear bags for its associates to carry their belongings in so that the time through security doesn't take as
     13
     14 long. When we leave, we do have to open our phone to show security that it is ours, and not taken from

     15 the facility; I usually bring in my phone and leave it in        my locker so I can use it during breaks. I've
     16 never had an issue with it being dead when it's time to leave because I'm not on it a lot during the day

     17
          and I charge it fully while I sleep at night. I have seen people have to plug their phone in at the security
     18
          line if it's dead so that they can tum it on. But, that doesn't hold up the rest of the line.
    19
                  8,      When l began worl<:ing at Walmart, I was given an orientation.            During orientation, I
    20

    21 learned that I was responsible for my own time and for taking             my test breaks and meal periods and
    22 ensuring that I do not work off the clock. I was told that if I worked more than .10 hours in a day that I

    23 was entitled to a second meal break and a third rest break. I was also told that if I had not waived my
    24
          first meal break, then I could waive my second meal break if I wanted to. I have never been asked to
    25
          miss my lunch, and I have not ever missed a lunch. If I'm roving, it's my responsibility to relieve the
    26
          other AP associates for their breaks, so I help them remember to take them.
    27

    28
                                                                 3
                                                          DECI:)\:ru\TJON',




                                                                                                                   D 166
Case 5:17-cv-01415-AB-KK Document 156-2 Filed 11/16/18 Page 170 of 170 Page ID
                                   #:5945




      1                  While I usually only work 2 additional hours of overtime, at times I have worked
      2
          between 10 and 11.5 hours in a day. I remember voluntarily signing a meal waiver for my second meal
      3
          break for those times when I work over 10 hours per day. I chose to do that because that time is off the
      4
          clock and unpaid and I   an;i   better off staying on the clock and finishing earlier to go home at the end ofa
      5

      6 shift, plus I get a third paid rest break anyway ifl have gone over 10 hours in a day. No one at Walmart
      7 instructed me one way or the:\ other. It was my choice.

      8          10.    I was provided         a   full opportunity to review this Declaration and make any and all
      9 changes so as to ensure that itis true and correct based on my personal knowledge.

     10
                 I declare under penalty of perjury that the forgoing is true and correct.
     11

     12

     13

     14 Date

     15

     16

     17

     18

     19

     20

     21

     22
     23
     24
     25

     26
     27
     28
                                                                   4
                                                            DE'CtA:RATIO'M'




                                                                                                                   D 167
